Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 1 of 98 Page ID #:7832




   In the United States Court of Federal Claims
                              Consl. Ct. No. 06-141 C
                               Filed: January 6, 2017*
 ****************************************
                                           *
                                           *
                                           *      Comprehensive Environmental Response,
 SHELL OIL COMPANY, ATLANTIC               *         Compensation, and Liability Act,
 RICHFIELD COMPANY, TEXACO INC., and *               42 U.S.C. § 9601 et seq.;
 UNION OIL COMPANY OF CALIFORNIA, *               Damages Caused By Breach Of Contract;
                                           *      Federal Rules of Evidence (“FRE”) 702
       Plaintiffs,                         *         (Experts);
                                           *      Remand.
 v.                                        *
                                           *
 THE UNITED STATES,                        *
                                           *
       Defendant.                          *
                                           *
                                           *
 ****************************************

 Michael William Kirk, Cooper & Kirk, PLLC, Washington, D. C., Counsel for Plaintiffs.

 Stephen Carl Tosini, United States Department of Justice, Civil Division, Washington, D.C.,
 Counsel for the Government.

              MEMORANDUM OPINION AND FINAL ORDER ON REMAND
                 REGARDING BREACH OF CONTRACT DAMAGES

 BRADEN, Judge.

         This case was filed almost a decade ago, after the United States (“the Government”)
 reneged on contractual promises made during World War II to American oil companies that
 voluntarily agreed to “work night and day,” without regard to shareholder obligations, to increase
 the production of military aviation gas. In 2014, the United States Court of Appeals for the Federal
 Circuit held the Government was liable for a breach of contract, but instructed this court to
 ascertain whether that breach caused damages and, if so, the amount. After affording the parties
 additional discovery and an evidentiary hearing, the court has determined that the above captioned
 oil companies collectively are entitled to $99,590,847.32, including $30,991,111.02 in interest
 which the U.S. taxpayers could have avoided paying, if the Government had lived up to its
 obligations, instead of wasting years in litigation.


         * On December 30, 2016, the court forwarded a sealed copy of this Memorandum Opinion
 And Final Order On Remand Regarding Breach Of Contract Damages to the parties to note any
 citation or editorial errors requiring correction. On January 4, 2017, the above captioned oil
 companies submitted proposed editorial changes. The court has incorporated those changes and
 corrected or clarified certain portions herein. The Government did not submit any changes.
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 2 of 98 Page ID #:7833



        To facilitate review of this Memorandum Opinion and Final Order On Remand Regarding
 Breach Of Contract Damages, the court has provided the following outline:

 I.     THE CRITICAL ROLE ASSUMED BY THE OIL COMPANIES DURING WORLD
        WAR II TO INCREASE PRODUCTION OF MILITARY AVIATION GASOLINE AND
        RELATED ACID WASTE DISPOSAL ISSUES (1940–1946).

 II.    THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
        LIABILITY ACT LITIGATION (1991–2005).

 III.   THE BREACH OF CONTRACT LITIGATION (2005 TO THE PRESENT).

        A. Initial Proceedings Before The United States Court of Federal Claims (2005–2009).

        B. The First Appeal To The United States Court Of Appeals For The Federal Circuit
           (2009–2010).

        C. The First Remand To The United States Court Of Federal Claims (2010).

        D. The Second Appeal To The United States Court Of Appeals For The Federal Circuit
           (2010–2012).

        E. The Second Remand To The United States Court Of Federal Claims (2012–2013).

        F. The Third Appeal To The United States Court Of Appeals For The Federal Circuit
           (2014).

        G. The Third Remand To The United States Court Of Federal Claims (2014 To The
           Present).

  IV. DISCUSSION.

        A. Jurisdiction.
        B. Standing.
        C. Evidence Adduced At The Remand Proceeding.

           1. Crude Oil Was Processed Into Aviation Gasoline And Other Petroleum By-
              Products, Both Of Which Resulted In “Acid Waste.”

           2. Spent Alkylation Acid And Acid Sludge Are Components Of “Acid Waste” And
              Both Were Disposed Of At The McColl Site.

               a. The Opinion Of The Oil Companies’ Petroleum Engineering Expert.
                  i. Spent Alkylation Acid Was Disposed Of At The McColl Site.
                  ii. Acid Sludge Was Disposed Of At The McColl Site.


                                                2
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 3 of 98 Page ID #:7834



            b. The Opinion Of The Government’s Petroleum Engineering Expert.
               i. Little Or No Spent Alkylation Acid Was Disposed Of At The McColl Site.
               ii. Acid Sludge Was Disposed Of At The McColl Site.
            c. The Court’s Findings.

         3. The McColl Site.

            a. The Physical Properties Of The McColl Site.

            b. “Contaminants Of Concern” At The McColl Site.

            c. The Remediation Solution Elected By The Environmental Protection Agency
               For The McColl Site.

      D. All Of The Acid Waste Disposed Of At The McColl Site Was “By Reason Of” The
         Avgas Contracts.

         1. The Relevant Causation Standard.

         2. In 1942, It Was Reasonably Foreseeable To The Government That The Taxes
            Clause Of The Avgas Contracts Could Be Invoked In the Future To Compensate
            The Oil Companies For “New Charges” Required To Remediate Acid Waste At
            The McColl Site.

         3. The Requirements Of The Avgas Contracts Were A “Substantial Causal” Factor In
            The Remediation Of Acid Waste At The McColl Site.

         4. The Breach of Contract Damages Have Been Established With “Reasonable
            Certainty.”

            a.   The Oil Companies’ Proffer And Argument.
            b.   The Government’s Response.
            c.   The Oil Companies’ Reply.
            d.   The Court’s Resolution.

 V.   CONCLUSION.

      COURT APPENDICES

      COURT EXHIBIT A – The Record On Remand

      COURT EXHIBIT B – Evidentiary Rulings Regarding Admissibility Of Exhibits And
         Written Direct Testimony



                                               3
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 4 of 98 Page ID #:7835



      COURT EXHIBIT C
         Plaintiffs’ Damages Exhibit 1
         Plaintiffs’ Damages Exhibit 2
         Plaintiffs’ Damages Exhibit 3
         Plaintiffs’ Damages Exhibit 4
         Plaintiffs’ Damages Exhibit 5


                                         *   *   *




                                             4
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 5 of 98 Page ID #:7836



 I.        THE CRITICAL ROLE ASSUMED BY THE OIL COMPANIES DURING
           WORLD WAR II TO INCREASE PRODUCTION OF MILITARY AVIATION
           GASOLINE AND RELATED ACID WASTE DISPOSAL ISSUES (1940–1946).1

        In August 1940, the Reconstruction Finance Corporation (“RFC”) established the Defense
 Supplies Corporation (“DSC”) to buy, sell, and produce 100 octane military aviation gasoline
 (“avgas”) and make loans to private companies to construct avgas production facilities. DX 1054
 (Dr. Brigham) at 18, 44. On August 16, 1940, the DSC was authorized to spend $50 million to
 purchase avgas for resale to the United States Army and Navy. PX 1298 (9/27/40 letter from RFC
 to Secretary of Navy).2

       On March 11, 1941, the Lend-Lease Act was enacted to provide military supplies and
 equipment to Great Britain and other nations, at war with Germany, as well as to the Republic of

           1
           The historical background of this protracted litigation most recently was discussed in:
 Shell Oil Co. v. United States, 751 F.3d 1282, 1285–88 (Fed. Cir. 2014) and in new evidence
 adduced at an evidentiary hearing on breach of contract damages that took place on February 16,
 17, and 19, 2016, in Washington, D.C. (TR 1-642), during which Plaintiffs’ Exhibits (PX 1–1308)
 and the Government’s Exhibits (DX 1–1056) were introduced. The court has admitted all of these
 exhibits, except for certain portions of PX 17, and the entirety of PX 612 and PX 613. Court
 Exhibit A (The Record on Remand) at 32; see also Court Exhibit B (Evidentiary Rulings
 Regarding Admissibility Of Exhibits And Written Direct Testimony).
         At that February 2016 evidentiary hearing, the Government proffered two historical experts
 to supplement the record that the appellate court considered in 2014. Dr. Jay L. Brigham holds a
 Ph.D. in United States history from the University of California, Riverside and an M.A. degree in
 United States history from the University of Maryland, College Park DX 1054 (Dr. Brigham) at
 1. His dissertation concerned the electrification of the United States in the early twentieth century.
 DX 1054 (Dr. Brigham) at 1. His M.A. thesis focused on American Isolationism in the years
 preceding World War II. DX 1054 (Dr. Brigham) at 1. Since 1997, he has worked at a public
 history and public policy firm known as Morgan, Angel & Associates. DX 1054 at 1. Dr. Brigham
 was proffered by the Government as an expert on twentieth-century United States history, focusing
 particularly on economics and World War II. TR at 280.
        Dr. Rochelle Bookspan holds a B.A. degree in History from Ohio State University; a M.A.
 degree in American History from the University of Arizona; a M.A. degree in City Planning from
 the University of Pennsylvania; and a Ph.D. in History from the University of California, Santa
 Barbara. DX 1055 (Dr. Bookspan) at 2. She is as an independent consulting historian and, in the
 past, has operated the consulting company of PHR Environmental Consultants, Inc. DX 1055 (Dr.
 Bookspan) at 3. Dr. Bookspan was proffered by the Government as an expert in the “history of
 the petrochemical industry and its practices” before and during World War II. TR at 367.
        The court has determined that Dr. Brigham and Dr. Bookspan are experts in their respective
 fields and qualified to testify as such. See FRE 702.
       2
         This fact conflicts with the Government’s expert testimony that the DSC was not
 authorized to purchase avgas until at least January 1, 1943. DX 1054 (Dr. Brigham) at 46.




                                                   5
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 6 of 98 Page ID #:7837



 China, at war with Japan. See An Act To Promote The Defense Of The United States, Pub L. No.
 77-11, ch. 11, § 3, 55 Stat. 31, 31 (1941) (authorizing the Government to provide military supplies
 and equipment to “any country whose defense the President deems vital to defense of the United
 States”); see also H.R. Rept. No. 77-18, pt. 1, at 6–7 (1941) (same); H.R. Rept. No. 78-188, pt. 1,
 at 3–4 (1943) (reporting two years after the enactment of the Lend-Lease Act that the Government
 provided approximately $8.9 billion of military aid to 43 countries, including Great Britain, the
 Republic of China, and the Soviet Union).

         In July 1941, the Office of the Petroleum Coordinator (“OPC”) sent telegrams to refining
 companies to ascertain their interest in and ability to increase the production of avgas. DX 1054
 (Dr. Brigham) at 19. Among those that responded were four refineries in Southern California: the
 Shell Oil Company (“Shell”); Atlantic Richfield Company (“Richfield”); the Texas Company (a
 predecessor to Texaco, Inc.) (“Texaco”); and Union Oil Company of California (“Union”),
 collectively referred to in this opinion as “the Oil Companies”. DX 1054 (Dr. Brigham) at 19.

         In November 1941, the RFC, the Army, the Navy, and the OPC delegated authority to the
 DSC to purchase military avgas to be resold to the Army and Navy; the price, however, would be
 set by the OPC. DX 1054 at 45 (Dr. Brigham). Extensive negotiations about the price of avgas
 ensued. DX 1054 (Dr. Brigham) at 20–39.

        On December 8, 1941, the United States declared war on Japan. On December 11, 1941,
 the United States declared war on Germany.

         On January 6, 1942, the DSC was authorized to make advance payments to several oil
 refineries to purchase 100-octane aviation gasoline. PX 1308 (1/6/42 letter from Federal Loan
 Agency to the DSC).3 In January 1942, President Roosevelt created the War Production Board
 (“WPB”), the government agency responsible for allocating materials to all domestic industries
 involved in war production. DX 1054 (Dr. Brigham) at 41.




       3
         The fact that the DSC was authorized to make payments to the Oil Companies for avgas
 on January 6, 1942 also contradicts the Government’s expert testimony that the DSC was not
 authorized to purchase avgas until at least January 1, 1943. DX 1054 (Dr. Brigham) at 46.




                                                 6
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 7 of 98 Page ID #:7838



         Beginning on January 17, 1942, the DSC entered into contracts with Shell,4 Richfield,5
 Texaco,6 and Union7 requiring each oil refinery “to work night and day” to expand their facilities
 to increase the production of avgas required in the war effort (“the Avgas Contracts”).

           Each of the Avgas Contracts included a Taxes Clause that provided:

           Buyer shall pay . . . any new or additional taxes, fees, or charges, other than income,
           excess profits, or corporate franchise taxes, which Seller may be required by any
           municipal, state, or federal law in the United States or any foreign country to collect
           or pay by reason of the production, manufacture, sale or delivery of the
           commodities delivered hereunder.

 PX 3 at JA016 (emphasis added).8

          In June 1942, a former Shell employee, Eli McColl, who had been employed by the Oil
 Companies for several years to dispose of refinery waste as an independent contractor, was
 informed by Riverside County officials that no additional disposal activities could be undertaken,
 without their approval. DX 1054 (Dr. Brigham) at 17. In response, Eli McColl relocated disposal
 activities to a new area in Orange County to accommodate the increase in oil refinery waste
 anticipated by the production of increased avgas required by the Avgas Contracts. DX 1054 (Dr.
 Brigham) at 17. On June 8, 1942, Eli McColl received a permit from the City of Fullerton,
 California, to use this new area for the disposal of oil refinery waste (“the McColl Site”). DX 1054
 (Dr. Brigham) at 17. On June 23, 1942, Eli McColl signed a contract with Shell to dispose of at
 least 50,000 barrels of “acid sludge, alkylate acid, and [pressure-distillate] acid sludge” at the




       4
         On April 10, 1942, Shell entered into a contract to sell avgas to the DSC. PX 3. On May
 1, 1943, Shell entered into a second contract to sell avgas to the DSC. PX 7.
       5
         On February 3, 1942, Richfield entered into a contract to sell avgas to the DSC. PX 2. On
 February 20, 1943, Richfield entered into a second contract to sell avgas to the DSC. PX 10. In
 addition, DSC agreed to advance Richfield a portion of the cost to build a “full size fluid catalytic
 cracker.” DX 1054 (Dr. Brigham) at 26–27.
       6
        On January 17, 1942, Texaco entered into a contract to sell avgas to the DSC. PX 1. On
 February 8, 1943, Texaco entered into a second contract to sell avgas to the DSC. PX 8.
       7
        On December 31, 1942, Union entered into a contract with DSC to sell avgas. PX 5. On
 May 1, 1943, Union Oil entered into a second contract to sell avgas to the DSC. PX 6.
       8
         Although there were minor differences in the text of the individual contracts with the Oil
 Companies, the United States Court of Appeals for the Federal Circuit has determined they were
 “insignificant.” Shell Oil, 751 F.3d at 1290–91.




                                                     7
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 8 of 98 Page ID #:7839



 McColl Site until June 30, 1943. DX 19 (Shell/McColl Contract) at 1. Performance was to
 commence on July 1, 1942. PX 1130 (July 7, 1942 letter from Shell Legal Department).9

        In December 1942, the OPC was renamed the Petroleum Administrator For War (the
 “PAW”). DX 1054 (Dr. Brigham) at 18. The PAW was responsible for setting the price at which
 avgas was sold to the DSC under the Avgas Contracts. DX 1054 (Dr. Brigham) at 20.

          On December 19, 1942, the Army, Navy, DSC, and PAW agreed that the War and Navy
 Departments would advance the DSC $100 million to purchase 100-octane aviation gasoline, as
 well as to pay for certain oil refining company expenses, including the cost of building new
 facilities to refine avgas; this agreement became effective on January 1, 1943. DX 1054 (Dr.
 Brigham) at 46–47.

        As the following table demonstrates, the Oil Companies significantly increased avgas
 production during the war:




 PX 901 (Mr. Kipp Ex.).

        World War II ended on September 2, 1945, with the formal surrender of Japan.

        On April 29, 1946, Eli McColl received notice from Shell that the June 23, 1942 disposal
 contract would be terminated on June 30, 1946. PX 1191 (5/2/46 letter from Eli McColl to Shell
 acknowledging receipt of April 29, 1946 termination letter) at 1. On September 6, 1946, the
 McColl Site closed and Eli McColl’s waste disposal permit expired. PX 701 (5/9/51 letter from
 Eli McColl to City of Fullerton reporting that his disposal permit expired on September 6, 1946)
 at 11.

 II.    THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION,
        AND LIABILITY ACT LITIGATION (1991–2005).

         In 1991, forty-five years after the McColl Site was closed, the Government and the State
 of California filed an action in the United States District Court for the Central District of California
        9
         In late 1943, Union Oil and Richfield joined Shell in disposing acid waste at the McColl
 Site. TR (Dr. Bookspan) at 377, 382. Texaco, however, did not dispose of acid waste at the
 McColl Site until late 1944. See Shell Oil, 751 F.3d at 1288.


                                                    8
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 9 of 98 Page ID #:7840



 (“District Court”) against the Oil Companies for violating the Comprehensive Environmental
 Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9604–75 (“CERCLA”), seeking
 to recover “substantial response costs [incurred in the] attempts to clean up the McColl Site.” See
 United States v. Shell Oil Co., 13 F. Supp. 2d 1018, 1019–20 (C.D. Cal. 1998). This case
 concerned three types of waste: acid sludge from the production of benzol; acid sludge from the
 production of other petroleum products (including avgas); and “spent alkylation acid.”
 Id. at 1023–24.

        On August 11, 1998, the District Court issued a Final Opinion, determining that:

            (1) 100 percent of the benzol-related sludge at the McColl Site is attributable to
            the [DSC] (2) 100 percent of the non-benzol sludge at the McColl Site is
            attributable to the avgas program and (3) the [DSC] is wholly liable for all
            sludge at the McColl Site that is attributable to the avgas program. . . .
            [Therefore,] 100 percent allocation of liability to the [DSC] and zero percent
            allocation of liability to the Oil Companies.

 Id. at 1030.

         On February 11, 2002, the United States Court of Appeals for the Ninth Circuit reversed
 the District Court’s determination that the DSC was an “arranger” for the non-benzol wastes. See
 United States v. Shell Oil Co., 281 F.3d 812, 815 (9th Cir. 2002). On March 28, 2002, the Oil
 Companies and the Government filed petitions for rehearing.

         On June 28, 2002, the United States Court of Appeals for the Ninth Circuit denied both
 petitions, withdrew the February 11, 2002 Opinion, and held that

        We reverse the holding of the district court that the [DSC] is liable for the non-
        benzol waste cleanup costs as an arranger under § 9607(a)(3). Because the [DSC]
        is not liable as an arranger, the question of allocation of liability for the non-benzol
        waste between the [DSC] and the Oil Companies under § 9613(f)(1) is
        moot. . . . We affirm the holding of the district court that 100% of the cleanup costs
        for the benzol waste should be allocated to the [DSC].

 United States v. Shell Oil Co., 294 F.3d 1045, 1048–49 (9th Cir. 2002).10

        On August 12, 2003, the Oil Companies and the Government stipulated that the
 Government’s share of responsibility for response costs under CERCLA for the benzol sludge
 deposited at the McColl Site was 6.25%. Joint Request For Status Conference, Shell Oil Co., No.
 CV-91-00589 BRO (C.D. Cal. Aug. 12, 2003), ECF No. 507.




       10
           On January 13, 2003, the United States Supreme Court denied the Oil Companies’ joint
 petition for a writ of certiorari. See Shell Oil Co. v. United States, 537 U.S. 1147 (2003).


                                                   9
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 10 of 98 Page ID #:7841



         On July 16, 2004 the Government filed a Motion to Dismiss the Oil Companies’ breach of
  contract counterclaims, arguing that the District Court lacked subject matter jurisdiction. On
  December 14, 2004, the District Court granted the Government’s Motion To Dismiss the Oil
  Companies’ breach of contract counterclaims. See Min. Order, United States v. Shell Oil Co., No.
  CV-91-0589 BRO (C.D. Cal. Dec. 14, 2004), ECF No. 525.

         On June 30, 2005 the District Court transferred the Oil Companies’ breach of contract
  counterclaims to the United States Court of Federal Claims. See Transfer Order, Shell Oil Co. v.
  United States, No. 05-704 (Fed. Cl. June 30, 2005).11

  III.   THE BREACH OF CONTRACT LITIGATION (2005 TO THE PRESENT).

         A.      Initial Proceedings Before The United States Court Of Federal Claims (2005–
                 2009).

          On July 28, 2005, the Oil Companies filed an Amended Complaint in the United States
  Court of Federal Claims. On September 22, 2005, however, the Oil Companies voluntarily
  dismissed the July 28, 2005 Amended Complaint. See Notice, Shell Oil Co. v. United States, No.
  05-704 (Fed. Cl. Sept. 22, 2005). On November 23, 2005, the Oil Companies filed a claim with
  the General Services Administration (“GSA”), seeking $66,283,698.40 in response costs under
  Section 113(a) of the Contract Settlement Act of 1944. On February 15, 2006, the GSA informed
  the Oil Companies that they had “no basis for recovery.”

          On February 24, 2006, the Oil Companies filed a Complaint in the United States Court of
  Federal Claims alleging that the Avgas Contracts with the DSC required reimbursement for 100%
  of the response costs, subject to the CERCLA litigation. ECF No. 1 ¶¶ 23–27. This case was
  assigned to the Honorable Loren Smith.

         On March 31, 2009, the United States Court of Federal Claims granted summary judgment
  for the Oil Companies and awarded $84,536,763.65 to the Oil Companies, i.e., 100% of the
  CERCLA response costs plus statutory interest through June 30, 2008. See Shell v. United States,
  86 Fed. Cl. 470, 475 (2009). Therein, the parties were ordered to calculate any remaining costs
         11
              As a result of the United States Court of Appeals for the Ninth Circuit’s affirmance of
  the District Court’s CERCLA determination regarding the benzol waste, the Government was held
  liable to the State of California for response costs incurred at the McColl Site because of the benzol
  waste. See Shell Co., 294 F.3d at 1062 (“We affirm the holding of the district court that 100% of
  the cleanup costs for the benzol waste should be allocated to the United States.”). On July, 10,
  2009, the State of California resolved its CERCLA cost recovery claim against the Government
  for the period of October 1990 through June 2008. See Partial Consent Decree, Shell Oil Co. v.
  United States, CV-91-00589 BRO (C.D. Cal. July 10, 2009), ECF No. 619 ¶ 4(a). On March 16,
  2012, the State of California also resolved an additional CERCLA cost recovery claim against the
  Government for the period of July 2008 through June 2011. See Partial Consent Decree, Shell Oil
  Co., CV-91-00589 BRO (C.D. Cal. Mar. 16, 2012), ECF No. 622 ¶ 4(a).
           On December 6, 2013, the parties filed a Joint Status Report regarding the remaining claims
  in the CERCLA litigation. Shell Oil Co., CV-91-00589 BRO (C.D. Cal. Dec. 6, 2013), ECF No.
  630.

                                                   10
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 11 of 98 Page ID #:7842



  from July 1, 2008 to the present and provide a final proposed order to the court. Id. On October
  30, 2009, a final judgment was entered granting $87,344,345.70 to the Oil Companies. ECF No.
  53. On December 10, 2009, the Government filed a Rule of the United States Court of Federal
  Claims (“RCFC”) 60(b) Motion For Relief From Judgment And Recusal to vacate the court’s
  October 30, 2009 judgment, because Judge Smith’s wife owned stock in Chevron Corporation, the
  parent company of Texaco and Union. ECF No. 61.

         B.     The First Appeal To The United States Court Of Appeals For The Federal
                Circuit (2009–2010).

        On December 28, 2009, the Government filed an appeal to the United States Court of
  Appeals for the Federal Circuit. ECF No. 62. On May 19, 2010, the case was remanded, so that
  Judge Smith could consider the Government’s December 10, 2009 RCFC 60(b) Motion.
  ECF No. 73.

         C.     The First Remand To The United States Court Of Federal Claims (2010).

         On May 27, 2010, Judge Smith issued an Order severing Texaco and Union from the case
  and vacating the court’s March 31, 2009 Opinion and October 30, 2009 final judgment. ECF No.
  74. On August 4, 2010, the court entered judgment granting the remaining Oil Companies
  $68,849,505.88. ECF No. 80.

         D.     The Second Appeal To The United States Court Of Appeals For The Federal
                Circuit (2010–2012)

         On September 17, 2010, the Government again filed an appeal to the United States Court
  of Appeals for the Federal Circuit. ECF No. 82. On March 7, 2012, Judge Smith’s August 4, 2010
  judgment was vacated and remanded with instructions that the case be reassigned to a different
  judge. See Shell Oil Co. v. United States, 672 F.3d 1283, 1294 (Fed. Cir. 2012).

         E.     The Second Remand To The United States Court Of Federal Claims (2012–
                2013).

          On remand, the Honorable Thomas C. Wheeler was assigned this case. On January 14,
  2013, the court granted summary judgment in favor of the Government, determining that CERCLA
  response costs were not subject to the Taxes Clause of the Avgas Contracts. See Shell Oil Co. v.
  United States, 108 Fed. Cl. 422, 425 (2013) (“The ‘Taxes’ [C]lause in [the Oil Companies’]
  contracts does not trump the California courts’ CERCLA result.”)

         F.     The Third Appeal To The United States Court Of Appeals For The Federal
                Circuit (2014).

         On April 28, 2014, the United States Court of Appeals for the Federal Circuit reversed the
  January 14, 2013 summary judgment decision, holding that the Taxes Clause required the
  Government to reimburse the Oil Companies for “CERCLA costs arising from avgas production.”




                                                 11
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 12 of 98 Page ID #:7843



  Shell Oil, 751 F.3d at 1296. This case again was remanded to the United States Court of
  Federal Claims,
         [t]o determine how much acid waste at the McColl Site was “by reason of” the
         avgas contracts.
  Id. at 1303.

         G.      The Third Remand To The United States Court Of Federal Claims (2014 To
                 The Present).

          On September 11, 2014, the undersigned judge was assigned to adjudicate this case on
  remand. ECF No. 118. On November 12, 2014, the court entered a Scheduling Order, setting the
  close of additional discovery requested by the parties for August 15, 2015. ECF No. 121.

        On March 12, 2015, the court convened a telephone status conference to discuss the
  Government’s new request for discovery of the Oil Companies’ environmental liability insurance.
  ECF No. 128. On March 23, 2015, the court entered a Scheduling Order, setting deadlines for the
  Oil Companies to file a Motion For A Protective Order and for the Government to file a Response.
  ECF No. 123.

          On April 10, 2015, the Oil Companies filed a Motion For A Protective Order, Motion For
  Partial Summary Judgment, and A Memorandum In Support seeking to prevent discovery of the
  Oil Companies’ insurance policies and any coverage settlements. ECF No 129, 130.

         On May 15, 2015, the Government filed an Opposition To [The Oil Companies]’ Motion
  For Protective Order And For Partial Summary Judgment. ECF No. 135. On that same day, the
  Government also filed a Cross-Motion For Partial Summary Judgment against Shell and Richfield,
  arguing that they recovered pending cleanup remediation costs from their insurers. ECF No. 135.

         On August 27, 2015, the court scheduled an evidentiary hearing on the remand for the week
  of February 17, 2016, at the United States Court of Federal Claims in Washington, D.C. ECF No.
  151.

         On September 3, 2015, the Government filed a Motion For Leave To Amend the February
  25, 2008 Answer to assert new affirmative defenses and counterclaims, based upon the Special
  Plea in Fraud, 28 U.S.C. § 2514, and the antifraud provision of the Contract Settlement Act of
  1944, 41 U.S.C § 119. ECF No. 153.

         On October 30, 2015, the court issued a Memorandum Opinion And Order granting the Oil
  Companies’ April 10, 2015 Motion For Partial Summary Judgment, determining that
  Government’s insurance offset was an affirmative defense that had to be asserted no later than
  February 25, 2008, when the Government filed an Answer. See Shell Oil Co. v. United States, 123
  Fed. Cl. 707, 720 (2015). In addition, the court determined that the Government was now barred
  from engaging in discovery about the Oil Companies’ insurance policies. Id. at 727–28.
  Consequently, the court denied the Oil Companies’ April 10, 2015 Motion For A Protective Order,
  as moot. Id. The court also denied the Government’s May 15, 2015 Cross-Motion For Summary
  Judgment and denied the Government’s September 3, 2015 Motion, because allowing the


                                                12
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 13 of 98 Page ID #:7844



  Government to amend the February 25, 2008 Answer to assert fraud counterclaims many years
  after the onset of the litigation would “substantially change[] the theory on which the case has been
  proceeding.” Id. at 727 (quoting Cencast Services, L.P. v. United States, 729 F.3d 1352, 1364
  (Fed. Cir. 2013)).

          On November 17, 2015, the Oil Companies filed a Motion In Limine To Exclude Evidence
  Relating To Insurance Proceeds And The Testimony Of The Government’s Insurance Expert,
  because the Government insisted it still intended to call an expert witness to testify about the
  insurance settlements and make a proffer regarding Richfield and Shell’s “recovery of amounts
  subject to the claim at issue here.” ECF No. 164 at 2. On December 4, 2015, the Government
  filed a Response. ECF No. 165. On December 11, 2015, the Oil Companies submitted a Reply.
  ECF No. 167. On December 14, 2015, the court granted the Oil Companies’ Motion In Limine.
  ECF No. 168. On December 16, 2015, the court issued an additional scheduling order, setting the
  close of discovery for January 26, 2016. ECF No. 170.

         On January 8, 2016, the Oil Companies filed a Witness List and Exhibit List. ECF No.
  172–73. On January 11, 2016, the Oil Companies filed a Motion To Compel Responses To The
  Oil Companies’ December 24, 2015 Final Set Of Discovery Requests. ECF No. 174. On January
  13, 2016, the court convened a conference to resolve the Oil Companies’ January 11, 2016 Motion
  To Compel and issued an Order denying that motion, because the response time for the documents
  requested by the Oil Companies’ December 24, 2015 Final Set Of Discovery Requests exceeded
  the January 26, 2016 date for close of discovery. ECF No. 175.

         On January 29, 2016, the Government filed a Memorandum Of Contentions Of Fact And
  Law, an Exhibit List, and a Witness List. ECF Nos. 176–78. On February 5, 2016, the Oil
  Companies filed Notice Of Amended Exhibit List to include six additional trial exhibits (ECF No.
  179), and filed Notices Of The Written Direct Testimony Of Edmond F. Bourke and The Written
  Direct Testimony Of Gregory G. Kipp, PE. ECF Nos. 179–81.

         On February 10, 2016, the Government filed a Notice Of Objections To The February 5,
  2016 Written Testimony of Oil Companies’ experts, Mr. Kipp and Mr. Bourke, arguing that, it
  was improper for them to render opinions based on the Stipulations and Proposed Findings of Fact
  from earlier stages in the litigation and to discuss the written report of a Government “may-call”
  witness. ECF No. 183. On February 11, 2016, the Oil Companies filed Notice Of Amended
  Exhibit List to correct a discrepancy in the January 8, 2016 Exhibit List. ECF No. 184. That
  same day, the Government filed Notices Of The Direct Testimony Of Dr. Jay Brigham, Ph.D., the
  Direct Testimony Of Dr. Allen Medine, Ph.D., and the Direct Testimony Of Dr. James Kittrell,
  Ph.D. ECF Nos. 185–87. On February 12, 2016, the Government also filed Notice Of Direct
  Testimony Of Dr. Shelley Bookspan, Ph.D. ECF No. 188. On February 15, 2016, the Oil
  Companies filed a Response to the Government’s February 10, 2016 Objections. ECF No. 189.




                                                   13
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 14 of 98 Page ID #:7845



         On February 16–19, 2016, the court convened an evidentiary proceeding on causation and
  breach of contract damages in Washington, D.C. TR 1–642.12

         On February 26, 2016, the court convened a conference to discuss the post hearing briefing
  schedule that was entered on March 1, 2016. ECF No. 194.

         On March 23, 2016, the Government filed Objections To The Oil Companies’ February
  17, 2016 Exhibit List. ECF No. 201.

         On April 8, 2016, the Oil Companies filed Proposed Findings Of Fact And Conclusions Of
  Law, and a Post Trial Damages Brief (“Pl. DBr.”). ECF No. 202. On April 15, 2016, Kenneth J.
  Sheehan, Esq.. filed a Notice Of Appearance on behalf of the American Fuel & Petrochemical
  Manufacturers (“AFPM”). ECF No. 203. On that same day, AFPM filed a Motion For Leave To
  File Amicus Brief (“Amicus Br.”), that the court granted on April 18, 2016. ECF No. 204.

        On April 22, 2016, the Oil Companies filed a Response to the Government’s March 23,
  2016 Objection. ECF No. 207.

         On May 23, 2016, the Government filed Proposed Findings Of Fact And Conclusions Of
  Law. ECF No. 210 (“Gov’t DBr.”). On May 25, 2016, the Government filed a Notice of
  Additional Authority citing Northrup-Grumman Computing Systems, Inc. v. United States, 823
  F.3d 1364 (Fed. Cir. 2016), for the proposition that each of the Oil Companies had to establish the
  amount of damages sustained from the Government’s breach of the Avgas Contracts. ECF No.
  211.

          On June 10, 2016, the Oil Companies filed a Reply to the Government’s May 23, 2016
  Post-Trial Brief. ECF No. 212 (“Pl. Reply Br.”). ECF No. 212.

         On October 18, 2016, the Oil Companies filed a Motion To Supplement The Record to
  include a complete copy of the 1993 Environmental Protection Agency (“EPA”) Record of
  Decision (“ROD”) that included all tables and figures. ECF No. 214.13

         On November 21, 2016, the court convened closing oral arguments at the United States
  Court of Federal Claims. ECF No. 218 (11/21/16 TR 1–81).

         On December 2, 2016, the Oil Companies filed a Supplemental Response To The Court’s
  Questions During Oral Argument (“Pl. Supp.”). ECF No. 219. On December 9, 2016, the

         12
             On February 17, 2016, the Oil Companies filed a comprehensive List of Exhibits that
  the court admitted into evidence. ECF No. 190. On February 19, 2016, the Government filed an
  Amended Exhibit List to include written direct examinations of the Government’s expert witnesses
  that the court also admitted into evidence. ECF No. 191.
         13
            The text of the 1993 ROD offered by both parties as evidence, i.e., PX 517 and DX 208,
  did not include the attached figures and tables. The court grants the Oil Companies’ October 18,
  2016 Motion To Supplement The Record to include the tables and figures.


                                                  14
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 15 of 98 Page ID #:7846



  Government filed a Response (“Gov’t Resp. To Supp.”). ECF No. 220. On December 16, 2016,
  the Oil Companies filed a Reply. (“Pl. Supp. Reply”) ECF No. 222.

  IV.     DISCUSSION.

          A.      Jurisdiction.

          The United States Court of Federal Claims has jurisdiction, pursuant to the Tucker Act, 28
  U.S.C. § 1491, “to render judgment upon any claim against the United States founded either upon
  the Constitution, or any Act of Congress or any regulation of an executive department, or upon
  any express or implied contract with the United States, or for liquidated or unliquidated damages
  in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act, however, is “a
  jurisdictional statute; it does not create any substantive right enforceable against the United States
  for money damages. . . . [T]he Act merely confers jurisdiction upon [the United States Court of
  Federal Claims] whenever the substantive right exists.” United States v. Testan, 424 U.S. 392,
  398 (1976).

          To pursue a substantive right under the Tucker Act, a plaintiff must identify and plead an
  independent contractual relationship, constitutional provision, federal statute, and/or executive
  agency regulation that provides a substantive right to money damages. See Todd v. United States,
  386 F.3d 1091, 1094 (Fed. Cir. 2004) (“[J]urisdiction under the Tucker Act requires the litigant to
  identify a substantive right for money damages against the United States separate from the Tucker
  Act[.]”); see also Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (“The
  Tucker Act . . . does not create a substantive cause of action; . . . a plaintiff must identify a separate
  source of substantive law that creates the right to money damages. . . . [T]hat source must be
  ‘money-mandating.’”) (citations omitted). Specifically, a plaintiff must demonstrate that the
  source of substantive law upon which he relies “can fairly be interpreted as mandating
  compensation by the Federal Government.” United States v. Mitchell, 463 U.S. 206, 216 (1983)
  (quoting Testan, 424 U.S. at 400). And, the plaintiff bears the burden of establishing jurisdiction
  by a preponderance of the evidence. See Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746,
  748 (Fed. Cir. 1988) (“[O]nce the [trial] court’s subject matter jurisdiction [is] put in question . . .
  [the plaintiff] bears the burden of establishing subject matter jurisdiction by a preponderance of
  the evidence.”).

          The February 24, 2006 Complaint alleges that the Oil Companies entered into Avgas
  Contracts that were breached by the Government. Compl. ¶¶ 27, 29. As such, the court has
  jurisdiction to adjudicate the Oil Companies’ claims.

          B.      Standing.

           The United States Supreme Court has held that “the question of standing is whether the
  litigant is entitled to have the court decide the merits of the dispute or of particular issues.”
  Warth v. Seldin, 422 U.S. 490, 498 (1975). Standing must be determined “as of the
  commencement of suit.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 570 n.5 (1992). The party
  invoking federal jurisdiction bears the burden of establishing standing. Id. at 560–61. Specifically,
  “a plaintiff must show [that] it has suffered an ‘injury in fact’ that is . . . concrete and particularized
  and . . . actual or imminent, not conjectural or hypothetical; . . . the injury is fairly traceable to the

                                                      15
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 16 of 98 Page ID #:7847



  challenged action of the defendant; and . . . it is likely, as opposed to merely speculative, that the
  injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl.
  Serv., Inc., 528 U.S. 167, 180–81 (2000).

          The February 24, 2006 Complaint alleges that the Oil Companies suffered an “injury in
  fact” that is “concrete,” “particularized,” and “fairly traceable” to the Government’s breach of the
  Avgas Contracts. Compl. ¶¶ 27, 29. The injury sustained by the Oil Companies can be redressed
  by a monetary award.

         For these reasons, the court has determined that the Oil Companies have standing to seek
  an adjudication of the claims alleged in the February 24, 2006 Complaint.

         C.      Evidence Adduced At The Remand Proceeding.14

         The specific instructions of the United States Court of Appeals for the Federal Circuit to
  the United States Court of Federal Claims, on the third remand, was

         [t]o determine how much acid waste at the McColl Site was ‘by reason of’ the
         [A]vgas Contracts.

  Shell Oil, 751 F.3d at 1303.

                 1.      Crude Oil Was Processed Into Aviation Gasoline And Other Petroleum
                         By-Products, Both Of Which Resulted In “Acid Waste.”

          The first step in the remand analysis requires understanding that crude oil was processed
  into avgas and other petroleum by-products, both of which resulted in “acid waste.”15



         14
             Court Exhibit A, attached to this Memorandum Opinion and Final Order, provides a
  comprehensive list of all witness testimony and documents admitted into evidence in the remand
  proceeding. Court Exhibit B provides Evidentiary Rulings Regarding Admissibility of Exhibits
  and Written Direct Testimony.
          15
             Both parties proffered expert petroleum engineers to testify about these issues to
  supplement the record that the appellate court considered in 2014.
          The Oil Companies’ expert petroleum engineer was Gregory G. Kipp. Mr. Kipp is a
  Professional Engineer and General Manager of Geomega, Inc., an environmental consulting firm.
  PX 17 (Mr. Kipp) at 1. In 1996, Mr. Kipp received a B.S. in Geological Engineering from the
  University of Minnesota and, in 2009, a M.S. in Geological Engineering from the South Dakota
  School of Mines. PX 17 (Mr. Kipp) at A014. He also had over 20 years of experience specializing
  in environmental geochemistry, hydrology, and contaminant transport. PX 17 (Mr. Kipp) at 1.
  Mr. Kipp’s work included “evaluating the sources and causes of contaminant releases,” requiring
  an “intimate knowledge of the processes that led to the releases and how those processes have
  changed[.]” PX 17 (Mr. Kipp) at 1. Mr. Kipp was proffered as an expert in: geology;
  geochemistry; environmental chemistry; industrial process chemistry; engineering; and World



                                                   16
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 17 of 98 Page ID #:7848



           When crude oil arrives at a refinery it is sent to a distillation tower, where it is subjected to
  extreme heat that breaks down crude oil into constituent hydrocarbons—the heaviest of which
  settle near the bottom of the tower, while the lighter hydrocarbons rise to the top, according to
  their boiling points. PX 17 (Mr. Kipp) at 6–7; DX 1053 (Dr. Kittrell) at 17–18. As hydrocarbons
  rise in the distillation tower, they are cooled, condensed, and then removed from the tower. DX
  1053 (Dr. Kittrell) at 18. Those that are not further processed are known as “straight run”
  distillates. DX 1053 (Dr. Kittrell) at 18.




  DX 1053(Dr. Kittrell) at 18, Figure 1.

         Hydrocarbons that reached a boiling between 100 F to 295 F were used to make avgas.
  DX 1053 (Dr. Kittrell) 18. But, other petroleum by-products, such as kerosene and heating oil,
  also could be converted into the lighter hydrocarbons and used in avgas production through a

  War II oil refinery operations. TR at 110. The Government objected to Mr. Kipp being offered as
  an expert in World War II oil refinery operations. TR at 116.
          The Government’s expert petroleum engineer was James R. Kittrell, Ph.D. Dr. Kittrell
  received a B.S. in Chemical Engineering from Oklahoma State University, and a M.S. and Ph.D.
  in Chemical Engineering from the University of Wisconsin, where he continued post-doctoral
  studies. DX 1053 (Dr. Kittrell) at 67. Dr. Kittrell currently is the President of KSE, Inc., a firm
  in the business of invention, development, and licensing of new technology, primarily for
  application in the petroleum, chemical, and environmental industries and holds over 50 U.S.
  patents. DX 1053 (Dr. Kittrell) at 67. The Government proffered Dr. James Kittrell as an expert
  in: chemical engineering; petroleum refinery operations; historical refinery operations from 1920
  to the present; refinery waste management; and environmental remediation. TR at 497–98.
          The court has determined that Mr. Kipp and Dr. Kittrell are both experts in their respective
  fields and qualified to testify as such. See FRE 702.

                                                     17
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 18 of 98 Page ID #:7849



  process known as “cracking.” PX 17 (Mr. Kipp) at 8. “Cracking” was the preferred method of
  manufacturing avgas “base stock,” one of the principal ingredients in avgas. PX 17 (Mr. Kipp) at
  9; DX 1053 (Dr. Kittrell) at 38 (“100-octane aviation gasoline was a blend of components, the first
  of which would be an aviation base stock.”). There are two types of cracking.

           Thermal cracking is a heat and pressure process that was used prior to World War II. PX
  17 (Mr. Kipp) at 8. Thermal cracking resulted in a petroleum by-product known as “pressure
  distillate.” DX 1053 (Dr. Kittrell) at 18–19; PX 17 (Mr. Kipp) at 63. Pressure distillates can be
  further distilled into lighter hydrocarbons or fractions with a boiling point of 100 F to 295 F that
  can be used to produce avgas. DX 1053 (Dr. Kittrell) at 18. Fractions with a 100 F to 400 F
  boiling point can be used to manufacture motor gasoline. DX 1053 (Dr. Kittrell) at 18.

          By 1942, a more advanced process known as “catalytic cracking” was developed that used
  a catalyst to cause a chemical reaction transforming heavier hydrocarbons into components of
  avgas. PX 17 (Mr. Kipp) at 8. Catalytic cracking allowed refineries to produce greater quantities
  of lighter hydrocarbons and increase avgas production. DX 1053 (Dr. Kittrell) at 21 (“The
  performance of the [catalytic crackers] was so superior to thermal crackers that many refineries
  installed [catalytic cracking] units during WWII, during the 1942-1945 time period.”). This
  technology was an “important contributor to high octane avgas.” DX 1053 (Dr. Kittrell) at 21.

          Thermal and catalytic cracking, however, were not the only way to produce avgas from
  crude oil. Another process used 98% fresh sulfuric acid as a catalyst in a device known as an
  alkylation unit, that yielded alkylate—a “critical” component of avgas, generally comprising 25%–
  40% of avgas. PX 17 (Mr. Kipp) at 8–9; DX 1053 (Dr. Kittrell) at 39; TR (Dr. Kittrell) at 500.
  This process resulted in a “dramatic increase in the amount of 100 octane avgas that could be
  produced, without any increase in the amount of crude oil that was processed.” DX 1053 (Dr.
  Kittrell at 39). The sulfuric acid used during the alkylation process, however, became diluted as
  impurities were emulsified and could not be separated from the acid, resulting in a waste product
  known as spent alkylation acid, that had a 89%–90% acid content. PX 17 (Mr. Kipp) at 9–10; DX
  1053 (Dr. Kittrell) at 39–40. Spent alkylation acid was not suitable for further alkylation, without
  reprocessing, but could be reused to “acid treat” distillates to remove impurities and unwanted
  sulfur compounds. DX 1053 (Dr. Kittrell) at 19 (“[M]any [p]ressure [d]istillate products require[d]
  further [acid] treatment to improve color and odor, and to remove sulfur compounds and olefin
  compounds[.]”). In addition, spent alkylation acid could be used to produce other non-avgas
  petroleum by-products. PX 17 (Mr. Kipp) at 10–11 (“Acid treatment was also regularly used in
  the creation of products other than avgas.”). After spent alkylation acid was used for acid
  treatment, the result was “acid sludge,” a waste product with a 35%–65% acid content that had no
  further petroleum refining use, but could be used to manufacture fertilizer or burned as fuel. PX
  17 (Mr. Kipp) at 10–11; DX 1053 (Dr. Kittrell) at 22–23. In the alternative, it required disposal.
  DX 1053 (Dr. Kittrell) at 23.

          Since both of the parties’ petroleum engineering experts essentially agreed on how crude
  oil was processed into avgas and other petroleum by-products, the court has adopted their findings.




                                                   18
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 19 of 98 Page ID #:7850



                 2.      Spent Alkylation Acid And Acid Sludge Are Components Of “Acid
                         Waste” And Both Were Disposed Of At The McColl Site.

         The second step in the remand analysis requires understanding that both spent alkylation
  acid and acid sludge are components of “acid waste” and were disposed of at the McColl Site.

                         a.     The Opinion Of The Oil Companies’ Petroleum Engineering
                                Expert.

                                i.      Spent Alkylation Acid Was Disposed Of At The McColl
                                        Site.

          Catalytic cracking produced an avgas base that then was subjected to alkylation, using 98%
  sulfuric acid, but this process resulted in a component of acid waste, known as spent alkylation
  acid. PX 17 (Mr. Kipp) at 29. As avgas production increased, however, a proportionally higher
  output of spent alkylation acid resulted. PX 17 at 29–30 (Mr. Kipp). For example, in 1941, Shell
  generated 36,421 barrels of spent alkylation acid; in 1944, when avgas production was at its
  highest, Shell generated 203,147 barrels of spent alkylation acid or a 458% increase. PX 17 (Mr.
  Kipp) at 29.

           Therefore, on June 20, 1942, the Stauffer Chemical Company (“Stauffer”) applied for
  permission from the OPC to construct a new 200-ton-per-day spent alkylation acid reprocessing
  facility in Dominguez, California. PX 1129 (Stauffer letter to OPC) at 1. Stauffer explained that,
  because of increased avgas production, Shell would have “an excess of alkylation waste acid on
  January 1, 1943, and a very large excess by September 1943.” PX 1129 at 1–2. Shell sent a letter
  in support of Stauffer’s application, reporting that production of avgas under its contract with the
  DSC would generate spent alkylation acid of “approximately 100 tons per day,” but that disposal
  would be “physically very difficult.” PX 1132 (9/26/42 Shell letter to OPC in support of Stauffer)
  at 1; PX 1123 (4/28/42 Shell memo reflecting that “the volume of surplus spent alkylation acid
  will be so great that [disposal] will be extremely difficult”) at 1.

          By late 1943, Stauffer opened plants in Dominguez, California, and in Torrance, California,
  but the Stauffer II plant did not open until December 9, 1944.16 PX 17 (Mr. Kipp) at 31–32.
  Unfortunately, the Stauffer II plant immediately had operational issues. PX 1165 (7/11/44 Stauffer
  Board Minutes discussing problems with Stauffer II). In addition, the General Chemical Company
  plant in El Segundo, California (“the El Segundo plant”) increased reprocessing, but did not
  operate at full capacity until mid-1944. PX 1158 (1/6/44 WPB Memo reporting that the El
  Segundo plant would be completed on April 1, 1944). In addition, the Oil Companies’ spent
  alkylation acid storage tanks were full by December, 1944. PX 11 at Stip. 373 (“The storage
  capacity for all the [Oil Companies] as of December 27, 1944, was full.”); PX 1175 (Jan. 1945
  WPB Report reflecting that all of the Oil Companies’ storage tanks were full).


         16
           Texaco also asked permission to build a reprocessing plant in 1943, but permission was
  denied. PX 1140 (3/23/43 WPB letter denying Texaco’s request to build a reprocessing plant);
  PX 1144 (5/19/43 Texaco Letter to WPB concerning denial of request).


                                                  19
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 20 of 98 Page ID #:7851



          Although the Oil Companies used as much spent alkylation acid as possible to acid treat
  non-avgas petroleum by-products, they still were left with an “unprecedented” amount of spent
  alkylation acid that could not be reprocessed or stored by the existing facilities in Southern
  California at that time. PX 17 (Mr. Kipp) at 30–36, 84–85, 88. Therefore, without sufficient
  reprocessing or storage facilities, the Oil Companies turned to the McColl Site to dispose of excess
  spent alkylation acid. PX 17 (Mr. Kipp) at 88.

          To determine the amount of spent alkylation acid that was disposed of at the McColl Site,
  Mr. Kipp used January and February 1945 Government survey reports,17 containing the “Spent
  Alkylation Situation Forecast” for Southern California. PX 17 (Mr. Kipp) at 87 (citing PX 1175
  (Jan. 1945 Skinner Report); PX 1178 (Feb. 1945 Skinner Report)). Next, Mr. Kipp estimated: (1)
  the daily amount of excess spent alkylation acid produced by the Oil Companies from November
  1944 to April 10, 1945 (PX 906–Mr. Kipp Ex.);18 (2) the capacity in Southern California to
  reprocess spent alkylation acid during that same period (PX 908–Mr. Kipp Ex.);19 and (3) the Oil
  Companies’ storage capacities for spent alkylation acid.20



         17
          These reports were prepared with the assistance of a WPB employee, Paul Skinner, and
  are known as the “Skinner Reports.” PX 17 (Mr. Kipp) at 87.
         18
             Because the Skinner Reports did not include data for November and December 1944,
  Mr. Kipp assumed that the Oil Companies would have had the same amount of spent alkylation,
  acid in those months, as they did in January, 1945. PX 17 (Mr. Kipp) at 89. Mr. Kipp’s
  calculations took account of spent alkylation acid produced by the Standard Oil Company: this
  company did not dispose of acid waste at the McColl Site, but the spent alkylation acid it generated
  took up reprocessing capacity. PX 17 (Mr. Kipp) at 89.
         19
            Because the Stauffer II plant did not open until December 9, 1944 and immediately had
  operational problems, Mr. Kipp estimated that Stauffer II had much less acid reprocessing capacity
  from February 1945 to April 10, 1945 than was forecasted in the Skinner Reports. PX 17 (Mr.
  Kipp) at 91–92. Therefore, Mr. Kipp estimated that Stauffer II had a capacity of 60 tons/day during
  March 1945, instead of the 100 tons/day forecast by the Skinner Reports. PX 17 (Mr. Kipp) at 92
         20
             Mr. Kipp also assumed that the Oil Companies’ storage tanks were empty during
  November 1944, because the Skinner Reports did not report on storage data. PX 17 (Mr. Kipp) at
  93. But, Mr. Kipp estimated that the storage tanks were full by December of 1944, based on
  stipulations entered into by the parties and a January 1945 Skinner Report. PX 17 (Mr. Kipp) at
  93 (citing PX 11 at Stip. 373 (“The storage capacity for all the [Oil Companies] as of December
  27, 1944, was full.”); PX 1175 (Jan. 1945 Skinner Report)). On April 11, 1945, the Wilshire Oil
  Company’s spent alkylation acid storage tank also came online in Los Angeles, California, making
  15,000 tons of storage available to the Oil Companies and creating sufficient capacity to handle
  excess spent alkylation acid afterwards. PX 17 (Mr. Kipp) at 93; PX 1187 (4/6/45 Shell Contract
  with Wilshire for storage of “dilute [sulfuric] acid . . . resulting from [Shell’s] alkylation plant
  operations”).




                                                  20
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 21 of 98 Page ID #:7852



        The amount of excess “spent alkylation acid” that Mr. Kipp estimated was disposed of at
  the McColl Site from November 1944 through April 10, 1945 is set forth in the following chart:




  PX 910 (Mr. Kipp Ex.).
         As shown above, Mr. Kipp estimated that a total of 11,643 tons of “spent alkylation acid”
  was deposited at the McColl Site from November 1944 through April 10, 1945. PX 17 (Mr. Kipp)
  at 95. Mr. Kipp then converted tons into pounds and pounds into barrels, to ascertain that
  approximately 45,480 barrels of “spent alkylation acid” was disposed of at the McColl Site by the
  Oil Companies, other than Shell,21 from November 1944 through April 10, 1945. PX 17 (Mr.
  Kipp) at 87–96, 103.




  PX 911 (Mr. Kipp Ex.)

                                ii.     Acid Sludge Was Disposed Of At The McColl Site.

          As the Oil Companies increased throughput from 1942 until late 1944 to increase avgas
  production, they also produced more non-avgas petroleum by-products. PX 17 (Mr. Kipp) at 43.
  When these by-products were acid treated with spent alkylation acid, the resulting waste product
  was “acid sludge,” a “thicker, viscous, and ultimately solid matter.” PX 17 (Mr. Kipp) at 39. The
  relationship between increased avgas production and increased acid sludge can be “demonstrated
  empirically,” by comparing Shell’s acid sludge production in 1944, the peak of avgas production,
  with 1946, when Shell was no longer producing large amounts of avgas. PX 17 (Mr. Kipp) at 44.
  For example, in 1944, Shell produced 68 barrels of acid sludge for every 10,000 barrels of non-

         21
         During this time, Shell was able to reprocess all of its spent alkylation acid at Stauffer’s
  Dominguez plants. PX 17 (Mr. Kipp) at 103.


                                                  21
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 22 of 98 Page ID #:7853



  avgas by-product produced. PX 17 (Mr. Kipp) at 45; PX 1104 (1944 Shell Operating Report) at
  38, 133. In 1946, however, Shell produced only 20 barrels of acid sludge for every 10,000 barrels
  of non-avgas by-products produced. PX 17 (Mr. Kipp) at 45; PX 1104 (1946 Shell Operating
  Report) at 313, 395.

           As the following chart shows, Shell produced proportionally more acid sludge in 1944 than
  it did in 1946:




  PX 954 (Mr. Kipp Ex.).

          To produce more revenues and reduce the need for disposal, Shell reprocessed as much
  acid sludge into fertilizer as possible. PX 930 (Mr. Kipp exhibit showing acid sludge sent from
  Shell refineries to Shell Point fertilizer facility); PX 1157 (1943 Sulfuric Acid Report reflecting
  that “P.D. [Pressure Distillate] Acid Sludge” was sent to Shell Chemical’s Ammonium Sulfate
  Plant to be converted into fertilizer) at A01037; PX 1104 (1944 Shell Operating Report) at 133;
  PX 1104 (1945 Shell Operating Report) at 264.22

         Because of its toxicity, however, acid sludge needed to be transported by rail in specialized
  tank cars. But, these tank cars were tightly regulated during the war by the WPB. PX 17 (Mr.
  Kipp) at 48–49. As Eli McColl testified in May 1942, “[w]e cannot ship [acid sludge] from Los
  Angeles to San Francisco anymore,” because “the [G]overnment will not allow us to use the tank

         22
           Union Oil also reprocessed acid sludge at a General Chemical reprocessing plant at El
  Segundo, California. PX 1113 at 4 (Dec. 1941 Sulfuric Acid Survey Table); PX 1131 at 17 (8/8/42
  PAW Sulfuric Acid Survey); PX 1157 (12/11/43 Sulfuric Acid Report) at A01045.


                                                  22
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 23 of 98 Page ID #:7854



  cars for that purpose.” PX 1126 (5/6/42 Transcript Of San Jose District Disposal Permit Hearing)
  at LEV00846.

          Acid sludge also could be burned as a heat source, but it was an inefficient fuel. PX 1105
  (4/3/39 Shell Memo reflecting that acid sludge had only limited utility as a fuel source).23 Burning
  acid sludge, however, caused the emission of sulfur dioxide and odorous fumes.24
       Because not all of the acid sludge could be used to make fertilizer or burned, the Oil
  Companies disposed of acid sludge at the McColl Site as follows:

                 Shell began to dispose of acid sludge at the McColl Site during the second half of
                  1942. PX 17 (Mr. Kipp) at 118; PX 1103 (1942 Shell Operating Report reflecting
                  that Shell sent 2,030 barrels of sludge to disposal from Wilmington and 98,310
                  barrels of sludge to disposal from Dominguez).25 Shell also disposed of acid sludge
                  in 1943, in 1944, and in 1945. PX 1103 (1943 Shell Operating Report reflecting
                  that Shell sent 7,825 barrels of acid sludge from Wilmington and 104,542 barrels
                  from Dominguez at 808); PX 1104 (1944 Shell Operating Report reflecting that
                  Shell sent 17,194 barrels of acid sludge from Wilmington and 48,825 barrels from
                  Dominguez) at 133; PX 1104 (1945 Shell Operating Report reflecting that Shell
                  sent 180 barrels from Wilmington and 1,222 barrels from Dominguez) at 264.

                 The Texas Company did not dispose of acid sludge at the McColl Site until early
                  1945, because it was burned until late 1944. PX 17 (Mr. Kipp) at 116; PX 1113
                  (Dec. 1941 PAW report stating that the Texas Company “Burned” acid sludge); PX
                  1131 (8/8/42 OPC report stating that that the Texas Company burned acid sludge);
                  PX 1157 (12/14/43 Smith Report stating that the Texas Company’s acid sludge was
                  “Burned at Refinery”) at 1046; TR (Dr. Bookspan) 381; DX 92 (Minutes of a 1957
                  meeting between the Oil Companies, reporting that Texaco disposed of



         23
            Richfield burned some of its acid sludge prior to 1944. PX 1113 (Dec. 1941 Sulfuric
  Acid Survey table showing that Richfield burned some of its sludge) at 2; PX 1157 (12/11/43
  Richard C. Smith Sulfuric Acid Report to WPB that Richfield burned its acid sludge at the refinery)
  at A01045. Texaco burned all of its acid sludge until late 1944. PX 1113 (Dec. 1941 Sulfuric Acid
  Survey Table showing that Texaco burned all of its acid sludge) at 4; PX 1131(8/8/42 PAW
  Sulfuric Acid Survey showing that Texaco burned all of its acid sludge) at 17.
         24
             PX 1107 (8/11/39 Shell memo reporting that the burning of acid sludge at Shell’s
  Dominguez refinery was “creating a menace through the discharge of large amounts of sulfur
  dioxide”); PX 1126 (5/6/1942 Transcript of San Jose District Disposal Permit Hearing) at
  LEV00843–4 (stating that burning of sludge “produced an odor”).
         25
             Because the McColl Site did not accept sludge from Shell until at least July 1, 1942, it
  is likely that no more than 50% of Shell’s 1942 acid sludge was sent to the McColl Site. DX 19
  (Shell/McColl Contract); PX 1130 (7/7/42 letter from Shell Legal Department reflecting that
  performance of disposal contract was to begin July 1, 1942).


                                                  23
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 24 of 98 Page ID #:7855



                  approximately 5,000 barrels or roughly 1% of the acid sludge at the McColl Site,
                  but does not state when).

                 Union did not dispose of acid sludge at the McColl Site until “late 1943,” because
                  it was reprocessed either at General Chemical or Shell Point. PX 1113 (Jan. 1942
                  Union response to Government Sulfuric Acid Survey stating that acid sludge was
                  “given away”); PX 1228 (10/5/42 Union Memorandum discussing quality of acid
                  sludge delivered to General Chemical for reprocessing); PX 1157 (12/8/43 Smith
                  Report reflecting the disposal of 450 tons of acid sludge) at A01044.

                 Richfield did not dispose of acid sludge at the McColl Site until “late 1943.” TR
                  at 377 (Dr. Bookspan). Richfield burned some “acid sludge,” and also used a site
                  in Gardena, California for disposal from 1940 to July 1943. TR at 377 (Dr.
                  Bookspan); PX 1113 (Dec. 1941 Sulfuric Acid Survey Table) at 2; PX 1131 (8/8/42
                  PAW Sulfuric Acid Survey) at 17; PX 1157 (12/11/43 Sulfuric Acid Report) at
                  A01045.

                         b.      The Opinion Of The Government’s Petroleum Engineering
                                 Expert.

                                 i.      Little Or No Spent Alkylation Acid Was Disposed Of At
                                         The McColl Site.

          Dr. Kittrell agreed with Mr. Kipp that “spent alkylation acid increased during WWII” and
  “as the production of avgas was ramped up during the war, the production of spent alkylation acid
  increased proportionately.” DX 1053 (Dr. Kittrell) at 11, 42. But, Dr. Kittrell testified that spent
  alkylation acid was not disposed of at the McColl Site from 1943–1945, because he found no Shell
  records or Avgas Gasoline Subcommittee reports confirming that activity and rail cars were
  available from December 1944 to April 10, 1945 that could have transported spent alkylation acid
  for further processing. DX 1053 (Dr. Kittrell) at 12, 48. Dr. Kittrell, however, conceded that spent
  alkylation acid was used to treat straight run and pressure distillates, so that some spent alkylation
  acid may have remained in the “substantial sludge production of the acid treatment of distillates”
  and was disposed of at the McColl Site. DX 1053 (Dr. Kittrell) at 13. But, “little or no spent
  alkylation acid” ever reached the McColl Site. DX 1053 (Dr. Kittrell) at 11.

                                 ii.     Acid Sludge Was Disposed Of At The McColl Site.

          In Dr. Kittrell’s opinion, almost all of the acid sludge at the McColl Site was “created by”
  the acid treatment of pressure distillate and straight run distillate “to improve their properties for
  use in refinery products other than avgas.” DX 1053 (Dr. Kittrell) at 14, 28.26 The increase in
  avgas production, however, did not cause an increase in non-avgas products, such as motor

         26
            Dr. Kittrell testified that the amount of acid sludge generated from acid treating of
  pressure distillate or straight run distillate decreased from 1942 to 1945. DX 1053 (Dr. Kittrell) at
  27–28 (citing PX 1103 (Shell Operating Report 1943) at 808; PX 1104 (1944 Shell Operating
  Report) at 133; PX 1104 (1945 Shell Operating Report) at 164).


                                                   24
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 25 of 98 Page ID #:7856



  gasoline, that required acid treating and resulted in acid sludge. DX 1053 (Dr. Kittrell) at 43-44.
  This is so, because avgas was manufactured, not only using crude oil, but also other petroleum
  products shipped to refineries, such as “blend sources, including natural gasoline, blend stocks,
  intermediate feedstocks, and petroleum fractions[.]” DX 1053 (Dr. Kittrell) at 44. In addition,
  “around 1940,” Shell developed a new process that pre-treated feedstock that was used for gasoline
  and did not create sludge. DX 1053 (Dr. Kittrell) at 12. In addition, from 1943 through August
  1945, hydrogenation replaced acid treatment for the purification of non-avgas products, resulting
  in no sludge waste. DX 1053 (Dr. Kittrell) at 12.27 This explains why as avgas production
  increased, particularly in 1943 and 1945, crude oil throughput did not increase proportionately.
  DX 1053 (Dr. Kittrell) at 45. And, it explains why as avgas production and spent alkylation acid
  increased, acid sludge production did not, but remained constant and declined by the end of the
  war. DX 1053 (Dr. Kittrell) at 6–7, 45.

          Although the Avgas Contracts led to an increase in the production of spent alkylation acid,
  as the following chart shows, “[t]he [acid] sludge that was formed in the Oil Companies Refineries
  was equal in amount and quality to that which would have been formed had [the DSC] purchased
  no avgas during the time period.” DX 1053 (Dr. Kittrell) at 47.




  DX 1039.28


         27
            But, later in his direct testimony, Dr. Kittrell admitted that, although Shell installed a
  hydrogenation unit in 1944, it appears not to have produced “cat cracked stock that was
  hydrogenated” until 1945. DX 1053 (Dr. Kittrell) at 13 (citing PX 1104 (1945 Shell Operating
  Report) at 195).
         28
           DX 1039 is based on data from: (1) PX 1103 (Shell Operating Reports 1939–1943); PX
  1104 (Shell Operating Reports 1944–1947); and (2) PX 604 (3/31/97 Decl. of Robert G. Anderson



                                                  25
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 26 of 98 Page ID #:7857



          Finally, Dr. Kittrell testified that the amount of acid sludge attributable to the Avgas
  Contracts and disposed of at the McColl Site can be calculated by tracking the amount of “red oil.”
  DX 1053 (Dr. Kittrell) at 40, 42. Roughly 5% to 10% of spent alkylation acid used to make avgas
  contained red oil. DX 1053 (Dr. Kittrell) at 53. To calculate the amount of red oil at the McColl
  Site, Dr. Kittrell first determined the total number of barrels of avgas produced by the Oil
  Companies under the DSC contracts. DX 1053 (Dr. Kittrell) at 51. DX 1025 (table summarizing
  purchases of 100 octane avgas by the DSC). Then, he applied each of the Oil Companies internal
  formulas for producing avgas29 to calculate how many tons of red oil were used in alkylation
  during avgas production. Based on the 72,600 cubic yards of sludge that EPA reported was found
  at the McColl Site, Dr. Kittrell estimated that at best only 0.95% of the acid sludge at the McColl
  Site can be attributed to the use of spent alkylation acid. DX 1053 (Dr. Kittrell) at 13, 42.

                         c.      The Court’s Findings

          To ascertain whether both spent alkylation acid and acid sludge were disposed of at the
  McColl Site, the court defers to the May 15, 1996 EPA Superfund Record of Decision (“ROD”)
  as the best and most reliable evidence of the fact that “[d]uring the operation of the [McColl]
  disposal site, various oil refining companies disposed of refinery waste, predominantly spent
  sulfuric acid catalyst.” DX 269 (1996 EPA Superfund ROD) at Part I, § B (emphasis added).
  Clearly, this was a reference to the fact that spent alkylation acid was used to produce avgas. DX
  269 (1996 EPA Superfund ROD) at Part I, § B; PX 513 (Jan. 1992 EPA Report stating that, “The
  [McColl Site] was used from 1942-1946 for the disposal of acidic sludges resulting from the
  alkylation and product-treating processes used in the refining of aviation gasoline” (emphasis and
  bold added)) at 2; PX 706 (9/21/1990 Dep. of John McColl stating that “watery” acid waste, i.e.,
  spent alkylation acid, was disposed of at the McColl Site) at 29; PX 1173 (12/11/44 Minutes of
  Aviation Gasoline Advisory Committee reporting that, “on the West Coast sometimes spent
  alkylation acid is [disposed of] in a pit as a means of disposal.”); DX 19 (6/23/42 Shell/McColl
  Contract reflecting that Eli McColl was expected to accept at least 50,000 barrels of “alkylate acid”



  reflecting “amount of used acid sent to disposal by Shell’s Wilmington and Dominguez
  refineries”);
          But, Dr. Kittrell excluded from DX 1039, the amount of acid sludge from which
  recoverable oil could be removed, because “[u]sing the [amount of sludge plus the amount of
  sludge from which recoverable oil could be removed] would raise the acid sludge numbers, but
  not change the dissimilarity between the two trends. DX 1053 (Dr. Kittrell) at 46 n. 35. As a
  result, Dr. Kittrell’s chart does not show the actual production of sludge.
         29
            For the avgas formulations for Richfield, Dr. Kittrell relied on PX 1115 (Jan., 1942
  Richfield cost report) at 49; PX 1248 (12/10/44 PAW Report on avgas production) at 74; and PX
  1259 (7/10/44 PAW Report on avgas production). For Texaco, Dr. Kittrell relied on PX 1248
  (12/10/44 PAW Report on avgas production) at 79 and PX 1259 (7/10/44 PAW Report) at 24. For
  Union, Dr. Kittrell relied on PX 1143 (May 1945 Union Oil cost report), as well as PX 1248
  (12/10/44 PAW Report on avgas production) at 81 and PX 1259 (7/10/44 PAW Report) at 27.




                                                   26
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 27 of 98 Page ID #:7858



  and “acid sludge” from Shell).30 PX 517 (6/30/93 EPA ROD) (“[f]rom 1942 through 1946,
  approximately 72,600 cubic yards of waste sludge was disposed of into the 12 Ramparts and Los
  Coyotes sumps at the McColl Site.”) at Part II, § 2 (emphasis added). Therefore, regardless of Dr.
  Kittrell’s views to the contrary, spent alkylation acid was disposed of by the Oil Companies at the
  McColl Site.

        For these reasons, the court finds that both spent alkylation acid and acid sludge are
  components of acid waste that were disposed of at the McColl Site by the Oil Companies.

                 3.      The McColl Site.

          The third step in the remand analysis requires understanding the physical properties of the
  McColl Site, how both types of acid waste were disposed of at the McColl Site, and the EPA’s
  election and cost of remediation.31


         30
            PX 518 (2/1/94 Environmental Solutions Phase V Final Report, McColl Site Treatability
  Study) at 1 (stating that contamination was due “to disposal, in pits, of spent sulfuric acid sludge
  from the production of aviation fuel”); PX 527 (10/31/96 GeoSyntec Consultants & Parsons
  Engineering Science Report to EPA) at 5 (stating that “sulfuric-based alkylation sludge[]” was
  disposed of at McColl) (emphasis added)).
         31
            Both parties proffered environmental engineering experts to supplement the record that
  the appellate court considered in 2014. The Oil Companies proffered Edmond F. Bourke as an
  expert in environmental engineering, the assessment of hazardous waste sites, and the design,
  implementation and maintenance of remedies for hazardous waste sites. TR 392. Mr. Bourke
  holds an undergraduate degree from San Diego State University in Applied Arts and Sciences,
  with a specialty in Environmental Design, and is the Founder and President of C2 REM, Inc., (“C2
  REM”) an environmental management company. PX 18 (Mr. Bourke) at 2. Since 2002, C2 REM
  has supervised operations, maintenance, and monitoring at the McColl Site. PX 18 (Mr. Bourke)
  at 1. Another company, McAuley, LCX, is responsible for site security. PX 18 (Mr. Bourke) at 2.
  As of November 2015, these companies received a combined $4,982,759.64 from the Oil
  Companies. PX 18 (Mr. Bourke) at 1.
          Although Mr. Bourke was not a chemical engineer nor a geologist, he has 30 years of
  “hands-on” practical experience, gained “an understanding and working knowledge” of the
  chemical properties of waste materials, and has worked on dozens of Superfund remediation
  projects. PX 18 (Mr. Bourke) at 2–3. As a result, he has been approved by the EPA as a Project
  Coordinator. PX18 (Mr. Bourke) at 1. The projects where Mr. Bourke has worked include: the
  remediation of the Del Amo Superfund site in Los Angeles, involving the construction of a cover
  system to remediate contamination from World War II disposal of benzene; and the remediation
  of the OII Superfund in Monterey Park, California, involving the construction of a cover system
  to control acidic waste. PX 18 (Mr. Bourke) at 3.
          The Government objected to Mr. Bourke being offered as an expert in environmental
  engineering. TR 403. In particular, the Government argued that Mr. Bourke’s groundwater
  remediation testimony should not be afforded any weight, because he is not a Certified California
  Civil Engineer and is not qualified to propose a remediation for the McColl Site, because under



                                                  27
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 28 of 98 Page ID #:7859




  California law, “[a]ll civil (including structural and geotechnical) engineering plans, calculations,
  specifications, and reports . . . shall be prepared by, or under the responsible charge of, a licensed
  civil engineer.” See CALIFORNIA BUSINESS AND PROFESSIONAL CODE (“CBPC”) § 6735. In
  addition, Mr. Bourke may not have taken organic chemistry or differential equations college
  classes, which, according to the Government, is important because of differential equations
  “underpins all engineering specialties,” and remediation of the McColl Site involves organic
  chemistry. Gov’t DBr. at 60. But, the Government conceded at trial that Mr. Bourke is an
  “engineering contractor.” TR at 402.
           The Government proffered Dr. Allen J. Medine as an expert in environmental engineering,
  environmental chemistry, and hazardous waste management. TR 308. Dr. Medine holds a Ph.D.
  in Environmental Engineering from Utah State University, a M.S. in Civil and Sanitary
  Engineering from the University of California, Berkeley, and a B.S. from the University of Illinois.
  DX 1056 at 5. He is a registered Civil Engineer in California and a registered Professional
  Engineer in Colorado. DX 1056 at 5. Dr. Medine’s water quality and environmental management
  experience includes: analytical evaluation of trace chemicals in water; the design of industrial
  waste treatment facilities; cost evaluations; and “restoration of damaged ecosystems.” DX 1056 at
  6. In addition, he has served as a Project Manager and Senior Environmental Engineer at waste
  sites and has personal experience with acid spill cleanup and studied spills and discharges of acid
  at twenty sites. DX 1056 at 6–7. Dr. Medine is not an expert in petroleum engineering or avgas
  production. TR (Dr. Medine) at 313. Dr. Medine has never visited the McColl Site. TR (Dr.
  Medine) at 313. Dr. Medine has, however, previously analyzed petroleum wastes in the laboratory
  setting while working as the technical director of Eneseco’s Rocky Mountain Analytical Division.
  TR (Dr. Medine) at 316.
           The court has determined that Mr. Bourke and Dr. Medine are experts and qualified to
  testify in their respective fields. See FRE 702.



                                                   28
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 29 of 98 Page ID #:7860



                        a.     The Physical Properties Of The McColl Site.

         The McColl Site consists of two parcels of land: an eastern parcel (“the Ramparts parcel”)
  and a western parcel (“the Los Coyotes parcel”). PX 18 (Mr. Bourke) at 7; DX 1056 (Dr. Medine)
  at 8. Each parcel contained 6 pits, known as “sumps,” into which acid waste from the Oil
  Companies was disposed from June 23, 1942 until September 6, 1946, the date of closure. PX 18
  (Mr. Bourke) at 7; DX 1056 (Dr. Medine) at 8.

         Typical sumps at the Ramparts and the Los Coyotes parcels are depicted below:




  DX 1046 (Dr. Medine) Figure 4.




  DX 1047 (Dr. Medine) Figure 5.



                                                 29
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 30 of 98 Page ID #:7861



         Each sump contained a bottom layer of char that is a “black, friable material similar to coal
  or asphaltic cement.” PX 18 (Mr. Bourke) at 11; DX 1056 (Dr. Medine) at 9. Char is formed by
  acid waste that solidifies by chemical reactions over time. PX 527 at 9, 11 (10/31/96 Report by
  GeoSyntec & Parsons Engineering Science for EPA).32 Char is very acidic33 and releases sulfur
  dioxide and volatile organic compounds (“VOCs”), such as benzene and tetrahydrothiophene
  (“THT”), when exposed to the atmosphere. PX 18 (Mr. Bourke) at 12 (citing PX517 (6/30/93 EPA
  ROD) at Part II, § 7.0); DX 1056 (Dr. Medine) at 15. Char comprised the majority of the acid
  waste at the McColl Site. DX 277 (2002 C2 REM Annual Report re McColl Site) at 9 (“The
  majority of the waste has been characterized as a hard, black char with low pH.”).

          Each sump also contained tar. PX 18 (Mr. Bourke) at 12; DX 1056 (Dr. Medine) at 9. Tar
  is an intermediate product formed by the same chemical reactions that transforms acid sludge into
  char. PX 527 (10/31/96 Report by GeoSyntec & Parsons Engineering Science For EPA) at 11
  (“The flowable tar material is suspected as being an intermediate product of the reaction
  mechanisms occurring at the site.”). Unlike char, tar waste is fluid and can migrate through the
  soil. PX 517 (6/30/93 EPA ROD) at Part II, § 7.0.

          Three sumps located on the eastern Ramparts Parcel also contained drilling muds. PX 18
  (Mr. Bourke) at 13 (citing PX 517 (6/30/93 EPA ROD) at Part II, § 2.0). Drilling muds have the
  consistency of soft clay. PX 517 (6/30/93 EPA ROD) at Part II, § 7.0. Drilling muds were
  deposited at these sites in the 1950s and 1960s to cover up the sumps and reduce harmful odors.
  PX 18 (Mr. Bourke) at 9; TR (Dr. Medine) at 318. Drilling muds alone, however, would not have
  required remediation, but did at the McColl Site, because of contaminant concentration. TR (Dr.
  Medine) at 320.

         Each of the sumps also contained contaminated soils consisting of underlying and cover
  soils mixed with acid waste. PX 18 (Mr. Bourke) at 14. Arsenic-contaminated soil was also



     32
       A 1996 report prepared for the EPA concerning the chemical conditions at the McColl Site
  summarized these reactions as follows:
       Three reaction types have been proposed for conversion of the original waste into
       char: (i) acid-catalyzed polymerization and polycondensation of organic material,
       (ii) acid-catalyzed polymerization and polycondensation of organic material,
       accelerated by acidified clay and reaction with clay, and (iii) acid-catalyzed
       polymerization and polycondensation of organic material, accelerated by auto-
       oxidation. These reactions are irreversible under existing conditions at the site.
  PX 527 (10/31/96 Report by GeoSyntec & Parsons Engineering Science For EPA) at 11.
          33
             Acidity and basicity is measured on the pH scale: a pH range of 1 to 6 is considered
  acidic, pH 7 is neutral, and pH 8 to14 is considered basic. TR (Dr. Medine) at 332. The pH levels
  at McColl were below 1 in certain samples, i.e., highly acidic. TR (Dr. Medine) at 333. There
  also were samples with a pH approaching a level of 8. TR (Dr. Medine) at 333. The average pH
  level at the Los Coyotes sumps was approximately 2; and the average pH level of the Rampart
  sumps was 3. TR (Dr. Medine) at 334.



                                                  30
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 31 of 98 Page ID #:7862



  present, but only at one sump. PX 517 (6/30/93 EPA ROD) at Part II, §§ 2.0, 7.0. PX 18 (Mr.
  Bourke) at 14.

          The average area of each sump was approximately 15,000 square feet (100 feet x 150 feet),
  180,000 square feet for all 12 sumps. PX 510 (2/15/83 Radian Corp. Technical Memorandum for
  EPA), at 1-1, 3-6, 4-3; PX 18 (Mr. Bourke) at 52. Each sump was approximately 20 feet deep
  with a slope on each side. PX 512 (2/12/91 Environ Solutions Inc. McColl Report) at 2-7; PX 18
  (Mr. Bourke) at 52. The Ramparts 1 sump and the Los Coyotes 1 sump were significantly larger
  with areas of 27,022 square feet34 and 28,128 square feet,35 respectively. PX 510 (2/15/83 Radian
  Corp. Technical Memorandum for EPA) at 3–7.36

                        b.      “Contaminants Of Concern” At The McColl Site.

         Contaminants of Concern (“COCs”)37 are chemicals that pose a risk to human health and
  the environment. DX 1056 (Dr. Medine) at 19. At the McColl Site, the COCs found in the soil,
  groundwater, and air include: sulfur dioxide; arsenic; benzene; tetrahydrothiophenes (“THTs”);
  and metals (aluminum, beryllium, cadmium, manganese, nickel, and vanadium). PX 18 (Mr.
  Bourke) at 15–23; PX 517 (6/30/93 EPA ROD) at Part II, § 4.0 (“[T]he principal threats at the Site
  [include] benzene, sulfur dioxide, and arsenic.”). Sulfuric acid was not considered as a COC, but


         34
            The Ramparts 1 sump contained 581,000 cubic feet of waste (area of 27,022 square feet
  x depth of 21.5 feet). PX 510 (2/15/83 Radian Corp. Technical Memorandum for EPA) at 3-9.
  This 581,000 cubic feet of acid waste yields approximately 21,518 cubic yards of waste (581,000
  cubic feet/27 cubic feet per cubic yard).
         35
           The Los Coyotes 1 sump contained 85,644.8 cubic feet of waste or 6,875.7 cubic yards.
  PX 510 (2/15/83 Radian Corp. Technical Memorandum for EPA) at 3-9.
         36
             The McColl Site was opened for operation on July 1, 1942, but the record does not
  include documents showing how many sumps existed or the order in which they were dug and
  filled. The Oil Companies cite the April 11, 1984 EPA ROD that states “[i]n 1942 Eli McColl had
  12 pits constructed.” PX 511 (4/11/84 EPA ROD re McColl) at § II; PX 18 (Mr. Bourke) at 51;
  PX 1009 (1947 aerial photo showing 12 pits).
          The Government insists that one sump at a time was excavated and filled, before a second
  sump was excavated, based on the inconclusive testimony of Eli McColl’s son about events that
  took place forty-eight years earlier. PX 706 (9/21/90 John McColl Dep.) at 58. Although the
  record is not definitive, the court has determined that the preponderance of evidence weighs in
  favor of the EPA’s conclusion that 12 sumps were dug and in existence in 1942. PX 511 (4/11/84
  EPA ROD re McColl) at § II.
         37
           Contaminants of Concern also are referred to in the record as “constituents of concern”
  or “chemicals of concern.” See, e.g., PX 18 (Mr. Bourke referring to COCs as “chemicals of
  concern”) at 14; DX 277 (C2 REM Report referring to COCs as “constituents of concern”) at 9–
  10.




                                                 31
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 32 of 98 Page ID #:7863



  was “a substance that contributes to the chemical conditions within the sumps;” and “may be
  dangerous [to humans] upon exposure.” DX 1056 (Dr. Medine) at 19.

          Sulfur dioxide is formed by a chemical reaction that separates sulfate (SO4) into water
  (H2O) and sulfur dioxide (SO2). PX 18 (Mr. Bourke) at 18. Sulfuric acid was present both in the
  spent alkylation acid and the acid sludge38 and was the source of “almost all” the sulfate molecules
  that broke down to form sulfur dioxide. PX 18 (Mr. Bourke) at 18.

          In addition, metals naturally present at the site became COCs when they were dissolved by
  the sulfuric acid and “mobilized.” PX 18 (Mr. Bourke) at 20. After being mobilized, the metals
  migrated through the soil and contaminated water in the perched aquifers. PX 18 (Mr. Bourke) at
  20 (citing PX521 (ICF Technology Inc. Nov. 1995 Baseline Risk Assessment for McColl
  Superfund Site) at §11 at 7-4); DX 1056 (Dr. Medine) at 30. In addition, arsenic naturally found
  in the soil at the McColl Site also was mobilized by the sulfuric acid. PX 18 (Mr. Bourke) at 21–
  22.

          Benzene also was present in the soil at the McColl Site, because of the disposal of benzol
  sludge but, typically, microorganisms living in soil break the benzene down into a “harmless by-
  product.” PX 18 (Mr. Bourke) at 17. At the McColl Site, however, these microorganisms were
  killed by the sulfuric acid in the acid waste, so they were unable to break down the benzene. PX
  18 (Mr. Bourke) at 17; TR (Dr. Medine) at 335.

          The Government’s expert, Dr. Medine testified that remediation was required, because of
  the presence of “benzene, THT, sulfur dioxide, and arsenic, among other contaminants, rather than
  sulfuric acid.” DX 1056 (Dr. Medine) at 26 (emphasis added); DX 1053 (Dr. Kittrell) at 14.
  Benzene and THT also were considered COCs, because of the existence of a complex mix of
  carbon molecules and organic sulfates found in acid sludge. DX 1056 (Dr. Medine) at 28–29.
  “Leaching of contaminants from the petroleum wastes [present in the acid sludge, however,] would
  have occurred regardless of the presence of sulfuric acid. Hydrocarbons soluble in water,
  including, for example, aromatics (benzene), aliphatics, phenols, cresols would interact with
  precipitation and surface water runoff to result in contaminant migration.” DX 1056 (Dr. Medine)
  at 29. Likewise, THT was a COC, because of the fractions used in Straight Run (SR) Distillate
  and Pressure Distillate (PD) processes that lead to the creation of acid sludge. DX 1056 (Dr.
  Medine) at 28.

          Dr. Medine conceded that sulfur dioxide could be formed by the decomposition of organic
  sulfates, within the acid sludge, as a result of reactions that took place in the alkylation unit, where
  sulfuric acid reacted with conjunct polymers formed from olefins known as “Red Oils.” DX 1056
  (Dr. Medine) at 26. And, Dr. Medine agreed that sulfuric acid present in the acid waste advanced
  chemical reactions that mobilized metals and arsenics naturally present in the soil, leading to a
  threat of groundwater contamination. DX 1056 (Dr. Medine) at 27. But, considering the potential
  eight to one ratio of acid sludge to spent alkylation acid, any potential spent alkylation acid
         38
            Dr. Medine agreed that acid sludge was “very complex in nature due to the variety of
  reactions among petroleum components and concentrated sulfuric acid.” DX 1056 (Dr. Medine)
  at 13.


                                                    32
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 33 of 98 Page ID #:7864



  disposed of at the McColl Site would have added to the size of the sumps, but would not have
  materially altered the chemical reaction conditions within each sump. DX 1056 (Dr. Medine) at
  27, 32. Although the spent alkylation acid was of a higher acid strength then the acid sludge (87%–
  90% strength as compared to 35%–65% strength), both were still “extremely acidic” and the
  greater amount of acid sludge correspondingly led to a greater amount of sulfur dioxide release.
  DX 1056 (Dr. Medine) at 27.

          The components of the acid sludge, “including high acidity, high organic carbon, metals,
  organic sulfates, and sulfate, and the associated degradation of organic sulfates to sulfur dioxide,
  [were] the most significant contributor to the site risks.” DX 1056 (Dr. Medine) at 28. To the
  extent that the acid sludge resulted in char formation, the presence of spent alkylation acid in the
  sumps also would increase char formation. DX 1056 (Dr. Medine) at 31.

          Finally, Dr. Medine testified that, if only spent alkylation acid was disposed of at the
  McColl Site, remediation, although necessary, would have been reduced in cost. Based on his
  experience with past acid spills, Dr. Medine estimated that over time the spent alkylation acid
  would come into contact with naturally occurring neutralizing elements in the subsurface soil and
  water. DX 1056 (Dr. Medine) at 33; TR (Dr. Medine) at 361. This data indicated that spent
  alkylation acid had only a limited effect on the subsurface, as the pH levels were “near neutral.”
  DX 1056 (Dr. Medine) at 34. This data collected also demonstrated the continued existence of
  high pH neutralizing capacity (alkalinity) within the subsurface. DX 1056 (Dr. Medine) at 34
  (citing DX 261, DX 262). If only spent alkylation acid was disposed of in the 1940s, subsurface
  migration and neutralization would reduce the cost of remediation required seventy years later.
  DX 1056 (Dr. Medine) at 34.

                         c.     The Remediation Solution39 Elected By The Environmental
                                Protection Agency For The McColl Site.

           Because sulfur dioxide (SO2) was found both in the soil and air at the McColl Site, the EPA
  elected a remediation solution using a cover system to prevent both hazardous emission and water
  infiltration. PX 524 (3/4/96 GeoSyntec & Parsons Engineering Science Report) at 1–2, 7–2. PX
  517 (6/30/93 EPA ROD re McColl Site) at Part I, § 4.2. In addition, sub-surface barriers (“slurry
  walls”) were constructed to prevent lateral migration of the COCs, together with a reinforced
  earthen slope to protect the stability of the cover system. PX 517 (re same) at Part I, § 4.2. This
  remediation solution also included the construction of water infiltration controls and periodic
  monitoring of groundwater. PX 18 (Mr. Bourke) at 30–31; DX 1056 (Dr. Medine) at 4 (“[I]f sulfur
  dioxide and benzene were removed, the remedy would likely be different . . . excavation could


         39
            Although prior court decisions refer to the costs incurred by the Oil Companies to address
  the environmental issues at the McColl Site, as “recovery costs,” the solution elected by the EPA
  more accurately is described as remediation. Section 9601 of CERCLA provides that: “(24) The
  terms “remedy” or “remedial action” means those actions consistent with permanent remedy
  taken instead of or in addition to removal actions[.]”. 42 U.S.C. § 9601 (emphasis added).




                                                  33
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 34 of 98 Page ID #:7865



  have been implemented to remove and destroy contaminants rather than leave them in place with
  a containment facility.”); DX 1056 (Dr. Medine) at 26–27 (same).

         D.      All Of The Acid Waste Disposed Of At The McColl Site Was “By Reason Of”
                 The Avgas Contracts.

                 1.      The Relevant Causation Standard.

          To obtain breach of contract damages, the plaintiff bears the burden of establishing: “(1) a
  valid contract between the parties; (2) an obligation or duty arising out of the contract; (3) a breach
  of that duty; and (4) damages caused by the breach.” San Carlos Irrigation & Drainage Dist. v.
  United States, 877 F.2d 957, 959 (Fed. Cir. 1989) (emphasis added). Since the United States Court
  of Appeals for the Federal Circuit has held that the Government breached the Avgas Contracts, the
  court now must determine whether the damages claimed by the Oil Companies were caused by
  that breach. To satisfy this fourth element, the plaintiff also must show that: “(1) the damages
  were reasonably foreseeable by the breaching party at the time of contracting; (2) the breach is a
  substantial causal factor in the damages; and (3) the damages are shown with reasonable certainty.”
  Indiana Michigan Power Co. v. United States, 422 F.3d 1369, 1373 (Fed. Cir. 2005).

                 2.      In 1942, It Was Reasonably Foreseeable To The Government That The
                         Taxes Clause Of The Avgas Contracts Could Be Invoked In the Future
                         To Compensate The Oil Companies For “New Charges” Required To
                         Remediate Acid Waste At The McColl Site.

          In 1926, the Oil Companies formed the Refiners Committee On Waste Disposal to
  ascertain how to arrange for the long term disposal of acid waste from their refineries in the
  Southern California. DX 5 at ¶¶ 45, 47; DX 67 (Sept. 1930 Oil Bulletin “Committees’
  Investigators Trace Chief Cause For Complaints To Incomplete Combustion of “Acid Tar” At
  Refineries; Now Being Remedied By Installation Of Special Equipment”); DX 76 (10/2/34
  Minutes of Committee Of Refinery Odors); DX 1055 (Dr. Bookspan) at 6. To handle and dispose
  of acid waste produced by their refining processes, the Oil Companies contracted with several
  companies, such as the trucking company owned by Eli McColl. DX 1054 (Dr. Brigham) at 15–
  16; DX 1055 (Dr. Bookspan) at 5–6.

         In April 1942, the DSC entered into contracts with the Oil Companies to purchase avgas
  and resell it to the Army and Navy. See Shell Oil Co. v. United States, 751 F.3d at 1286. Each
  contract included the Taxes Clause was required by the Oil Companies and agreed to by the
  Government, anticipating the fact that “new . . . charges . . . may be required by . . . federal law.”
  PX 1 (1/17/42 Contract between DSC and Texaco) at JA159; PX 2 (2/3/42 Contract between DSC
  and Richfield) at JA112; PX 3 (4/10/42 Contract between DSC and Shell) at JA16; PX 5 (12/31/42
  Contract between DSC and Union) at JA61. This contractual provision was agreed to by both
  DSC and PAW officials, because as former oil company executives and/or top employees they
  were very aware of the relationship between the increased production of avgas, resulting acid




                                                    34
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 35 of 98 Page ID #:7866



  waste, increasing environmental problems,40 and the cost of disposal. DX 1054 (Dr. Brigham)
  at 18–19.

          In addition, the fact that the price of avgas under the Avgas Contracts was set at a 6%–7%
  profit margin over the “base price” evidences that the Government was aware that the Oil
  Companies had to maximize revenues from all non-avgas petroleum by-products or be at risk of
  having to ask the Government to increase their profit margins, that consequently would raise the
  price of avgas. Since it was expensive to dispose of acid waste, the Oil Companies also were
  required to make every effort to recycle and reuse both spent alkylation acid and acid sludge to
  keep the costs of avgas production down. PX 1126 (5/6/42 testimony of Eli McColl that disposal
  was considered a “last resort”). The Government was successful in containing the price of avgas,
  but this resulted in the manufacture and sale of increased non-avgas petroleum by-products that
  substantially increased the amount of both spent alkylation acid and acid sludge, requiring
  disposal.

        For these reasons, the court has determined that, in 1942, it was reasonably foreseeable to
  the Government that the Taxes Clause could be invoked in the future to compensate the Oil
  Companies for “new charges” required to remediate acid waste at the McColl Site.

                 3.      The Requirements Of The Avgas Contracts Were A “Substantial
                         Causal” Factor In The Remediation Of Acid Waste At The McColl
                         Site.

           The United States Court of Appeals for the Federal Circuit remanded this case to United
  States Court of Federal Claims to determine how much of the acid waste disposed of at the McColl
  Site was “by reason of the [A]vgas [C]ontracts.” Shell Oil, 751 F.3d at 1303. In Burrage v. United
  States, 134 S. Ct. 881 (2014), the United States Supreme Court observed that “[i]n common talk .
  . . the phrase, ‘by reason of,’ requires at least a showing of ‘but for’ causation.’” Id. at 889. In
  Energy Northwest v. United States, 641 F.3d 1300 (Fed. Cir. 2011), our appellate court restated
  that a plaintiff seeking damages for a breach of contract “must submit a hypothetical model
  establishing what its costs would have been [to a reasonable certainty] in the absence of breach . .
  . by comparing this hypothetical ‘but for’ scenario with the [plaintiff’s] actual conduct[.]” Id. at
  1305, 1307; see also Yankee Atomic Electric Co. v. United States, 536 F.3d 1268, 1273 (Fed. Cir.
  2008) (“Without record evidence about [the plaintiff’s] condition with full Government
  performance, the [United States Court of Federal Claims] could not perform the necessary
  comparison between the breach and non-breach worlds and thus could not accurately assess the
  [the plaintiff’s] damages.”).

         According to the Government, the “evidence is abundantly clear” that the Oil Companies
  would not have shut down their refineries [but for the Avgas Contracts], and instead would have
  conducted “normal refinery operations,” resulting in the production of non-avgas products and
  acid sludge. Gov’t DBr. at 51. (“[The Oil Companies] merely would have continued their

         40
            At this time, one of the disposal sites used by Oil Companies was the Thomas Ranch,
  but it was reaching capacity and a local ordinance was being considered that would ban all future
  “sludge dumping.” DX 1054 (Dr. Brigham) at 16–17.


                                                  35
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 36 of 98 Page ID #:7867



  decades’ long practice of [disposing of] acid sludge into pits in the ground, regardless of the
  existence of the avgas contract[.]”). Therefore, the Government argued that, “under the correct
  but-for analysis, the operative question to ask is whether the refineries would have shut down[,]
  but for the avgas contracts.” Gov’t DBr. at 62. This “operative question,” however, ignores the
  relevance of the Government’s obligations in the Avgas Contracts and misstates the but-for
  causation standard that does not require the Oil Companies to establish that spent alkylation acid
  and/or acid sludge would not have been produced “but for” the Avgas Contracts --- but instead,
  how much acid waste disposed of at the McColl Site was caused by the increased avgas production
  and need to maximize the manufacture and sale of non-avgas petroleum by-products --- required
  by the terms of the Avgas Contracts.

          Recognizing this problem, the Government took a different tack in its closing argument,
  asserting that 1941 is the appropriate “but-for” year in which to examine the non-breach world,
  because that year reflects “normal” refinery operations before the Avgas Contracts were signed.
  11/21/2016 TR at 65. But, by early 1940, the Oil Companies already began to increase the
  production of military avgas. PX 1298 (9/27/40 letter from the head of the RFC reflecting that on
  August 16, 1940, President Roosevelt authorized the DSC to allocate $50 million to purchase 100
  octane-aviation gasoline and that the DSC had “been ready since [August 29, 1940] to buy the
  gasoline” for resale to the Army and Navy). And, shortly afterward, the Lend-Lease Act was signed
  in March, 1941, whereby the Government increased supplying other countries with essential war
  materials, such as avgas. In 1945, however, the war ended and the Avgas Contracts expired in
  1946. PX 1104 (1945 Shell Operating Report stating that “Cancellation of Government contracts
  at the end of the war necessitated broad changes in the refinery operating program[.]”) at 159; PX
  17 (Mr. Kipp) at 44 (“avgas production plummeted in 1946 to pre-Contract levels.”

         For these reasons, the court has determined that 1946 is the appropriate year to measure
  the amount of acid waste that would have been sent to the McColl Site in a non-breach world. But,
  none of the Oil Companies disposed of acid waste at the McColl Site in 1946.41 Before
  determining causation, the court also decided to consider the relevance of the following new
  evidence not previously considered by the United States Court of Appeals for the Federal Circuit.

          In November 1941, the OPC conducted a nationwide survey of refineries’ sulfuric acid
  usage to prepare for the “large required expansion of alkylation processes” associated with
  increased avgas production. PX 1112 at 1. The survey asked: “If consumption [of sulfuric acid]
  is to be increased, what provisions will be made for securing additional acid and for handling
  resultant [acid] sludge?” PX 1112 at Sheet 3 (emphasis and bold added). This evidences that the
  Government expected that “additional acid” i.e., spent alkylation acid resulting from the
  production of avgas and its use to acid treat non-avgas petroleum products, would result in acid
  sludge and require disposal. In December 1941, Shell informed OPC that it anticipated additional
  alkylation facilities at its Dominguez Refinery, but cautioned that “[d]isposal of sludge has not
  been arranged.” PX 1114 (Refinery Sulfuric Acid Survey Responses) at 0622FL. On January 9,

         41
            The record reflects that Shell did not dispose of any of the acid sludge that it generated
  in 1946, after the war was over and the Avgas Contracts expired. PX 1104 (1946 Shell Operating
  Report) at 302, 395. Instead, acid sludge produced in 1946 was sent for reprocessing via tank cars
  or pipelines. PX 1104 (1946 Shell Operating Report) at 302, 395.


                                                  36
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 37 of 98 Page ID #:7868



  1942, Shell advised the OPC that it would dispose of acid sludge at its refineries “by contractor.”
  PX 1113 (1/9/42 OPC Table Summarizing Refinery Sulfuric Acid Survey Responses) at 3. As
  such, before the Avgas Contracts were executed, the Government knew and expected that the
  increased production of avgas required thereunder would entail disposal of both types of acid
  waste. Although the Government may not have known the specific place of disposal would be the
  McColl Site, the Government was aware that disposal likely would take place at a location in the
  Southern California area, as had been the case since at least the 1930s.

          The record also reflects that some of the avgas that Shell produced from January 1943, to
  May 1943 was sold to non-DSC customers. PX 1148 (8/20/43 DSC letter reflecting the percentage
  of avgas Shell sold to non-DSC customers decreased from 13.2% in January 1943 to 3.6% in May
  1943). The record, however, does not establish that any of the spent alkylation acid that resulted
  from the sale of this avgas was disposed of at the McColl Site at this time. PX 1103 (1943 Shell
  Operating Report reflecting that Shell’s spent alkylation acid was sent to reprocessing facilities)
  at 686. The record, however, reflects that for the entire year 1943, Shell disposed of 112,367
  barrels of sludge at the McColl Site, an unknown amount of which could be attributed to non-DSC
  customers. PX 1103 at 686.

               Divided by          112,367    barrels of acid sludge
               27 cubic                x 42   gallons per barrel
               feet per               x .13   cubic feet of acid sludge
               cubic yard
                                   613,524    cubic feet of acid sludge = 22,723.1 cubic yards of
                                                                                   acid sludge

          The total remediation cost for 72,600 cubic yards at the McColl Site was $64,219,514.46
  or $884.57 per yard. Thus, assuming that all of that sludge was associated with non-contract avgas
  and all of Shell’s 1943 sludge was disposed of at McColl Site, $20,100,092.76 could be considered
  as a deduction from Shell’s damages, together with associated interest.

          But, the record also reflects that Shell only sold 13.2% of its avgas to non-DSC customers
  in January 1943, and this amount decreased by roughly 10% by May 1943. PX 1148 (8/20/43
  DSC Letter). And, the DSC “continue[d] to urge Shell to reduce further its direct [i.e., non-DSC]
  sales.” PX 1148. Therefore, what the record evidences is that Shell produced a total of 2,940,000
  barrels of avgas in 1943. PX 1189 (1945 Report To WPB summarizing avgas production for the
  entire war).




                                                  37
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 38 of 98 Page ID #:7869



      Assuming that Shell uniformly reduced non-DSC avgas sales by 2.4% each month and
  produced avgas at a uniform monthly rate, beginning in January 1943, Shell would have sold
  105,840 barrels of non-DSC avgas in 1943, as summarized in the following table:




          The 105,840 barrels of non-DSC avgas represents 3.6% of the total 2,940,000 barrels of
  the avgas that Shell produced in 1943. Assuming that 3.6% of that avgas also generated 3.6% of
  the sludge produced in 1943, a total of 818 cubic yards of sludge nominally could be attributed to
  Shell’s 1943 non-DSC avgas sales. At $884.75 per yard, this yields $723,578.26.

          But the remediation solution elected by the EPA utilized a closure system for each of the
  12 sumps that did not differentiate between spent alkylation acid or acid sludge disposed of by the
  Oil Companies at the McColl Site. In other words, the cost to remediate acid waste at the McColl
  Site, resulting from the increased production of avgas, under the Avgas Contracts, was the same
  whether it was composed of spent alkylation acid or acid sludge, or a combination of both, or acid
  sludge generated from non-DSC avgas sales. PX 517 (EPA 6/30/93 ROD re McColl Site) at Part
  I, § 4.2. As the Government’s expert environmental engineer testified, the remediation solution
  elected by the EPA was based on the entire McColl Site, so “it matters little if you remove any one
  COC[.]” DX 1056 (Dr. Medine) at 26; TR (Dr. Medine) at 327 (“The remedy is designed to
  address all of the contaminants of concern, not just the primary ones.”) (emphasis added). The
  bottom line is “[t]he uncertainty in the migration of any one of the COCs . . . dictates that the site
  be managed as a single entity.” DX 1056 (Dr. Medine) at 26.

           For these reasons, the court has determined that the Avgas Contracts were a “substantial
  causal” factor in the remediation of the acid waste at the McColl Site and “but for” the
  Government’s breach of the Avgas Contracts, the Government would have been required to pay
  all of the environmental remediation costs at the McColl Site, because of the solution elected by
  the EPA. Therefore, the Oil Companies are entitled to damages reflecting all of the costs they paid
  to remediate the McColl Site. See Indiana Michigan Power Co. v. United States, 422 F.3d 1369,



                                                   38
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 39 of 98 Page ID #:7870



  1373 (Fed. Cir. 2005) (“The remedy for breach of contract is damages sufficient to place the
  injured party in as good a position as it would have been had the breaching party fully
  performed.”).

                 4.     The Breach of Contract Damages Have Been Established With
                        “Reasonable Certainty.”

                          a.      The Oil Companies’ Proffer And Argument.

         The Oil Companies proffered the following evidence to establish the environmental
  remediation costs incurred were established with “reasonable certainty:”

         (1) PX 12 – October 13, 1999 Stipulation entered into during the CERCLA litigation
             before the United States District Court for the Central District of California (“PX 12”).
         (2) PX 14 – July 11, 2008 Defendant’s Responses To Plaintiffs’ Proposed Findings Of
             Uncontroverted Fact submitted to the United States Court of Federal Claims (“PX
             14”).
         (3) PX 15 – September 7, 2012 Defendant’s Response To Plaintiffs’ Proposed Findings
             Of Uncontroverted Fact submitted to the United States Court of Federal Claims.
         (4) PX 101–03 – Declarations of Edmond F. Bourke, President of C2 REM. PX 101
             (9/6/2008 Bourke Decl.); PX 102 (July, 2010 Bourke Decl.); PX 103 (6/26/2016
             Bourke Decl.).
         (5) PX 104–264 – Invoices submitted by C2 REM to the Oil Companies from November
             11, 2002 to January 6, 2016. PX 104–221 (C2 REM Invoices for the McColl Site
             from November 11, 2002 to May 31, 2012); PX 222–63 (C2 REM Invoices from July
             9, 2012 to Nov. 30, 2015); and
         (6) PX 271–83 – Payments to McAuley, LCX from June 24, 2003 to May 1, 2015.

         On October 13, 1999, the Oil Companies and the Government stipulated that the Oil
  Companies incurred $64,219,514.46 in remediation costs through October 31, 1998. PX 12 at
  JA610. The $64,219,514.46 included $18,000,000 that the Oil Companies had paid to the
  Government and to the State of the California, pursuant to a December 12, 1994 Consent Decree
  entered by the United States District Court for the Central District of California. PX 14 at ¶14.
  The remaining $46,219,514.46 balance was paid by the Oil Companies on or before November 1,
  1997, when the EPA concluded that “construction had been completed according to specifications
  and the remediation had been successfully implemented.” PX 14 at ¶15. The $64,219,514.46
  amount stipulated to on October 13, 1999 excluded any interest. PX 12 at JA610.

         The Oil Companies claim that they are also entitled to a simple annual interest rate of 2.5
  percent on both the initial $18,000,000 December 12, 1994 payment and on the stipulated
  $64,219,514.46 for remediation costs, under the Contract Settlement Act,




                                                  39
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 40 of 98 Page ID #:7871



  41 U.S.C. § 106(f) (repealed 2011).42 The Oil Companies claim 2.5% interest on $18,000,000
  from January 1, 1995 through October 31, 1997, or a total interest payment of $1,275,000.
  Plaintiffs’ Damages Exhibit (“Pl. Dm. Ex.”) 5.43 Since the Government did not dispute that the
  Oil Companies paid an additional $46,219,514.46 by November 1, 1997 for remediation costs, the
  Oil Companies also claim 2.5% interest on the $64,219,514.46 total stipulated amount, from
  November 1, 1997 through November 30, 2015, or an additional interest payment of
  $29,032,573.22. Pl. Damages Ex. 5; see also PX 14 at ¶15.

        The Oil Companies do not claim any damages incurred between November 1, 1998 and
  August 2002, other than statutory interest, because, during this time, the EPA supervised all


          42
            Section 106(f) of the Contract Settlement Act (“CSA”) of 1944 provides that,
         Each contracting agency shall allow and pay interest on the amount due and unpaid
         from time to time on any termination claim under a prime contract at the rate of 2
         ½ per centum per annum for the period beginning thirty days after the date fixed
         for termination and ending with the date of final payment, except that (1) if the
         prime contractor unreasonably delays the settlement of his claim, interest shall not
         accrue for the period of such delay, (2) if interest for the period after termination
         on any advance payment or loan, made or guaranteed by the Government, has been
         waived for the benefit of the contractor, the amount of the interest so waived
         allocable to the terminated contract or the terminated part of the contract shall be
         deducted from the interest otherwise payable hereunder, and (3) if after delivery of
         findings by a contracting agency, the contractor appeals or sues as provided in
         section 113 of this title, interest shall not accrue after the thirtieth day following the
         delivery of the findings on any amount allowed by such findings, unless such
         amount is increased upon such appeal or suit. In approving, ratifying, authorizing,
         or making termination settlements with subcontractors, each contracting agency
         shall allow interest on the termination claim of the subcontractor on the same basis
         and subject to the same conditions as are applicable to a prime contractor.
  41 U.S.C. § 106(f) (repealed 2011) (emphasis added).
         In 2011, the CSA was repealed and replaced by An Act To Enact Certain Laws Relating
  To Public Contracts, Pub. L. 111–350, 124 Stat. 3677. The 2011 Act contained a savings clause
  providing that, “[t]he laws . . . are repealed except for rights and duties that matured, penalties that
  were incurred, and proceedings that were begun before the date of enactment of this Act.” Pub.
  L. No. 111–350, § 7(b), 124 Stat. 3677, 3855 (2011) (emphasis added). Consequently, the Oil
  Companies may still recover for interest on the environmental remediation costs they have
  incurred, as the Oil Companies right to be reimbursed for environmental remediation costs under
  the Avgas Contracts matured prior to 2011.

           Plaintiff’s Damages Exhibits 1–5, attached hereto as Court Exhibit C, summarize the
          43

  amount of statutory interest that has accrued, on the initial $18 million December 13, 1994
  payment and the subsequent October 13, 1999 $64,219,514.46 stipulated remediation cost figure,
  divided among the Oil Companies.




                                                     40
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 41 of 98 Page ID #:7872



  operations, maintenance, and monitoring work at the McColl Site. Pl DBr. at 125–26 (citing DX
  275 (2000 & 2001 McColl Superfund Site Annual Reports) at ES-1).

          In June 2002, the Oil Companies retained C2 REM to supervise future operations,
  maintenance, and monitoring (“OM&M”) work at the McColl Site. PX 18 (Mr. Bourke) at 72.
  C2 REM submitted its first invoice to Shell on November 11, 2002. PX 104 (C2 REM Invoice).
  From November 11, 2002 to June 30, 2012, the Oil Companies incurred $2,935,846.26 that was
  paid to C2 REM, in addition to $348,316.68 in interest on those payments. Pl. Dam. Exs. 1–4; PX
  104–221 (C2 REM Invoices). From July 1, 2012 to November 30, 2015, the Oil Companies
  incurred an additional $1,105,975.58 that was paid to C2 REM in addition to $293,208.51 in
  interest on those payments. Pl. Dam. Exs. 1–4; PX 223–263 (C2 REM Invoices) PX 300–301
  (tables summarizing amounts paid to C2 REM and accrued interest).

          Beginning in 2003, the Oil Companies also paid McAuley, LCX an annual lump sum of
  $20,000 to provide surface maintenance and site security for the McColl Site. PX 18 at 72 (Bourke
  Direct); TR at 408 (Bourke).44 From June 24, 2003 to June 30, 2012, the Oil Companies also
  incurred $198,000.00 paid to McAuley, LCX, in addition to $22,733.38 in interest on that amount.
  Pl. Dam. Exs. 1–4; PX 271–80 (Records of Payment to McAuley, LCX). From July 1, 2012 to
  November 30, 2015, the Oil Companies paid an additional $59,400.00 to McAuley, LCX, and
  $19,279.23 in interest was accrued on those costs. Pl. Dam. Exs. 1–4; PX 281–83 (records of
  payment to McAuley, LCX); PX 303–04 (tables summarizing costs paid to McAuley, LCX and
  accrued interest).

         In sum, the Oil Companies claim that they are entitled to:

         (1) $64,219,514.46 in total remediation costs, including $18 million paid on December
             12, 1994 and an additional $46,219,514.46 paid by November 1, 1997.
         (2) $37,500 in interest each month on the $18 million paid on December 12, 1994, from
             January 1, 1995 to October 31, 1997, for a total of $1,275,000;
         (3) $133,790.66 in in interest each month on the $64,219,514.46 total remediation costs,
             from November 1, 1997 to November 30, 2015, for a total of $29,032,573.22;
         (4) $4,683,347.03 in costs with interest paid to C2 REM; and
         (5) $299,412.61 in costs with interest paid to McAuley, LCX.

         In sum, the Oil Companies claim a total of $99,509,847.32 in breach of contract damages,
  including accrued interest. Pl. DBr. at 170.




         44
          One percent of the amount McAuley received was paid by another refining company,
  ConocoPhillips, and is not claimed as damages by the Oil Companies. Pl. DBr. at 126.


                                                 41
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 42 of 98 Page ID #:7873



          The Oil Companies have divided the damages payable to each Plaintiff, as summarized in
  the following table:




  Pl. DBr. at 170.45

                           b.      The Government’s Response.

          The Government responds that the Oil Companies failed to prove damages to a degree of
  “reasonable certainty” and instead seek damages that are merely “speculative.” Gov’t DBr. at 65.
  The United States Court of Appeals for the Federal Circuit’s third remand permitted the
  Government to “challeng[e]” the amount of damages owed, and consequently, the Oil Companies
  were required to submit evidence of damages. Gov’t DBr. at 65 (citing Shell Oil Co., 751 F.3d at
  1303). The Stipulation relied on by the Oil Companies to establish their pre-November 1, 1999
  damages is inadmissible. Gov’t DBr. at 66; see also PX 12 at JA610 (10/13/99 Stipulation that
  the Government could owe the Oil Companies $64,219,514.46 for remediation costs, if the United
  States District Court for the Central District of California’s Final Judgment Order was affirmed on
  appeal). Because the Stipulation is inadmissible, the Oil Companies have provided no evidence
  of damages. Gov’t DBr. at 66.

          Second, the Oil Companies failed to establish how any particular “charge” was incurred by
  each of the Oil Companies “by reason” of the Avgas Contracts. Gov’t DBr. at 67. For example,
  Shell did not dispose of any spent alkylation acid, but did dispose of acid sludge during the relevant
  period. Gov’t DBr. at 67.

          Third, the Oil Companies’ division of the remediation costs is an assignment of contractual
  rights, violating the Anti-Assignment Act.46 Gov’t DBr. at 3–4, 67. Nothing in the Avgas

         45
            The amount paid and interest due for each Oil Company is also summarized in Pl. Dam.
  Exs. 1–5, attached hereto as Court Exhibit C.
         46
             Section 3727(b) of the Anti-Assignment Act provides,
         (b) An assignment [of a claim against the federal government] may be made only
     after a claim is allowed, the amount of the claim is decided, and a warrant for payment
     of the claim has been issued. The assignment shall specify the warrant, must be made
     freely, and must be attested to by 2 witnesses. The person making the assignment shall
     acknowledge it before an official who may acknowledge a deed, and the official shall
     certify the assignment. The certificate shall state that the official completely explained



                                                   42
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 43 of 98 Page ID #:7874



  Contracts authorizes an assignment of rights and the Oil Companies may not assign their respective
  recovery rights to each other. Gov’t DBr. at 67.

         Fourth, the Oil Companies failed to proffer the “best evidence” of allocating actual
  damages incurred by reason of the DSC avgas production and the production of all other products.
  Gov’t DBr. at 67.

         Finally, the United States Court of Appeals for the Federal Circuit’s recent decision
  Northrop-Grumman Computing Sys., Inc. v. United States, 823 F.3d 1364, 1368 (Fed. Cir. 2016),
  requires that the Oil Companies establish how much of the costs were allocated to each company
  and the Oil Companies failed to meet this burden. Gov’t Notice of Supplemental Authority, ECF
  No. 211, at 2; Gov’t Supp. Resp. at 1–2.

                          c.      The Oil Companies’ Reply.

          The Oil Companies reply that the October 13, 1999 Stipulation in the CERCLA litigation
  (PX 12 at JA 610) is a judicial admission that is both admissible and binding on the parties. Pl.
  Reply Br. at 49. In any event, the Stipulation has been incorporated by the Government’s
  subsequent admissions in this case that are admissible and binding on the Government. Pl. Reply
  Br. at 49 (citing PX 13–15).

         As to the Oil Companies allocation, Mr. Bourke, President of C2 REM and issuer of the
  invoices to the Oil Companies, testified that the Oil Companies have “have allocated the costs they
  have incurred in the following manner: Shell (58.58 percent); Union (18.94 percent); Richfield
  (18.94 percent); and Texaco (3.54 percent).” Pl. Reply Br. at 50 (citing PX 18 (Mr. Bourke) at 76).
  The Government has presented no evidence that the Oil Companies did not properly divide the
  costs among themselves. Pl. Reply Br. at 51. And, the Oil Companies have not violated the Anti-
  Assignment Act, because they have not assigned anything. Pl. Reply Br. at 51.

          In specific response to the Government’s argument that Oil Companies have not allocated
  their damages between those costs incurred by reason of the production of avgas and those incurred
  by reason of the production of other products, the Oil Companies repeat that all costs were incurred
  “by reason” of the production of avgas, due to the nature of avgas production and the remediation
  solution elected by the EPA. Pl. Reply Br. at 52.

          Finally, Northrop-Grumman did not hold that plaintiffs must prove how damages suffered
  by a group of plaintiffs should be allocated among them. Pl. Supp. Reply at 1. Instead, the United
  States Court of Appeals for the Federal Circuit held that, where “[t]he undisputed facts show that
  [the plaintiff] has suffered no harm,” the plaintiff cannot recover damages based on harm suffered
  by a party not before the court. See Northrop-Grumman, 823 F.3d at 1368. In this case, the Oil
  Companies submitted evidence of the costs of environmental remediation incurred and paid by the
  reason of the Government’s breach of the Taxes Clause of the Avgas Contracts. Finally, the


     the assignment when it was acknowledged. An assignment under this subsection is
     valid for any purpose.
  31 U.S.C. § 3727.

                                                  43
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 44 of 98 Page ID #:7875



  Government cites no precedent suggesting that an award of lump-sum damages to a group of
  plaintiffs is prohibited. Pl. Supp. Reply at 1.

                           d.      The Court’s Resolution.

          With respect to the Government’s argument that the Oil Companies relied on inadmissible
  evidence to establish their pre-1999 damages, the court has ruled today that the October 13, 1999
  Stipulation (PX 12 at JA 610), although not a binding admission, is relevant, admissible, and
  reliable evidence. Court Exhibit B, Court Rulings Regarding Admissibility of Exhibits And Direct
  Testimony at 5.

          With respect to the Government’s argument that the Oil Companies failed properly to
  allocate damages among themselves, as a matter of law, damages in a breach of contract action
  must be established to a “reasonable certainty,” but need not be established with “absolute
  exactness or mathematical precision.” See San Carlos Irr. & Drainage Dist. v. United States, 111
  F.3d 1557, 1563 (Fed. Cir. 1997) (“[W]here responsibility for damages is clear, it is not essential
  that the amount thereof be ascertainable with absolute exactness or mathematical precision[.]”
  (citation omitted)). To require individual Oil Companies to track how each barrel of spent
  alkylation acid or acid sludge affected the cost of a remediation solution implemented decades ago
  would require “absolute exactness or mathematical precision.” The remediation solution elected
  by the EPA was to be accomplished by a cover system built over each of the twelve sumps with
  slurry walls. PX 524 (3/4/96 GeoSyntec Consultants Report discussing cover system solution for
  the McColl Site) at 1–2, 7–2. As such, the cost of remediation was the same regardless of the
  percentage of spent alkylation acid, acid sludge, other COCs deposited in each sump, or origins of
  the acid waste.

         With respect to the Government’s argument about the Anti-Assignment Act, the Oil
  Companies did not assign their rights to receive reimbursement for the Government’s breach of
  the Avgas Contracts to any third parties. Instead the Oil Companies presented evidence of how
  they determined the percentage of damages that each of the Oil Companies were owed based on
  the payments of remediation made.

         With respect to the Government’s “best evidence” argument, the agreement among the Oil
  Companies as to the appropriate amount each company should pay for the required environmental
  remediation is relevant, admissible, and reliable evidence of how reimbursement by way of
  damages should be made.

          Finally, Northrop-Grumman concerned whether a plaintiff could recover damages for
  breach of contract, after it privately assigned rights under a contract to third parties, in exchange
  for payment in an equivalent amount of plaintiff’s anticipated profits under the contract. See 823
  F.3d at 1366–67. Since the plaintiff in that case received payment from an assignee that was
  equivalent to expected profits under the contract, the plaintiff could not establish that it was in a
  “financially worse position,” because of the Government’s breach. Id. at 1368. In other words,
  the plaintiff in that case did not suffer any compensable harm. In this case, however, the Oil
  Companies did not assign any of their rights under the Avgas Contracts. And, even if Northrup-
  Grumman stood for the principle that a group of plaintiffs must establish damages “particular to


                                                   44
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 45 of 98 Page ID #:7876



  each plaintiff,” the Oil Companies have met that burden, through their record of payments, as
  reflected in testimony of Mr. Bourke.

  V.     CONCLUSION.

          For these reasons, the court has determined that all of the of the acid waste disposed of at
  the McColl Site was “by reason of” the Avgas Contracts, and that the Plaintiffs in this case have
  established, with reasonably certainty, damages for the Government’s breach of the Avgas
  Contracts in the amount of $99,509,847.32, including interest, for the period of December 12, 1994
  to November 13, 2015.

        The court also has determined that the $99,509,847.32 is to be reflected in separate
  judgments to be entered and payable to each Plaintiff in the following amount as designated:

                 Shell Oil Company                             $58,292,868.56

                 Union Oil Company of California               $18,847,165.08

                 Atlantic Richfield Company                    $18,847,165.08

                 Texaco, Inc.                                  $ 3,522,648.60

         IT IS SO ORDERED.

                                                       s/ Susan G. Braden
                                                       SUSAN G. BRADEN
                                                       Judge




                                                  45
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 46 of 98 Page ID #:7877




                    COURT EXHIBIT A
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 47 of 98 Page ID #:7878



                         COURT EXHIBIT A: THE RECORD ON REMAND

           The record on remand includes the following:

  I.       Trial Testimony.

         The testimony admitted during the three-day evidentiary hearing held at the United States
  Court of Federal Claims on February 16, 17, and 19, 2016. See Trial Volume 1 (Mar. 4, 2016),
  ECF No. 196; Trial Volume 2 (Mar. 8, 2016), ECF No. 198; Trial Volume 3 (Mar. 8, 2016), ECF
  No. 200.

  II.      Exhibits.

          The parties also moved into evidence, without objection, the following exhibits. See
  Plaintiffs’ List of Exhibits Moved Into Evidence (Feb. 17, 2016), ECF No. 190; Defendant’s
  Exhibit List (Feb. 19, 2016), ECF No. 191; Plaintiffs’ Motion to Supplement the Record (Oct. 18,
  2016), ECF No. 214. After the evidentiary hearing, the Court required the parties to submit, by
  March 23, 2016, “any objections to the admissibility of any exhibits introduced during trial.” See
  Scheduling Order (Mar. 1, 2016), ECF No. 194. Neither party objected to the admissibility of
  these exhibits; thus, any objection is waived, and the following exhibits are admitted into evidence:

        A. Plaintiffs’ Exhibits.

   PX1                 Texas Avgas Contract (Jan. 17, 1942)

   PX2                 Richfield Avgas Contract (Feb. 3, 1942)

   PX3                 Shell Avgas Contract (Apr. 10, 1942)

   PX4                 Tidewater Avgas Contract (June 10, 1942)

   PX5                 Union Avgas Contract (Dec. 31, 1942)

   PX6                 Union Avgas Contract (May 1, 1943)

   PX7                 Shell Avgas Contract (May 1, 1943)

   PX8                 Texas Avgas Contract (Feb. 8, 1943)

   PX9                 Tidewater Avgas Contract (Feb. 18, 1943)

   PX10                Richfield Avgas Contract (Feb. 20, 1943)
                       Def.’s Resp. to Pls.’ First Set of Requests for Admission, Shell Oil Co. et al. v.
   PX16
                       United States (Dec. 9, 2015) (No. 06-141C)
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 48 of 98 Page ID #:7879



                Portions of the Written Direct Testimony of Gregory G. Kipp, Shell Oil Co. v.
                United States (Feb. 5, 2016) (No. 06-141C) to which the Government has not
                objected in Defendant’s Objections to Plaintiffs’ Written Testimony, at 5–10
   PX17
                and 15–16 (Feb. 10, 2016), ECF No. 183 (i.e., all but portions of pages 4, 9, 10,
                12, 14, 15, 27–29, 32–34, 40, 41, 48, 49, 51, 56, 58–60, 69, 73–76, 84–87, 92,
                93, 95, 101, 102, 104, 115–17, and 122).
                Portions of the Written Direct Testimony of Edmond F. Bourke, Shell Oil Co. v.
                United States (Feb. 5, 2016) (No. 06-141C) to which the Government has not
   PX18         objected in Defendant’s Objections to Plaintiffs’ Written Testimony, at 5–10
                and 15–16 (Feb. 10, 2016), ECF No. 183 (i.e., all but portions of pages 5, 10,
                23, 48, 49, 72–74, and 76).
                Decl. of Edmond F. Bourke, Shell Oil Co. et al. v. United States (June 20,
   PX101
                2008)
   PX102        Decl. of Edmond Bourke, Shell Oil Co. et al. v. United States (July 2010)

   PX104–264    C2REM Invoices for McColl Site OM&M Costs (2002–2015)

   PX271–83     Annual Payments to McAuley for M&S Costs, C2REM (2002–2015)

   PX299        C2REM Costs Incurred from July 1, 2012 to Nov. 30, 2015 (Jan. 8, 2016)
                Interests on C2REM Costs Paid Between July 1, 2012 & Nov. 30, 2015 (Jan. 8,
   PX300
                2016)
                New Interest Accrued on C2REM Costs Paid Prior to July 1, 2012 (Jan. 8,
   PX301
                2016)
   PX302        McAuley Costs Incurred from July 1, 2012 to Nov. 30, 2015 (Jan. 8, 2016)
                Interest on McAuley Costs Paid Between July 1, 2012 and Nov. 30, 2015 (Jan.
   PX303
                8, 2016)
                New Interest Accrued on McAuley Costs Paid Prior to July 1, 2012 (Jan. 8,
   PX304
                2016)
                McColl Phase II: Physical & Chemical Characterization & Distribution of the
   PX510
                Waste at the McColl Site, Radian Corp. (Feb. 15, 1983)
   PX511        EPA Superfund Record of Decision: McColl (Apr. 11, 1984)
                Selective Excavation Treatment & RCRA Equivalent Closure Report, Environ
   PX512
                (Feb. 12, 1991)
   PX513        Technology Evaluation Report, USEPA (Jan. 1992)

   PX514        Baseline Public Health Evaluation, IFC Technology (May 1992)
                Baseline Public Health Evaluation, IFC Technology Inc. & Clement Int’l
   PX515
                Protection Agency (May 1992)




                                              2
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 49 of 98 Page ID #:7880



                Demonstration of a Trial Excavation at the McColl Superfund Site, USEPA
   PX516
                (Oct. 1992)
   PX517        Record of Decision: McColl, USEPA (June 30, 1993)

   PX517A       [Complete] Record of Decision: McColl, USEPA (June 30, 1993)
                Phase V Final Report, McColl Superfund Site Treatability Study,
   PX518
                Environmental Solutions (Feb. 1, 1994)
                Final Remedial Investigation Report, Groundwater Operable Unit, Environ
   PX519
                (Dec. 29, 1995)
   PX520        Full-Scale Treatability Study Report Draft, McColl Site Group (May 1995)
                Baseline Risk Assessment for the McColl Superfund Site, ICF Technology, Inc.
   PX521
                (Nov. 1995)
                Fate & Transp. of Tetrahydrothiophenes at the McColl Site, McColl Site Group
   PX522
                (Dec. 18, 1995)
   PX523        Feasibility Study Report Groundwater Operable Unit, USEPA (Feb. 7, 1996)
                Draft Integrated Conceptual Design Report, GeoSyntec & Parsons Engineering
   PX524
                Science (Mar. 4, 1996)
   PX525        1996 Record of Decision, USEPA (May 9, 1996)

   PX526        EPA Superfund Record of Decision: McColl, USEPA (May 15, 1996)
                Final Material Compatibility Laboratory Testing Report, GeoSyntec & Parsons
   PX527
                Engineering Science (Oct. 31, 1996)
   PX528        OM&M Plan McColl Superfund Site, Parsons (Oct. 15, 1997)

   PX529        Remedial Action Report McColl Superfund Site, Parsons (Apr. 1998)

   PX530        Superfund Closeout Report, Parsons (June 30, 1998)

   PX531        EPA Superfund Explanation of Significant Differences: McColl (Sept. 1, 2005)

   PX534        Letter from Refiner’s Committee on Waste Disposal to Towler (July 5, 1956)

   PX537        Aerial Photo (1981)

   PX544        Aerial Photo (2012)
                Decl. of John McColl, Shell Oil Co. v. Accident & Casualty Ins. Co., et al., No.
   PX701
                278953 (Super. Ct. Cal. Sept. 25, 1987)
                Deposition of Bruce Dunbar, United States v. Shell Oil Co., No. 91-0589-RJK
   PX704
                (Aug. 18, 1992)


                                              3
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 50 of 98 Page ID #:7881



                Deposition of John McColl, Protective Nat’l Ins. Co. of Omaha v. Union Oil
                Co., No. C-514-463 (Sept. 21, 1990), supplemented to include additional pages
   PX706
                as stated in Defendant’s Objections to Plaintiffs’ Exhibits, at 10 (Mar. 23,
                2016), ECF No. 201
                Deposition of James V. Willacy, United States v. Shell Oil Co., No. 91-0589-
                RJK (Aug. 20, 1992), supplemented to include additional pages as stated in
   PX707
                Defendant’s Objections to Plaintiffs’ Exhibits, at 10 (Mar. 23, 2016), ECF No.
                201
   PX802        Methods of Mixing Sludge, George Pfau & C. A. Barrere (June 1931)
                Sludge Conversion Process Improves Refinery Acid Recovery, F. J.
   PX803
                Bartholomew (1933)
   PX805        Burning Various Types of Oil Refinery Fuels, A. L. Wilson (1939)

   PX808        Patent US2368063 (Jan. 23, 1945)
                Chemical Refining of Petroleum, Vladimir Kalichevsky & Bert Allen Stagner
   PX809
                (1942)
                A History of the Petroleum Administration for War, John W. Frey & H.
   PX811
                Chandler Ide (1946)
   PX812        Petroleum Refinery Engineering, W. L. Nelson (1949)
                Analysis of Sulfuric Acid & Acid Sludges from Petroleum Processes, F. T.
   PX814
                Weiss et al. (1953)
   PX816        Sulfuric Acid Use and Handling, Fasullo (1965)

   PX817        Groundwater, R. Allen Freeze & John A. Cherry (1979)

   PX818        Statistical Methods 8th ed., George G. Snedecor & William G. Cochran (1989)
                Decomposition of Spent Alkylation Sulfuric Acid to Produce Sulfur Dioxide &
   PX820
                Water, Stephen Sung et al. (1993)
                Analytic Element Modeling of Ground-Water Flow & High Performance
   PX822
                Computing, USEPA (May 2000)
   PX823        Acid Runaways in a Sulfuric Acid Alkylation Unit, Liolios (Nov. 2001)
                Corrosion & Fouling in Sulfuric Acid Alkylation Units, Jeff Caton et al. (Sept.
   PX830
                2008)
   PX831        Handbook of Petroleum Processing, David S. Jones & Peter A. Pujadó (2008)

   PX833        SULFURIC ACID 93% Material Safety Data Sheet, Rhodia (Jan. 2009)

   PX836        Light Alkylate Naphtha (petroleum), USEPA (2015)



                                              4
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 51 of 98 Page ID #:7882




   PX841        Patent US1954488 (Apr. 10, 1934)

   PX851        Patent US2399805 (May 7, 1946)

   PX852        Patent US2404452 (July 23, 1946)
                Expert Report Table 1.1 Production of High Octane Aviation Gasoline
   PX901
                (Barrels), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 1.2 Increase in Avgas Production Over 1942 Levels,
   PX902
                Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 2 Spent Alkylation Acid Generated at Shell Dominguez
   PX903
                (Barrels), Gregory G. Kipp (Oct. 19, 2015)
                Revised Table 3.1 Destination of Acid Sludge and Spent Alkylation Acid at
   PX904
                Shell’s Refineries (Barrels), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Revised Table 3.2 Distribution of Acid Sludge and Spent
   PX905        Alkylation Acid at Shell's Refineries during WWII, Edmond F. Kipp (Oct. 19,
                2015)
                Expert Report Table 4.1 Spent Alkylation Acid Available for Reprocessing,
   PX906
                Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 4.2 Net Available Capacity at General Chemical After
   PX907        Reprocessing Standard’s Spent Alkylation Acid (Tons of Pure Acid/Day),
                Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 4.3 Acid Reprocessing Capacity of Los Angeles Chemical
   PX908
                Companies, Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 4.4 Los Angeles Refineries Spent Alkylation Acid Storage
   PX909        Capacities: November 1944–April 1945 (Tons of Pure Acid), Gregory G. Kipp
                (Oct. 19, 2015)
                Expert Report Table 4.5 Total Spent Alkylation Acid Sent to McColl Site
   PX910
                (Tons), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 4.6 Barrels of Spent Alkylation Acid Sent to McColl Site,
   PX911
                Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Table 5 Acid Sludge Productions Rate at Shell’s Refineries:
   PX912
                1944 vs. 1946 (Barrels), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Revised Table 6 Sulfuric Acid Usage at the Continuous Acid
   PX913
                Treater, Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Figure 1 Overview of Distillation Process, Gregory G. Kipp
   PX914
                (Oct. 19, 2015)
   PX915        Expert Report Figure 2 Petroleum Flow Chart, Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Revised Figure 3 Comparison of Spent Alkylation Acid
   PX916
                Generated and Avgas Produced, Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Figure 4 Fresh Sulfuric Acid Usage at Shell Wilmington and
   PX917
                Dominguez: Alkylation vs. Other Processes, Gregory G. Kipp (Oct. 19, 2015)




                                             5
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 52 of 98 Page ID #:7883



                Expert Report Figure 5 Spent Alkylation Acid Generated at Shell Dominguez,
   PX918
                Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Figure 6 Destination of Acid Sludge & Spent Alkylation Acid at
   PX919
                Shell’s Refineries, Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Figure 7 Average Sulfuric Acid Usage of Various Refinery
   PX920
                Processes (Shell 1942-1945), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Figure 8 Comparison of Total Sulfuric Acid Usage: Alkylation
   PX921
                vs. Acid Treatment (Shell 1942-1945), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Figure 9 Proportion of Crude Suitable for Avgas v. Other
   PX922
                Products at Shell’s Refineries (1944), Gregory G. Kipp (Oct. 19, 2015)
                Expert Report Appendix 1: Number of Carbon Atoms in Organic Molecules,
   PX923
                Gregory G. Kipp (Oct. 19, 2015)
                Rebuttal Report Figure 1 Increase in Avgas Production & Crude Throughput
   PX924
                Over 1941 Levels at Shell’s Refineries, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Figure 2 Avgas Production Increase Statistically Correlates
   PX925        with Crude Throughput with 95% Confidence in Shell’s Refineries. Gregory G.
                Kipp (Dec. 21, 2015)
                Rebuttal Report Figure 3Sludge Production at Shell’s Refineries (1941-1946),
   PX926
                Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Figure 4 Sulfuric Acid Usage at Continuous Acid Treater,
   PX927
                Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Figure 5 Spent Alkylation Acid Procedure & Sent for
   PX928        Reprocessing: Shell’s Refineries (1942-1945), Gregory G. Kipp (Dec. 21,
                2015)
                Rebuttal Report Figure 6 Use of Synthetic Hydrocarbons, Gregory G. Kipp
   PX929
                (Dec. 21, 2015
                Rebuttal Report Figure 7Acid Sludge Sent to Shell from Shell’s Refineries,
   PX930
                Gregory G. Kipp (Dec. 12, 2015)
                Rebuttal Report Figure 8 Contribution of Sulfate to the McColl Site, Gregory
   PX931
                G. Kipp (Dec. 21, 2015)
                Rebuttal Table 1 Crude Throughput at Shell’s Refineries, Gregory G. Kipp
   PX932
                (Dec. 21, 2015)
                Rebuttal Table 2 Confidence in Correlation Between Avgas Production and
   PX933
                Crude Throughput Shell 1941-1946, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Table 3 Catalytic Cracker & Hydrogenation Capacity Offset Acid
   PX934        Treatment of Pressure Distillate & Reduce Sludge Production at Shell’s
                Refineries (bbls), Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Table 4 Sulfuric Acid Usage at the Continuous Acid Treaters at
   PX935
                Shell’s Refineries, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Table 5.1 Quantities of Sulfuric Acid, Sodium Hydroxide, and Sodium
   PX936        Carbonate Used in the Continuous Acid Treater, Gregory G. Kipp (Dec. 21,
                2015)
                Rebuttal Table 5.2 Percent of Sulfuric Acid Neutralized at the Continuous Acid
   PX937
                Treater, Gregory G. Kipp (Dec. 21, 2015)



                                             6
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 53 of 98 Page ID #:7884



                Rebuttal Table 6 Shell Alkylate Produced and Shipped Off-Site for Use by
   PX938
                Other Refineries, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Table 7 Comparison of Wartime & Post-War Avgas Operations
   PX939
                (bbls/day), Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Table 8.1 Percent Sulfate in Sulfuric Acid, Gregory G. Kipp
   PX940
                (Dec. 21, 2015)
                Rebuttal Report Table 8.2 Percent of Spent Alkylation Acid and Acid Sludge
   PX941
                Composed of Sulfate from Sulfuric Acid, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Table 8.3 Percent of Spent Alkylation Acid and Acid Sludge
   PX942
                Composed from Organic Material, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Table 8.4 Contribution of Sulfate Sulfuric Acid v. Organic
   PX943
                Material, Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Table 9.1 Calculation of Non-Benzol Acid Waste, Gregory G.
   PX944
                Kipp (Dec. 21, 2015)
                Rebuttal Report Table 9.2 Acid Strength Calculations, Gregory G. Kipp (Dec.
   PX945
                21, 2015)
                Rebuttal Report Table 9.3 Calculations of Acid Mass, Gregory G. Kipp (Dec.
   PX946
                21, 2015)
                Rebuttal Report Table 10.1 Avgas Produced at Shell's Refineries in 1942,
   PX947
                Gregory G. Kipp (Dec. 21, 2015)
                Rebuttal Report Table 10.2 Calculations of Acid Waste at McColl Site, Gregory
   PX948
                G. Kipp (Dec. 21, 2015)
                Rebuttal Report Table 10.3 Percentage of Oil Companies' Acid Sludge Dumped
   PX949
                at McColl in 1942, Gregory G. Kipp (Dec. 21, 2015)
                Revised Rebuttal Report Table 10.4 Percentage of Oil Companies' Acid Sludge
   PX950        Generated by Non-DSC Contract Avgas Production in 1943, Gregory G. Kipp
                (Dec. 21, 2015)
                Rebuttal Report Table 11 Calculation of Alleged Non-DSC Acid Mass,
   PX951
                Gregory G. Kipp (Dec. 21, 2015)
   PX952        Waste to Disposal at Shell's Refineries, Gregory G. Kipp (1942-1946)
                Percentage of Shell’s Acid Waste Sent to McColl, Gregory G. Kipp (Dec. 8,
   PX953
                2016)
                Acid Sludge Production Rate at Shell's Refineries 1944 vs. 1946 (Barrels),
   PX954
                Gregory G. Kipp
                Acid Sludge Production Rate at Shell's Refineries 1944 vs. 1946 (Bar Graph),
   PX955
                Gregory G. Kipp,
   PX956        Gregory G. Kipp CV (Oct. 19, 2015)
                Percentage of Shell’s Acid Waste Sent to McColl (1942–1945) (Pie Chart)
   PX957
                (Feb. 16, 2016)
                The Generation of McColl Non-Benzol Acid Waste in Avgas Production (Feb.
   PX958
                16, 2016)



                                             7
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 54 of 98 Page ID #:7885




   PX959        Schematic of the Typical Production of Avgas at the Refineries (Feb. 16, 2016)
                Expert Report Table 1: Spent Alkylation Acid Thickness in Sumps, Edmond F.
   PX1001
                Bourke (Oct. 19, 2015)
                Expert Report Figure 1.0: Illustrations of Sumps Configuration, Edmond F.
   PX1002
                Bourke (Oct. 19, 2015)
                Expert Report Figure 2 Conceptual Site Model, Edmond F. Bourke (Oct. 19,
   PX1003
                2015)
                Expert Report Figure 5.0: Sulfuric Acid Specific Gravity vs. Concentration,
   PX1006
                Edmond F. Bourke (Oct. 19, 2015)
                Expert Report Figure 6 Sulfuric Acid & Neutralization Graph, Edmond F.
   PX1007
                Bourke (Oct. 19, 2015)
                Expert Report Appendix Photo 1 Aerial Imagery 1938, Edmond F. Bourke
   PX1008
                (Oct. 19, 2015)
   PX1009       Expert Report App. Photo 2 Aerial Imagery, Edmond F. Bourke (1947)
                Expert Report Appendix Photo 3 Aerial Imagery 1963, Edmond F. Bourke
   PX1010
                (Oct. 19, 2015)
                Expert Report Appendix Photo 4 Aerial Photography Current Conditions,
   PX1011
                Edmond F. Bourke (Dec. 19, 2015)
                Rebuttal Report Table 1.0: Comparison of Physical & Chemical Characteristics
   PX1012
                of Spent Alkylation Acid & Acid Sludge, Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Table 2.0: Capture Zone Analysis Input Parameters, Edmond
   PX1013
                F. Bourke (Dec. 21, 2015)
                Rebuttal Report Table 3.0: Capital Cost Estimate for Remedial Alternative 4,
   PX1014
                Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Table 4.0: Annual O & Groundwater Monitoring Cost Estimate
   PX1015
                for Remedial Alternate 4, Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Table 5.0: Present Worth Cost Estimate Summary, Edmond F.
   PX1016
                Bourke (Dec. 21, 2015)
                Rebuttal Report Figure 1 Water Flow Unit Cross-Section, Edmond F. Bourke
   PX1018
                (Dec. 12, 2015)
                Rebuttal Report Figure 2 Groundwater Monitoring Contour Map - December
   PX1019
                2014 D Flow Unit, Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Figure 3.0: Model Run Iterations Illustrating Extent of Capture,
   PX1020
                Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Figure 4 Capture Zone Analysis for the Model #4-10 Wells at
   PX1021
                50 GPM Each; Total of 500 GPM, Edmond Bourke (Dec. 21, 2015)
                Rebuttal Report Figure 5 Proposed Hydraulic Containment Action D Flow
   PX1022
                Unit, Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Figure 6 Process Flow Schematic Groundwater Treatment
   PX1023
                System, Edmond F. Bourke (Dec. 21, 2015)
                Rebuttal Report Figure 7.0: 30-Year Groundwater Remedy Estimated
   PX1024
                Underdiscounted Cash Flow Profile, Edmond F. Bourke (Dec. 21, 2015)


                                              8
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 55 of 98 Page ID #:7886




   PX1025       Edmond F. Bourke CV (Oct. 19, 2015)
                Letter from Cumming to Morgan re Acid Situation on West Coast and
   PX1101
                Approved Reprocessing Plants
   PX1102       Table of West Coast Reprocessing Plants to be Completed in 1944

   PX1103       Shell Wilmington & Dominguez Refineries Operating Reports (1939-1943)

   PX1104       Yearly Operating Reports Wilmington Refinery, Shell Oil Co. (1944–1947)

   PX1105       Memo from Shell Oil Co. to Shell Development Co. (Apr. 3, 1939)

   PX1106       Memo from Ludwig Rosenstein to C. B. deBruyn (May 8, 1939)

   PX1107       Memo from Ludwig Rosenstein to J. F. M. Taylor (Aug. 11, 1939)
                Manual of Operations and Job Information for Alkylation Plant, UNOCAL
   PX1108
                (1940)
   PX1109       Fine Owner of Sump in Oil Overflow, Gardena Valley News (Mar. 20, 1941)

   PX1110       Minutes of Conference of Petroleum Indus. (Oct. 20, 1941)

   PX1111       Shell Memo re Spent Acid Neutralization (Dec. 15, 1941)

   PX1112       Refinery Sulfuric Acid Survey, Office of Petroleum Coordinator (Dec. 1941)

   PX1113       Refinery Sulfuric Acid Survey Table, Refining Comm. Dist. 5 (Dec. 1941)
                Refinery Sulfuric Acid Survey Responses & Survey Results, Dist. 5 (Dec.
   PX1114
                1941)
                Richfield Oil Corporation--100-Octane Aviation Gasoline Cost Analysis and
   PX1115
                Breakdown (Jan. 1942)
                Texas Co.--100-Octane Aviation Gasoline Cost Analysis and Breakdown (Jan.
   PX1116
                1942)
   PX1119       LA Health Department Report on Complaint, Young (Mar. 17, 1942)

   PX1120       Memo from Bruce Brown to Reese H. Taylor (Mar. 31, 1942)
                Tidewater Oil--100-Octane Aviation Gasoline Cost Analysis and Breakdown
   PX1121
                (Apr. 1942)
                100-Octane Aviation Gasoline Privately Owned Plants Cost Analysis and
   PX1122
                Breakdown, Bruce K. Brown et al. (Apr. 22, 1942)
   PX1123       Acid Regeneration, Shell Development Co. (Apr. 28, 1942)


                                            9
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 56 of 98 Page ID #:7887



                Letter from Harold A. Young, Director, Bureau of Sanitation, to William J.
   PX1124
                Fox, Chief Engineer, the Regional Planning Committee (May 5, 1942)
                Minutes Regular Meeting of Board of Directors of Stauffer Chemical
   PX1125
                Company, Stauffer BOD (May 6, 1942)
                Transcript of Hearing Regarding M-3 Permit Case No. 210—Rubbish Dump
   PX1126
                San Jose District (May 6, 1942)
   PX1127       Letter from Regional Planning Commission to Eli McColl (June 18, 1942)
                Application for Certificate of Necessity (Shell Oil Co.), J. W. Watson (June 18,
   PX1128
                1942)
                Letter from A. C. Mohr, Stauffer Chemical Co., to C. W. Blazer, Office of
   PX1129
                Petroleum Co-Ordinator (June 20, 1942)
                Letter from Shell Oil Co. Legal Dep’t to Shell Oil Co. Head Office
   PX1130
                Manufacturing (July 7, 1942)
                Sulfuric Acid Survey—Estimated Requirements of Petroleum Refiners 1942,
   PX1131
                Office of Petroleum Coordinator for War (Aug. 8, 1942)
                Letter from Shell Oil Co. to George Parkhurst, Office of Petroleum Coordinator
   PX1132
                for War (Sept. 26, 1942)
   PX1133       Meeting Minutes, AGAC (Nov. 24, 1942)

   PX1134       Memo from Cragin to Apjohn re Spent Acid Disposal (Dec. 1, 1942)

   PX1135       Memo from Cragin to DW Wilson re Spent Acid Disposal (Dec. 7, 1942)

   PX1136       Letter to Levy re Stauffer Necessity Application, Parkhurst (Jan. 15, 1943)

   PX1137       Texas Co.--Reasonableness of Price Quoted (Feb. 5, 1943)
                Production of War Products at Humble Oil & Refining Co.’s Baytown
   PX1138
                Refinery, Humble Oil Co. (Feb. 5, 1943)
                Memo from Cragin to Cumming re Actual Production 100 O.M. Aviation
   PX1139
                Gasoline 1942 (Mar. 3, 1943)
   PX1140       Letter from George Parkhurst to M. Halpern (Mar. 23, 1943)

   PX1141       Reasonableness of Price Quoted--Tidewater Oil (Apr. 21, 1943)
                Richfield Oil Corporation--100-Octane Aviation Gasoline Cost Analysis and
   PX1142
                Breakdown (May 1943)
                Union Oil Company of California--100-Octane Aviation Gasoline Cost
   PX1143
                Analysis and Breakdown (May 1945)
   PX1144       Letter from M. Halpern to George Parkhurts (May 19, 1943)
                Letter to Refining Cmte. re Maximizing Avgas Production, Ickes (June 28,
   PX1146
                1943)


                                             10
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 57 of 98 Page ID #:7888




   PX1148       Memo from George Parkhurst to George Stoner (Aug. 20, 1943)

   PX1150       Letter from Robert Cragin to A. L. Elder (Sept. 4, 1943)
                Meeting Minutes, Aviation Gasoline Subcomm. of Dist. 5 Refining Comm.
   PX1151
                (Oct. 19, 1943)
                Letter from R. G. Follis, Aviation Gasoline Subcomm. Dist. 5, to V. Stapleton,
   PX1152
                The Texas Co. (Oct. 22, 1943)
   PX1153       Letter from Robert Cragin to Walter Whitman (1943)

   PX1154       Letter from Robert Cragin to Walter Whitman (Nov. 3, 1943)
                Memo to GN McCluskey re New West Coast Reprocessing Facilities, Morgan
   PX1155
                (Nov. 20, 1943)
   PX1156       Reasonableness of Price Quoted--Shell Oil Co. Wood River (Nov. 29, 1943)

   PX1157       General Summary—Sulfuric Acid Reports, R. C. Smith (Dec. 11, 1943)
                Letter from D. P. Morgan, Director, to G. N. McCluskey, Acting Director (Jan.
   PX1158
                6, 1944)
   PX1160       Letter from R. G. Follis to Robert B. Cragin (Apr. 24, 1944)

   PX1164       Letter from Holaday to Bayer (June 8, 1944)
                Minutes of Regular Meeting of Bd. of Dirs., Stauffer Chemical Co. (July 11,
   PX1165
                1944)
   PX1166       Letter from Bayer to Holaday (June 25, 1944)

   PX1167       The Richfield Refinery, Richfield Oil Corp. (Aug. 1944)

   PX1168       Meeting Minutes, Aviation Gasoline Subcomm. Dist. 5 (Aug. 16, 1944)
                Minutes Regular Meeting of Board of Directors of Stauffer Chemical
   PX1169
                Company, Stauffer BOD (Aug. 22, 1944)
   PX1170       Letter from Culbertson to Bayer (Aug. 23, 1944)

   PX1171       Letter from Bayer to Culbertson (Sept. 9, 1944)

   PX1172       Minutes of Meeting, Aviation Gasoline Subcomm. (Nov. 14, 1944)
                Minutes of the Twenty-Fourth Meeting, Aviation Gasoline Advisory Comm.
   PX1173
                (Dec. 11, 1944)
   PX1174       Meeting Minutes, AGAC (Dec. 27, 1944)


                                             11
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 58 of 98 Page ID #:7889




   PX1175       Spent Alkylation Acid Situation Forecast First Quarter (1945)
                Recap of Aviation Gasoline Subcomm. (Dist. 5) Questionnaires Spent
   PX1176
                Alkylation Acid Situation (Dec. 1944)
   PX1177       Letter from T. W. Rosebaugh from Asiatic Petroleum Co. (Jan. 24, 1954)

   PX1178       Spent Alkylation Acid Situation Forecast February, March & April (1945)
                Recap of Aviation Gasoline Subcomm. (Dist. 5) Questionnaires Spent
   PX1179
                Alkylation Acid Situation (Feb. 1945)
                Telegram to Davidson re Spent Alkylation Acid Situation, Boardman (Feb. 15,
   PX1180
                1945)
   PX1181       Telegram from Davidson to DW Boardman (Feb. 16, 1945)

   PX1182       Minutes of Meeting, Aviation Gasoline Subcomm. (Feb. 21, 1945)

   PX1183       Memo from J. W. Wizeman to W. H. Whitman (Feb. 24, 1945)
                Minutes of Regular Meeting of Bd. of Dirs., Stauffer Chemical Co. (Feb. 27,
   PX1184
                1945)
   PX1186       Letter from J. W. Wiseman to P. J. Byrne (Mar. 14, 1945)

   PX1188       Minutes of Meeting, Aviation Gasoline Subcomm. Dist. 5 (Apr. 11, 1945)

   PX1189       Aviation Gasoline Report to the War Production Board (Sept. 17, 1945)

   PX1190       Union Wilmington Monthly Operating Report (Aug. 1945)

   PX1191       Letter from Eli McColl to Shell Oil Co. (May 2, 1946)

   PX1192       Letter from Eli McColl to Mayor & City Council of Fullerton (May 15, 1946)

   PX1193       Meeting Minutes, Fullerton City Council (May 21, 1946)
                Examination of Waste Acids from Houston Texas as to Suitability for
   PX1196
                Ammonium Sulfate Manufacture, F. W. Heath (Mar. 1948)
   PX1199       Refiner’s Waste Water Committee Meeting Minutes (June 29, 1956)

   PX1200       Refiner’s Waster Water Committee Meeting Minutes (July 11, 1957)

   PX1201       Memo from H. M. Ellis to J. E. Sherborne (Aug. 16, 1957)

   PX1206       Summary of Application for Necessity Certificate, Parkhurst (Oct. 1943)


                                             12
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 59 of 98 Page ID #:7890




   PX1207       Sulfuric Acid Position--Pacific Coast (Oct. 22, 1943)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1211
                (1940), Shell Oil Co. (1940)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1218
                1941 (Part 1 of 2), Shell Oil Co. (1941)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1219
                1941 (Part 2 of 2), Shell Oil Co (1941)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1223
                1942 (Part 1 of 2), Shell Oil Co. (1942)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1224
                1942 (Part 2 of 2), Shell Oil. Co (1942)
   PX1228       Memo to D. E. Carr (Oct. 5, 1942)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1232
                1943 (Part 2 of 2), Shell Oil Co. (1943)
                Incorporated Wilmington & Dominguez Refineries Operating Report: Part 2,
   PX1233
                Shell Oil Co. (1943)
                Acid Recovery Facilities for the Texas Company 100 Octane Plant at
   PX1236
                Wilmington, California, Griswold (Mar. 17, 1943)
                Wilmington and Dominguez Operating Report (Part 1 of 2), Shell Oil Co.
   PX1250
                (1944)
                Wilmington and Dominguez Operating Report (Part 2 of 2), Shell Oil Co.
   PX1251
                (1944)
                Fluid Catalytic Cracking Operations for the Month of September 1944 (Sept.
   PX1258
                1994)
   PX1264       Telegram, Halper (Dec. 30, 1944)
                Yearly Operating Reports Wilmington and Dominguez, Shell Oil Co. (1944-
   PX1265
                1947)
   PX1266       Telegram from Halpern (Jan. 6, 1945)

   PX1270       Sulfuric Acid for the Los Angeles Area, Reuter (May 7, 1945)

   PX1273       Minutes of Meeting, Avgas Subcomm. (May 23, 1945)

   PX1275       Minutes of Meeting, Dist. 5 Avgas Subcomm. (July 18, 1945)
                Incorporated Wilmington and Dominguez Refineries Operating Report for Year
   PX1279
                1946, Shell Oil Co. (1946)
   PX1282       Memorandum to File, Bretizus (Nov. 25, 1953)
                Incorporated Wilmington and Dominguez Refineries Operating Report Year
   PX1284
                1945, Shell Oil Co. (Apr. 28, 2005)


                                             13
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 60 of 98 Page ID #:7891




   PX1298        Letter from Jesse H. Jones to E.R. Stettinius, Jr. (Sept. 27, 1940)
                 Memo from Bruce K. Brown to Ralph K. Davies re 100 Octane Aviation
   PX1307
                 Gasoline New Plants Program (Dec. 12, 1941)
   PX1308        Letter from Jesse H. Jones to H.A. Mulligan (Jan. 6, 1942)

     B. Defendant’s Exhibits.

   DX1           Declaration of C. Satterfield with attachments (CERCLA) (01/05/1995)

   DX2           Declaration of R. Anderson with attachments (CERCLA) (02/16/1995)

   DX3           Shatterfield Report II - CERCLA (03/14/1997)

   DX4           Declaration of R. Anderson with attachments (CERCLA) (03/31/1997)
                 Findings of fact and conclusions of law in Western Properties Serv. Corp. v. Shell
   DX5
                 Oil (C.D. Cali. Mar. 31, 1999) (03/01/1999)
   DX6           Complaint, Ct. No. 06-141C (Fed. Cl.) (02/24/2006)
                 Plaintiff's Opposition to Motion to Dismiss and Cross Motion for Partial Summary
   DX7           Judgment in Shell Oil Co. v. United States (Ct. Fed. Cl. June 30, 2006)
                 (06/30/2006)
                 Plaintiff's Reply ISO Cross Motion for Partial Summary Judgment in Shell Oil Co.
   DX8
                 v. United States (Ct. Fed. Cl. Sept. 1, 2006) (09/01/2006)
                 Reply Brief of Appellants, Shell Oil Co., et al. in Western Properties Servs. Corp.
   DX9
                 v. Shell Oil Co. , 2002 WL 32302276 (9th Cir. 2002). (11/09/2010)
                 Pl.’s Resp. to Def.’s 1st Set Of Requests For Admission and Interrogatories, dated
   DX10
                 March 16, 2015 (03/16/2015)
   DX11          Pl.’s Resp. to Def.’s 2d Set of Interrogs., dated Apr. 27, 2015 (04/27/2015)
                 Exxon Mobil Corp. v. United States, C.A. Nos. H-10-2386, H-11- 1814, 2015 WL
   DX12
                 3513949 (S.D. Tex. June 4, 2015) (06/04/2015)
   DX13          Pl.’s Resp. to Def.’s 4th Set of Discovery., dated Oct. 1, 2015 (10/01/2015)

   DX14          Plaintiffs' Supp Respose to 2d Set of Interrogatories (10/29/2015)
                 Plaintiffs' responses to Defendant's Fifth set of Discovery Requests in Shell Oil
   DX15
                 Co. v. United States (Ct. Fed. Cl.) (11/24/2015)
                 Contract between Defense Supplies Corporation and The Texas Company, Jan.
   DX16
                 17, 1942 (01/17/1942)
                 Contract between Defense Supplies Corporation and Shell Oil Company, Inc.,
   DX17
                 Apr. 10, 1942 (04/10/1942)


                                               14
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 61 of 98 Page ID #:7892



                Contract between Defense Supplies Corporation and Tidewater Assoc. Oil Co.,
   DX18
                June 10, 1942 (06/10/1942)
   DX19         Shell-McColl Contracts - 1942-1944 (06/23/1942)

   DX20         Agreement between the Army, Navy, DSC, and PAW (12/19/1942)
                Contract between Defense Supplies Corporation and Union Oil Company, Dec.
   DX21
                31. 1942 (12/31/1942)
                Contract between Defense Supplies Corporation and Richfield Oil Corporation,
   DX22
                Feb. 3, 1942 (02/03/1943)
                Contract between Defense Supplies Corporation and The Texas Company, Feb. 8,
   DX23
                1943 (02/08/1943)
                Contract between Defense Supplies – Richfield (Watson Refinery – Second
   DX24
                Contract), 2/20/1943, “Revised 2/16/1943 (02/16/1943)
   DX25         Contract between Defense Supplies Corporation and Tidewater (02/18/1943)
                Contract between Defense Supplies Corporation and Richfield Oil Corporation,
   DX26
                Feb. 20, 1943, revised 3/23/43 (03/23/1943)
   DX27         Gray Trucking - Shell Contract -1933 (02/27/1943)
                Contract between Defense Supplies Corporation and Union Oil Company, revised
   DX28
                July 29, 1943 (07/29/1943)
                Contract between Defense Supplies Corporation and Shell Oil Company, Inc.,
   DX29
                revised January 1, 1944 (01/01/1944)
                “Shell Oil Company, Wilmington and Dominguez Refineries, Operating Report,
   DX30
                Year 1939 (12/31/1939)
                Shell Oil Company,Wilmington and Dominguez Refineries, Operating Report,
   DX31
                Year 1940 (excerpt) (01/01/1941)
                Shell Oil Company, Wilmington and Dominguez Refineries, Operating Report,
   DX32
                Year 1941 (01/01/1942)
   DX33         Richfield Operations Report (09/14/1942)
                Shell Oil Co., Wilmington and Dominguez Refineries, Operating Report, 1942
   DX34
                (1905)
                Shell Oil Company, Wilmington and Dominguez Refineries, Operating Report,
   DX35
                Year 1943 (1905)
   DX36         Wilmington and Dominguez Refineries Operating Report, 1944 (1905)
                Shell Oil Company, Wilmington and Dominguez Refineries Operating Report,
   DX37
                1945 (1905)
                Shell Oil Company, Wilmington and Dominguez Refineries Operating Report,
   DX38
                1946 (04/04/1947)
   DX39         Richfield Annual Report 1939


                                            15
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 62 of 98 Page ID #:7893




   DX40         Richfield Annual Report 1940

   DX41         Shell Union Oil Corp., Annual Report For the Year Ended, December 31, 1941

   DX42         Richfield Annual Report 1941

   DX43         Richfield Annual Report 1942

   DX44         Richfield Annual Report 1943
                Richfield Annual Report - 1944 Shell Oil Company, Incorporated, Wilmington
   DX45
                and
   DX46         The Texas Co. Annual Report 1943

   DX47         Richfield Annual Report 1945

   DX48         Richfield Annual Report 1946

   DX49         The Texas Company, 1946 Annual Report

   DX50         The Texas Company and Subsidiary Companies, Annual Report, 1950

   DX51         Richfield Oil Company, Annual Report for 1950
                The Oil and Gas Journal , Refineries Operating In the United States - 1938
   DX52
                (05/31/1938)
   DX53         Refineries Operating In the United States - 1943 (03/25/1943)
                The Oil and Gas Journal , Refineries Operating In the United States - 1945
   DX54
                (03/31/1945)
   DX55         Refinery Sulphuric Acid Survey, Douglas Oil & Refinery Co. (01/14/1942)
                Refinery Sulphuric Acid Survey, The Texas Company - Los Angeles Works
   DX56
                (12/09/1941)
   DX57         Refinery Sulphuric Acid Survey, Wilmington Refinery (Shell) (12/15/1941)

   DX58         Refinery Sulphuric Acid Survey, Martinez Refinery (Shell) (12/15/1941)

   DX59         Refining Committee District 5 Sulfuric Acid Survey (01/07/1942)
                Refinery Sulfuric Acid Survey, Petroleum Coordinator for War, Refining
   DX60
                Committee—District 5 (01/09/1942)
   DX61         Refining Committee - District 5, Refinery Sulfuric Acid Survey (01/09/1942)


                                            16
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 63 of 98 Page ID #:7894



                “Sulfuric Acid Survey, Estimated Requirements of Petroleum Refiners 1942,”
   DX62         compiled by Office of Petroleum Coordinator for War, Refining Division,
                Construction Section (08/08/1942)
   DX63         E.L. Hildebrand, The Oil and Gas Journal , “Handling Sulfuric Acid Sludges”
                Memorandum for A.W. Raine Re: Amounts and Concentration of Separated
   DX64
                Sludge Acid Available for Recovery (06/29/1923)
                J.B. Rather, National Petroleum News , “Acid Sludge Disposal Remains Unsolved
   DX65
                Problem to Refining Plants” (02/22/1928)
   DX66         Refiner and Natural Gasoline Manufacturer, “Burning Acid Sludge” (08/01/1931)

   DX67         H. Wade, Oil Bulletin, “ Air Pollution at Long Beach” (09/01/1930)
                A. Anderson, Refiner and Natural Gasoline Manufacturer, “Recent Acid Sludge
   DX68
                Burner Research” (03/01/1932)
   DX69         Shell Oil Co., Gray Trucking Co. Contract Docs (1933-1935)

   DX70         Nuisance Letter - 1932 (05/11/1932)

   DX71         Minutes of refiners' committee on waste disposal (07/12/1932)
                B. Stagner, Refiner and Natural Gasoline Manufacturer , “Sulfur Dioxide and
   DX72
                Fresh Sulfuric Acide From Refinery Acid Sludge” (02/01/1936)
   DX73         Gray Trucking Nuisance Petitions - 1936 (08/31/1936)

   DX74         Westminster Gazette, “Health Officer Says Fumes Are Deadly” (09/24/1936)

   DX75         Minutes of committee on refinery odors (10/02/1934)

   DX76         Gray Trucking Nuisance Letter - 1936 (11/04/1936)
                June 1938 Advertisement in Petroleum World, cited in Bookspan Report at 12.
   DX77
                (06/01/1938)
   DX78         Acid Sludge Memorandum from L. Rosenstein to C. deBruyn (05/08/1939)
                J. Hill, Industrial and Engineering Chemistry, “Waste Problems in the Petroleum
   DX79
                Industry” (11/01/1939)
   DX80         Gray Trucking Nuisance Report - 1940 (06/20/1940)
                Shell Letter from Supt. Of Watson Refinery to Coyle and Sullivan re: Sludge
   DX81
                (11/13/1941)
   DX82         Newspaper articles re Thomas Ranch (1942)




                                            17
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 64 of 98 Page ID #:7895



                M-3 Permit Case No. 210 - Rubbish Dump, San Jose District - Testimony and
   DX83
                supporting documents (05/06/1942)
   DX84         News report and fish and game reports re: illegal dumping/overflows (1941-1943)

   DX85         L. Burroughs, Petroleum Refiner , “Disposal of Refinery Wastes” (07/01/1946)

   DX86         Shell dumping request - 1948 (12/02/1948)

   DX87         Memo from J. Partia to R. King re: petroleum industries’ waste (03/02/1949)

   DX88         intentionally omitted

   DX89         Letter from E. McColl to N. Hiltscher (05/09/1951)

   DX90         McColl 1951 Dumping Letter (09/25/1951)

   DX91         Memo to file by D. Bretisus re: Shell Dominguez plant (11/25/1953)

   DX92         Minutes of area refineries meeting re: Nuisance Acid Sludge (07/11/1957)
                Internal Union Oil memo from J. Sherborne to H. Ellis re: refinery acid sludge
   DX93
                disposal in Fullerton sumps (08/16/1957)
                Letter from P. Merkus, Shell Oil refinery manager, to various oil companies re:
   DX94
                rehab of acid sludge disposal ponds by E. McColl (08/22/1957)
                Letter to T. Edwards re: oil companies' plan to loan money to E. McColl (with
   DX95
                attached correspodence and meeting minutes) (08/23/1957)
                Declaration of John McColl, July 29, 1987, Shell Oil Co. vs. Accident and
   DX96
                Casualty Insurance Company, et al . (07/29/1987)
                Declaration of John McColl with exhibits, July 29, 1987, Shell Oil Co. vs.
   DX97
                Accident and Casualty Insurance Company, et al. (07/29/1987)
                Image of 1,200 and 2,400 Barrel Agistators, ca. 1916, source: Bacon, R.F.; and
   DX98
                Hamor, W.A., The American Petroleum Institute, Volume II (1916)
   DX99         C. Ellis, “Process for Making Motor Fuel,” U.S. Patent 1,318,061 (10/17/1919)

   DX100        intentionally omitted
                C. Kettering, National Petroleum News, “Automotive Developments Held Back
   DX101
                by Lack of True Anti-Knock Fuels” (04/30/1930)
                A. Claydon, National Petroleum News, “Automobile Engineers to Rate Knocking
   DX102
                by Octane Number” (06/04/1930)
                G. Vaughn, The Oil and Gas Journal, “Fuel Problems in Aviation Engines”
   DX103
                (09/25/1930)
                W. Ziegenhain, The Oil and Gas Journal “Many 1932 Model Cars Will Need
   DX104
                Gasoline of Higher Octane Number” (12/24/1931)


                                             18
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 65 of 98 Page ID #:7896



                C. Wilson, The Oil and Gas Journal, “Car Manufacturers Want Higher Octanes”
   DX105
                (04/28/1932)
                The Oil and Gas Journal, “New Airplanes Demand 100 Octane Number Motor
   DX106
                Fuel for Starting,” (07/04/1935)
   DX107        Letter from J. Doolittle to Bureau of Aeronautics (10/23/1935)
                National Petroleum News, “Air Corps Buys 900,000 Gallons of Super-Fuel in
   DX108
                1935” (01/08/1936)
                National Petroleum News, “Royal Dutch Shell Operations In U.S. Profitable in
   DX109
                1935 (04/15/1936)
                H. Ralph, The Oil and Gas Journal, “Three Industries Cooperate to Advance
   DX110
                Aviation” (05/20/1937)
                American Petroleum Institute Quarterly, “3,000 Oil Men Discuss Industry at
   DX111
                Institute’s Eighteenth Annual Meeting” (partial) (01/01/1938)
   DX112        Dubbscracking advertisement, Petroleum World (06/01/1938)
                W. Platt, National Petroleum News, “Oil Industry Prepared to Meet Wartime
   DX113
                Demands for Products, No Runaway Market is Expected” (09/06/1939)
   DX114        intentionally omitted
                J. Collins, Petroleum World, “Now—Desulphurizaton Without Sludge”
   DX115
                (01/01/1940)
                National Petroleum News , “Defense Plan Begins to Shape Up,” “Ickes Studies
   DX116        War-Oil Plan,” “See Aviation ‘Gas’ Civil Demand Rise,” and “Fueling of
                Warplane Fleet Studied By Defense Group” (06/12/1940)
   DX117        Memorandum re District 5 Products Sold to Federal Government 1942-45
                Letter from Shell to Petroleum Coordinator for National Defense re: avgas
   DX118
                production, capacity, properties, and compositions (07/25/1941)
                Letter from Texas Company to Subcommittee on Aviation Gasoline re: avgas
   DX119
                Questionnaires (10/03/1941)
                D.W. Wilson, Memorandum for the Files re: 100 octane aviation gasoline
   DX120
                (10/06/1941)
                Letter from W. Gary, Director of Refining, to A. Fraser, Shell Oil, re: potential
   DX121
                increase in avgas production (11/04/1941)
                D.W. Wilson, Memorandum of Conference re: Union Oil production of toluene
   DX122
                and 100 octane avgas (11/17/1941)
                Excerpt from transcript of Conference of Petroleum Industry Committee
   DX123
                Chairmen re: alkylation royalty rates (10/20/1941)
                Letter from W.H. Geis, Union Oil, to W. Gary, OPC, re: expected 100 octange
   DX124
                avgas production (12/16/1941)
                Letter from H. Sinclair, Richfield Oil, to DSC re: erection of additional refinery
   DX125
                facilities in Watson, California (01/05/1942)



                                              19
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 66 of 98 Page ID #:7897



                Letter from M. Halpern, Texas Company, to W. Gary, OPC, re: estimated costs of
   DX126
                100 octane avgas (01/06/1942)
                Letter from E. Isom, Richfield Oil, to W. Gary, OPC, re: 100 octane avgas prices
   DX127
                (01/08/1942)
                Letter from Chairman, Richfield Oil, to R. Davies, Deputy Petroleum Coordinator
   DX128        for National Defense, re: proposal to erect additional facilities to manufacture
                avgas (01/13/1942)
                Letter from M. Halpern, Texas Company, to W. Gary, OPC, re: estimated costs of
   DX129
                100 octane avgas production (01/13/1942)
                Memo to file by B. Brown, G. Parkhurst, and W. Gary re: Sinclair and Richfield
   DX130
                avgas contract negotiations (01/26/1942)
                Internal OPC memo from D. Wilson to W. Gary re: Richfield Price Negotiations
   DX131
                (02/03/1942)
                Internal OPC memo from D. Wilson to W. Gary re: proposed Union Oil avgas
   DX132
                plant (02/04/1942)
                Letter from R. Taylor, Union Oil, to H. Ickes, Petroleum Coordinator for National
   DX133
                Defense, re: submitted avgas contract (02/05/1942)
   DX134        Memo from B. Brown re: avgas supply and capacity (03/06/1942)
                Internal OPC memo from D. Wilson to W. Gary re: conference with Shell Oil re:
   DX135
                100 octane avgas (04/08/1942)
                100-Octane Aviation Gasoline Cost Analysis and Breakdown prepared by Shell
   DX136
                Oil for DSC (04/08/1942)
                Avgas Price Negotiation Memo by B. Brown, D. Wilson, and G. Parkhurst of
   DX137
                OPC - 1942 (04/22/1942)
                Letter from R. Herndon, Texas Company, to R. Cragin, OPC, re: Navy
   DX138
                Department avgas contracts (06/09/1942)
                Letter from R. Isom, Richfield Oil, to R. Davies, Department of Interior, re:
   DX139
                proposal for supplying 100 octane avgas (06/24/1942)
                Internal OPC memo from G. Parkhurst to B. Brown re: proposed Richfield Oil
   DX140
                avgas expansion (06/25/1942)
                Letter from W. Stewart, Union Oil, to B. Brown, OPC, re: Union's preference to
   DX141
                negotiate directly with Army and Navy (08/19/1942)
   DX142        Various Reports on Refining and Refined Products, PAW District 5 (1942)
                Internal OPC memo from G. Parkhurst to B. Brown re: 100 octane avgas Richfield
   DX143
                Oil (09/01/1942)
                Letter from R. Gragin to G. Parkhurst re: Army and Navy base prices for 100
   DX144
                octane avgas (10/15/1942)
                Letter from R. Taylor, Union Oil, to R. Davies, Deputy Petroleum Coordinator for
   DX145
                War, proposing Executive Order (with attachment) (10/16/1942)
                Letter from M. Halpern, Texas Company, to E. Cumming, OPC, re: proposal to
   DX146
                consturct additional avgas facilities (12/05/1942)



                                             20
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 67 of 98 Page ID #:7898



                Letter from W. Stewart, Union Oil, to G. Parkhurst, Office of Petroleum
   DX147
                Adminstration for War, re: avgas contract terms (12/22/1942)
   DX148        PAW District 5 Summary Report (11/19/1942)
                Internal OPC memo from B. Brown to R. Davies re: avgas discusisons with
   DX149
                Sinclair Refining Co. (02/03/1943)
   DX150        Shell Oil Co. table re: value of current 1942-43 contracts (02/17/1943)
                Letter from M. Halpern, Texas Company, to G. Parkhurst, PAW, re: 100 octane
   DX151
                avgas (05/19/1943)
   DX152        PAW memo re: Richfield Oil price negotiation (05/24/1943)
                Internal OPC memo from G. Skerritt to K. Stone re: DSC avgas purchase,
   DX153
                Jan./Feb. 1943 (06/19/1943)
   DX154        Aviation Gasoline Subcommittee Meeting Minutes- 8.10.43 (08/10/1943)
                Letter from Union Oil to Paymaster General of Navy re: avgas contract deliveries
   DX155
                in August 1943 (09/03/1943)
                Memo of recommendation from G. Parkhurst, PAW, re: Union Oil avgas contract
   DX156
                (09/13/1943)
   DX157        Various requests for PAW exceptions, 1943-45 (10/09/1943)
                Letter from V. Stapleton, Akylation Subcommittee Chairman, to R. Follis, District
   DX158
                5 Technial Subcommittee, re: District 5 acid (circa 10/9/1943)
   DX159        Aviation Gasoline Subcommittee Meeting Minutes 10.19.43 (10/19/1943)
                Letter from R. Follis, District 5 avgas subcommittee chairman, to V. Stapleton,
   DX160
                Texas Co., re: sulfuric acid for alyklation district 5 (10/22/1943)
                W. Tidwell & B. O'Callaghan, Monograph: The Role of DSC in the Wartime
   DX161
                Aviation Gasoline Program (05/01/1905)
                “General Summary—Sulfuric Acid Reports,” November 29, 1943-December 14,
   DX162
                1943; Exhibit Smith-4, 8-1080, Defendant’s Exhibit 280 (1943)
   DX163        Various acid reports from R. Smith to P. Blakemore (1943)

   DX164        PAW May-June Petroleum Supply Program (circa 1943)

   DX165        Refinery Committee District 5 Minutes (01/20/1944)

   DX166        PAW press release re: Peacetime Uses (04/06/1944)

   DX167        PAW press release re: rumors of over abundance of motor fuel (04/13/1944)
                Letter from R. Follins, District 5 Avgas Subcommittee, to R. Cragin, PAW, re:
   DX168
                efficient use of sulfuric acid (04/24/1944)


                                             21
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 68 of 98 Page ID #:7899




   DX169        PAW press release re: Motor Gas (05/26/1944)
                Agreement Extending and Modifying The Aviation Gasoline Reimbursement
   DX170
                Plant+C166 and the Four-Party Purchase Agreement (07/01/1944)
                Letter from M. Halpern, Texas Company, to G. Parkhurst, PAW, re: historical
   DX171
                avgas data (08/18/1944)
   DX172        District 5 Avgas Subcommittee Meeting Minutes (09/20/1944)

   DX173        District 5 Avgas Subcommittee Meeting Minutes (09/20/1944)
                Memo from H. Stiles to F. Jayne re: unit prices for 100 octane avgas 1935-41
   DX174
                (12/12/1944)
   DX175        Avgas subcommittee meeting minutes (12/27/1944)

   DX176        Science Newsletter, “Better Postwar Cars” (01/27/1945)

   DX177        Avgas subcommittee meeting minutes (02/21/1945)
                Detail of Petroleum demand data - PAW District 5, Statistical Section
   DX178
                (02/17/1945)
   DX179        District 5 avgas subcommittee meeting minutes (02/21/1945)

   DX180        Various letters from district 5 to PAW (1945)

   DX181        Shell Wilshire Agreement (04/06/1945)

   DX182        District 5 avgas subcommittee meeting minutes (04/11/1945)
                Statements of Tank Car Shipments from District 5 to District 1 and District 3
   DX183
                (1943)
   DX184        District 5 avgas subcommittee meeting minutes (05/23/1945)

   DX185        District 5 avgas subcommittee meeting minutes (07/18/1945)
                Letter from P. Byrne, PAW, to M. Yonker, District 5, re: sulfuric acid
   DX186
                (07/19/1945)
   DX187        Telegram from P. Davies, PAW, to all refiners re: end of war (08/15/1945)
                Telegram from A. Frame, director of refining, to H. Gallagher, district 5 director,
   DX188
                re: end of war (08/18/1945)
                E.L. Hildebrand, The Oil and Gas Journal, “Handling Sulfuric Acid Sludges”
   DX189
                (09/30/1948)
   DX190        Advertisement, Torrace (CA) Herald, September 20, 1945 (09/20/1945)


                                              22
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 69 of 98 Page ID #:7900




   DX191        E.F. Lindsley, Scientific American , “Fuels Rated By Performance” (03/01/1946)
                A.P. Frame, “Postwar Effects of Refinery Wartime Construction,” Oil and Gas
   DX192
                Journal (03/30/1946)
                J. Carmical, “New Oil Processes Benefit Motorists,” New York Times , Apri 21,
   DX193
                1946 (04/21/1946)
                B. Pierce, New York Times , “Shortages Restrict Production of the Fuel Which
   DX194
                New Cars Are Designed to Use” (12/22/1946)
   DX195        V. Biske, Institute of Petroleum Review , “Acid Sludge Disposal” (1947 circa)
                New York Times , “Unfilled Backlog for Autos Grows: Record Production this
   DX196
                Year Will Not Satisfy Demand” (03/14/1948)
   DX197        New York Times , “Output Held High in Auto Industry” (07/17/1949)
                New York Times , “New Engine for Buicks: High-Compression Design Will Use
   DX198
                the Latest Octane Fuels” (12/19/1949)
   DX199        Science News Letter, “Car Industry Looks Ahead” (01/28/1950)

   DX200        Shell News, “Wilmington Refinery to Serve the West” (03/01/1950)

   DX201        Octane Number Data (Blade 1955) (1955)
                E. Welty and F. Taylor, The Black Bonanza, The Fabulous Life and Times of the
   DX202
                Union Oil Company of California (excerpt) (1958)
                C. Jones, From the Rio Grande to the Artic, The Story of the Richfield Oil Corp.
   DX203
                (excerpt) (1972)
   DX204        M. Gladstone, L.A. Times , “Gas Seeping Into Mobile Home Park” (12/09/1982)

   DX205        Texaco Website, 1901-2014 timeline (12/11/2015)

   DX206        McColl pre-SARA Record of Decision (ROD) (04/11/1984)

   DX207        L.A. Times, “State Orders Cleanup of Old Gardena Dump Site” (07/09/1992)

   DX208        McColl Source Record of Decision (ROD) (06/30/1993)
                J. Gary & G. Handwerk, Petroleum Refining Technology and Economics (3d ed)
   DX209
                (excerpt) (1994)
   DX210        HF alkylation description and block diagram

   DX211        McColl Groundwater Record of Decision (ROD) (05/15/1996)
                S. Howarth, A Century of Oil, The “Shell” Transport and Trading Company,
   DX212
                1897-1997 (excerpt) (1997)


                                             23
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 70 of 98 Page ID #:7901




   DX213        EPA, “McColl Superfund Site -- Five-Year Review Complete” (06/01/2008)

   DX214        Octane History Chart (03/12/2013)
                U.S. Energy Info Administration, “Alkylation is an important source for octane in
   DX215        gasoline,” available at http://www.eia.gov/todayinenergy/detail.cfm? id=9971
                (10/08/2015)
                Shell Oil Co., “Post-war expansion,” available at
   DX216        http://www.shell.com/global/aboutshell/who-we-are/ourhistory/post-war-
                expansion.html (12/04/2015)
                California Energy Comm'n, “California Oil Refinery History,” available at
   DX217
                http://energyalmanac.ca.gov/petroleum/refinery_history.html (12/14/2015)
                Shell Oil Co., “Shell in Carson Southern California, About Carson,” available at
   DX218        http://www.shell.us/about-us/projects-andlocations/shell-in-carson-southern-
                california/about-carson.html (12/14/2015)
   DX219        EPA Overview of Ralph Gray Trucking Co. superfund site (12/28/2015)

   DX220        Appendix C, Brownfield Property Listing

   DX221        1940 California road map (1940 circa)
                Snedecor & Cochran, Statistical Methods , Chapter 10: Correlation (8th ed.1989)
   DX222
                (1989)
   DX223        Excerpts of record in Western Properties Servs. Corp. v. Shell Oil Co . (9th Cir.)
                EDR Aerial Photo Decade Package, McColl Superfund site in Fullerton,
   DX224
                California (Undated)
                V. Kalichevsky & B. Stagner, Chemical Refining of Petroleum, “Chapter III:
   DX225        Sulfuric Acid Sludge and Hydrogen Sulfide; Recovery and Manufacture of
                Sulfuric Acid” (revised ed.) (1942)
   DX226        Spent alkylation acid situation forecast, Q1 1945 (1945)

   DX227        Spent alkylation acid situation forecast, February-April 1945 (1945)

   DX228        W. Nelson, Petroleum Refinery Engineering (3d ed.) (excerpt) (1949)
                F. Weiss et al., Analytical Chemistry , “Analysis of Sulfuric and Acid Sludges
   DX229
                from Petroleum Processes” (02/01/1953)
   DX230        Aerial photograph 1963 (1963)

   DX231        Aerial photographs 1968-1981 (1968-1981)
                EPA Report, “Trace Elements Associated with Oil Shale and its Processing”
   DX232
                (05/01/1977)



                                             24
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 71 of 98 Page ID #:7902



                Radian Corp., Technical Memo: “McColl Phase II, Physical and Chemical
   DX233        Characterization and Distribution of the Waste at the McColl Site” (submitted to
                California Department of Health Services) (02/15/1983)
                L. Streebin et al., U.S. Department of Commerce, “Land Treatment of Petroleum
   DX234
                Refinery Sludges” (11/01/1984)
   DX235        EPA Superfund Record of Decision (ROD) McColl site (04/11/1984)
                EPA Research Symposium, “Land disposal, remedial action, incineration and
   DX236
                treatment of hazardous waste” (08/01/1986)
   DX237        CH2M Hill, McColl Site Field Report for EPA (10/09/1987)

   DX238        CH2M Hill, McColl Site Field Report for EPA (10/09/1987)

   DX239        W. Cullen & K. Reimer, “Arsenic Speciation in the Environment” (07/12/1988)
                B. Puri & K. Irgolic, “Determination of arsenic in crude petroleum and liquid
   DX240
                hydrocarbons” (09/27/1989)
   DX241        Aerial photo (1990)
                Environmental Solutions, Inc., McColl Superfund Site: Selective Excavation
   DX242
                Treatment and RCRA Equivalent Closure Report (02/12/1991)
                Clement Int'l Corp., Addendum to the Baseline Public Health Evaluation for
   DX243
                McColl Superfund Site (prepared for EPA) (07/01/1992)
                Clement Int'l Corp., Baseline Public Health Evaluation for McColl Superfund Site
   DX244
                (prepared for EPA) (05/01/1992)
                EPA Demonstration of a Trial Excavation at the McColl Superfund Site,
   DX245
                Applications Analysis Report (10/01/1992)
                ICF Technology Inc., Public Health Evaluation of Remedial Alternatives at
   DX246
                McColl Superfund Site, Vol. 1 (prepared for EPA) (05/01/1992)
                ICF Technology Inc., Public Health Evaluation of Remedial Alternatives at
   DX247
                McColl Superfund Site, Vol. 2 attachments (prepared for EPA) (05/01/1992)
                E. Calabrese & P. Kostecki, Principles and Practices for Petroleum Contaminated
   DX248        Soils , “Chapter 9: Mathematical Hydrocarbon Fate Modeling in Soil Systems”
                (1993)
                S. Sung et al., Ind. Eng. Chem. Res. , “Decomposition of Spent Alkylation
   DX249
                Sulfuric Acid to Produce Sulfur Dioxide and Water” (08/02/1993)
   DX250        EPA Superfund Record of Decision (ROD) McColl site (06/30/1993)

   DX251        Aerial photographs 1994-2005 (1994-2005)
                McColl Superfund Site Treatability Study, Phase V Final Report (prepared for
   DX252
                EPA) (02/01/1994)
   DX253        McColl site aerial photographs 1995-1998 (1995-1998)



                                             25
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 72 of 98 Page ID #:7903



                Environ Corporation, Fate and Transport of Tetrahydrothiophenes at the McColl
   DX254
                Site (12/18/1995)
                Environ Corporation, Quarterly Groundwater Monitoring Report Q1 Sampling
   DX255
                Period (1994) at McColl Site (03/02/1995)
                ICF Technology, Inc., Final Baseline Risk Assessment for McColl Superfund Site
   DX256
                Groundwater Operable Unit (prepared for EPA) (11/01/1995)
                Environ Corporation, Quarterly Groundwater Monitoring Report Q2 Sampling
   DX257
                Period (1995) at McColl Site (prepared for EPA) (04/27/1995)
                Environ Corporation, Quarterly Groundwater Monitoring Report Q3 Sampling
   DX258
                Period (1995) at McColl Site (prepared for EPA) (07/27/1995)
                F. Manning & R. Thompson, Oilfield Processing Volume Two: Crude Oil ,
   DX259
                “Chapter 2: Characterization of Crude Oils” (Undated)
                Memo from M. Rorty, ICF Technology Inc., to M. Wolfram, EPA; re: period and
   DX260
                regional aquifer wells, McColl groundwater (06/14/1995)
                Environ Corporation, Final Remedial Investigation Report Groundwater Operable
   DX261
                Unit at McColl Site (prepared for EPA) (12/29/1995)
                Environ Corporation, Final Remedial Investigation Report Groundwater Operable
   DX262
                Unit at McColl Site - Appendicies (prepared for EPA) (12/29/1995)
                Environ Corporation, Final Remedial Investigation Report Groundwater Operable
   DX263
                Unit at McColl Site - Overize figures (prepared for EPA) (12/29/1995)
                Environ Corporation, Final Remedial Investigation Report Groundwater Operable
   DX264
                Unit at McColl Site - Additional oversize figures (prepared for EPA) (12/29/1995)
                The McColl Site Group, Task 4 Full-Scale Treatability Study Report Draft for
   DX265
                McColl Site (prepared for EPA) (05/01/1995)
                GeoSyntec Consultants, Task 13.4 Final Material Compatibility Laboratory
   DX266
                Testing Report for McColl Superfund Site (prepared for EPA) (10/31/1996)
                EPA Feasibility Study Report Groundwater Operable Unit at McColl Site
   DX267
                (02/07/1996)
                GeoSyntec Consultants, Task 14.2 Draft Integrated Conceptual Design Report for
   DX268
                McColl Superfund Site (prepared for EPA) (03/04/1996)
   DX269        EPA Superfund Record of Decision (ROD) McColl site (05/15/1996)
                Parsons Engineering Science, Operations and Maintenance Plan at the McColl
   DX270
                Superfund Site (prepared for EPA) (10/15/1997)
   DX271        EPA Superfund Closeout Report for McColl Superfund Site (06/20/1998)
                Parsons Engineering Science, Remedial Action Report at the McColl Superfund
   DX272
                Site (prepared for EPA) (04/01/1998)
                J. Matschullat, The Science of the Total Environment , “Arsenic in the geosphere -
   DX273
                a review” (2000)
                Montgomery Watson Harza, McColl Superfund Site Five-Year Review Report
   DX274
                (prepared for U.S. Army Corps of Engineers) (11/01/2002)
                Montgomery Watson Harza, McColl Superfund Site Annual Reports 2000 & 2001
   DX275
                (prepared for U.S. Army Corps of Engineers) (10/01/2002)


                                             26
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 73 of 98 Page ID #:7904




   DX276        EPA First 5-Year Review Report at McColl Superfund Site (09/30/2002)
                C2REM, 2002 Operations, Maintenance & Monitoring Annual Report at McColl
   DX277
                Superfund Site (prepared for McColl Site Group) (05/01/2003)
                C2REM, Draft 2003 Operations, Maintenance & Monitoring Annual Report at
   DX278
                McColl Superfund Site (prepared for McColl Site Group) (02/06/2004)
                EPA Superfund Explanation of Significant Differences at McColl Site
   DX279
                (09/01/2005)
                C2REM, Draft 2004 Operations, Maintenance & Monitoring Annual Report at
   DX280
                McColl Superfund Site (prepared for EPA) (02/01/2005)
                C2REM, Final 2005 Operations, Maintenance & Monitoring Annual Report at
   DX281
                McColl Superfund Site (prepared for EPA) (03/01/2006)
                C. Duyck et al., Spectrochimica Acta Part B , “The determination of trace
   DX282        elements in crude oil and its heavy fractions by atomic spectrometry”
                (05/03/2007)
                U.S. Army Corps of Engineers, Final Second 5-Year Review Report for McColl
   DX283
                Superfund Site (prepared for EPA) (09/25/2007)
                C2REM, 2007 Operations, Maintenance & Monitoring Annual Report at McColl
   DX284
                Superfund Site (prepared for EPA) (04/01/2008)
   DX285        Aerial photographs 2009-2010 (2009-2010)
                C. Reimann et al., Applied Geochemistry , “Arsenic distribution in the
   DX286
                environment: The effects of scale” (04/18/2009)
                Alberta Research Council, Final Report: Potential Release of Heavy Metals and
   DX287        Mercury from the UOG Industry into the Ambient Environment - Literature
                Review (prepared for Petroleum Technology Alliance Canada) (10/16/2009)
   DX288        Aerial photograph 2012 (2012)
                U.S. Army Corps of Engineers, Third 5-Year Review Report for McColl
   DX289
                Superfund Site (approved by EPA) (09/28/2012)
                G. Hu et al., Journal of Hazardous Materials , “Recent developments in the
   DX290
                treatment of oily sludge from petroleum industry” (07/29/2013)
                J. Speight, The Chemistry and Technology of Petroleum (5th ed) (excerpt)
   DX291
                (Undated)
   DX292        Kalichevsky, Petroleum Refining With Chemicals (1956)

   DX293        Shell Annual Report (03/08/1951)

   DX294        Large Gasoline Order for Planes (10/05/1932)

   DX295        Refineries Operating In United States (1941) (03/27/1941)

   DX296        Refineries Operating In United States (1942) (03/24/1942)



                                             27
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 74 of 98 Page ID #:7905




   DX297        General Summary - Sulfuric Acid Reports (11/29/1943)

   DX298        NARA Folder - District 5 PAW Directive of 9/29/43 - Reports (circa 1943)
                Skerrit to Stone - DSC Purchases 100 Octane, January and February 1943
   DX299
                (06/19/1943)
                Petroleum World , Petroleum Administrator Orders Cur In Civilian Gasoline
   DX300
                Consumption (11/01/1943)
                NARA Folder - Detail of Demand Data Reported to US Bureau of Mines (1943-
   DX301
                1945)
   DX302        NARA Folder - Docs of the Stat. Com. Of Dist. 5 1942-1945 (1942-1945)
                NARA Folder - Records Related To The Storage And Supply Of Petroleum
   DX303
                Products for the Navy 1943-1945 (1943-1945)
                PAW Comparison Of Estimated With Actual Demand, Refinery Operations and
   DX304
                Crude Production (circa 1945)
   DX305        NARA Folder - PAW District 5 Reports on Refining and Refined Products

   DX306        Oil Industry Says It Can Meet Military Demands For Gasoline (09/27/1950)

   DX307        Inspector's Report (10/26/1958)

   DX308        Gas Seeing Into Mobile Home Park (12/09/1982)

   DX 1000      Bookspan Table 1

   DX 1001      Bookspan Table 2

   DX 1002      Bookspan Table 3

   DX 1003      Bookspan Table 4

   DX 1004      Bookspan Figure 1

   DX 1005      Bookspan Figure 2

   DX 1006      Brigham Table One

   DX 1007      Brigham Table Two

   DX 1008      Brigham Table Three

   DX 1009      Brigham Table Four


                                            28
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 75 of 98 Page ID #:7906




   DX 1010      Brigham Table Five

   DX 1011      Brigham Table Six

   DX 1012      Brigham Table Seven

   DX 1013      Brigham Figure Three (One)

   DX 1014      Brigham Figure Two

   DX 1015      Brigham Table Eight

   DX 1016      Brigham Figure Three

   DX 1017      Brigham Appendix One

   DX 1018      Kittrell Initial Report Image of 1,200 and 2,400 Barrel Agitators ca. 1016

   DX 1019      Kittrell Initial Report Figure 1

   DX 1020      Kittrell Initial Report Figure 2

   DX 1021      Kittrell Initial Report Figure 3

   DX 1022      Kittrell Initial Report Figure 4

   DX 1023      Kittrell Initial Report Figure 5

   DX 1024      Kittrell Initial Report Table 1

   DX 1025      Kittrell Initial Report Table 2

   DX 1026      Kittrell Initial Report Table 3

   DX 1027      Kittrell Initial Report Table 4

   DX 1028      Kittrell Initial Report Table 5

   DX 1029      Kittrell Initial Report Table 6

   DX 1030      Kittrell Initial Report Table 7

   DX 1031      Kittrell Initial Report Table 8


                                                  29
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 76 of 98 Page ID #:7907




   DX 1032      Kittrell Initial Report Table 9

   DX 1033      Kittrell Initial Report Table 10

   DX 1034      Kittrell Initial Report Table 11

   DX 1035      Kittrell Rebuttal Report Figure 1

   DX 1036      Kittrell Rebuttal Report Figure 2

   DX 1037      Kittrell Rebuttal Report Figure 3

   DX 1038      Kittrell Rebuttal Report Table 1

   DX 1039      Kittrell Rebuttal Report Figure 4

   DX 1040      Kittrell Rebuttal Report Table 2

   DX 1041      Kittrell Rebuttal Report Table 3

   DX 1042      Kittrell Rebuttal Report Table 4

   DX 1043      Medine Figure 1

   DX 1044      Medine Figure 2

   DX 1045      Medine Figure 3

   DX 1046      Medine Figure 4

   DX 1047      Medine Figure 5

   DX 1048      Medine Table 1

   DX 1049      Medine Table 2

   DX 1050      Medine Table 3

   DX 1051      Medine Table 4

   DX 1052      Medine Table 5
   DX 1053      Dr. James Kittrell, Ph. D. Direct Testimony



                                                  30
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 77 of 98 Page ID #:7908



   DX 1054          Dr. Jay Brigham, Ph. D. Direct Testimony

   DX 1055          Dr. Shelley Bookspan, Ph. D. Direct Testimony


   DX 1056          Dr. Alan Medine, Ph. D. Direct Testimony

          In addition, on December 21, 2016, the Government moved to enter the following
  exhibit, cited by the Government’s expert James R. Kittrell, Ph.D., into evidence.

   PX1259           Ultimate Production of Aviation Grade Gasoline On Completion Of Presently
                    Approved Facilities (July 10, 1944). .

          The Government objected, in whole or in part, to the admissibility of certain Exhibits
  introduced by Plaintiffs. See Defendant’s Objections to Plaintiffs’ Written Testimony (Feb. 10,
  2016), ECF No. 183, and Defendant’s Objections to Plaintiffs’ Exhibits (Mar. 23, 2016), ECF No.
  201. Plaintiffs responded by arguing that those exhibits were all admissible into evidence in their
  entirety, see Plaintiffs’ Post-Trial Proposed Findings of Fact and Memorandum of Law 150–70
  (Apr. 8, 2016), ECF No. 202; Plaintiffs’ Response to Defendant’s Objections to Plaintiffs’ Exhibits
  (Apr. 22, 2016), ECF No. 207; Plaintiffs’ Response to Defendant’s Objections to the Written
  Testimony of Plaintiffs’ Experts (Feb. 15, 2016), ECF No. 189.

          The following Exhibits have been deemed admissible and part of the record

  PX11              CERCLA Stipulations
                    Judgment and Stipulation as to pre-October 31, 1998 costs incurred (Oct. 13,
  PX12
                    1999)
                    Def.’s Resp. to Pls.’ Proposed Findings of Uncontroverted Fact, Shell Oil Co. v.
  PX13
                    United States (Aug. 11, 2006) (No. 06-141C)
                    Def.’s Resp. to Pls.’ Proposed Findings of Uncontroverted Fact, Shell Oil Co. v.
  PX14
                    United States (July 11, 2008) (No. 06-141C)
                    United States, 2012 Gov't Responses to Pls.' Proposed Findings of
  PX15
                    Uncontroverted Fact (Sept. 7, 2012)
                    The Government objected to portions of Written Direct Testimony of Edmond
                    F. Bourke, Shell Oil Co. v. United States (Feb. 5, 2016) (No. 06-141C), as
  PX18
                    identified in Defendant’s Objections to Plaintiffs’ Written Testimony, at 5-10
                    and 15-16 (Feb. 10, 2016), ECF No. 183
                    Decl. of Edmond F. Bourke, Shell Oil Co. et al. v. United States (June 26,
  PX103
                    2012)
  PX297             Total Costs Incurred, With Interest (Jan. 8, 2016)

  PX298             Additional Interest on Pre-October 31, 1998 Costs (Jan. 8, 2016)




                                                  31
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 78 of 98 Page ID #:7909



                   Transcript of CERCLA Allocation Trial, United States v. Shell Oil Co., No. 91-
  PX605
                   589-RJK (Feb. 17, 1998)
                   Transcript of CERCLA Allocation Trial, United States v. Shell Oil Co., No. 91-
  PX606
                   589-RJK (Feb. 18, 1998)
                   Transcript of CERLCA Allocation Trial, United States v. Shell Oil Co., No. 91-
  PX607
                   589-RJK (Feb. 19, 1998)
                   Transcript of CERCLA Allocation Trial, United States v. Shell Oil Co., No. 91-
  PX609
                   589-RJK (Feb. 20, 1998)
                   Transcript of CERCLA Allocation Trial, United States v. Shell Oil Co., No. 91-
  PX610
                   589-RJK (Feb. 23, 1998)
                   Transcript of CERCLA Allocation Trial, United States v. Shell Oil Co., No. 91-
  PX611
                   589-RJK (Feb. 24, 1998)

          The following have been deemed inadmissible.

   PX17            Portions of Written Direct Testimony of Gregory G. Kipp, as identified in
                   Defendant’s Objections to Plaintiffs’ Written Testimony, at 1718 (Feb. 10,
                   2016), ECF No. 183.
                   The Oil Companies’ Post-Trial Br. for the Allocation Trial, United States v.
   PX612
                   Shell Oil Co., No. 91-589-RJK (Mar. 31, 1998) (No. 91-0589)
                   United States’ Post-Trial Br. for the Allocation Trial, United States v. Shell Oil
   PX613
                   Co., No. 91-589-RJK (Apr. 2, 1998) (No. 91-0589)




                                                 32
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 79 of 98 Page ID #:7910




                     COURT EXHIBIT B
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 80 of 98 Page ID #:7911



       COURT EXHIBIT B: EVIDENTIARY RULINGS REGARDING ADMISSIBILITY OF
                   EXHIBITS AND WRITTEN DIRECT TESTIMONY

  I.      BACKGROUND.

          The Government objects, in whole or in part, to the admissibility of certain Exhibits
  introduced by the Oil Companies. On February 10, 2016, the Government filed Objections To
  Plaintiffs’ Written Direct Testimony. ECF No. 183 (“Gov’t Test. Obj.”). On February 15, 2016,
  the Oil Companies filed a Response. ECF No. 189. (“Pl. Resp.”). On February 25, 2016, the
  Government filed a Reply. ECF No. 192 (“Gov’t Reply”).
         On March 23, 2016, the Government filed Objections To Plaintiffs’ Exhibits. ECF No.
  201 (“Gov’t Ex. Obj.”). On April 8, 2016, the Oil Companies responded to the Government’s
  March 23, 2016 Objections in the Plaintiffs’ Post-Trial Proposed Findings of Fact And
  Memorandum Of Law. ECF No. 202 (“Pl. DBr.”); see also Plaintiffs’ Response To Defendant’s
  Objections To Plaintiffs’ Exhibits, ECF 207 (stating that “[t]o avoid repetitive briefing” the Oil
  Companies wished to rely upon their post-trial brief as a response to the Government’s objections
  to exhibits).

  II.     DISCUSSION.

          A.     Stipulations And Trial Testimony In United States v. Shell Oil Company, et
                 al., No. Civ. 91-0589 (C.D. Cal.)—PX 11, PX 605, PX 606, PX 607, PX 609,
                 PX 610, PX 611.

                 1.     The Government’s Argument.

        The Government argues that the stipulations (PX 11)1 that the parties agreed to in, and the
  argument and sworn trial testimony from the CERCLA litigation, United States v. Shell Oil
  Company, et al., No. Civ. 91-0589 (C.D. Cal.) (PX 605, PX 606, PX 609, PX 610, and PX 611),2

          1
            PX 11 contains several documents:
          (A) the June 23, 1995 Stipulated Facts Of The Parties Relating To Pending Motions For
          Summary Judgment And Related Motions in United States v. Shell Oil Company, et al.,
          No. Civ. 91-0589 (C.D. Cal.) (“the CERCLA case”). PX 11 at JA377–475.
          (B) the July 31, 1995 Supplemental Stipulated Facts Of The Parties Relating To Pending
          Motions For Summary Judgment And Related Motion in the CERCLA Case. PX 11 at
          JA476–78;
          (C) the December 11, 1997 Preliminary Draft Pretrial Order in the CERCLA case. PX 11
          at JA479–88; and
          (D) the December 11, 1997 Supplemental Stipulated Facts Of The Parties Relating To
          Pending Trial To Allocate Response Costs Between The Oil Companies And The United
          States in the CECLA case PX 11 at JA489–550.
          2
           PX 605 is a February 17, 1998 Transcript of the CERCLA Motions in Limine and
          Opening Statements.
          PX 606 is a February 18, 1998 Transcript of CERCLA trial testimony.
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 81 of 98 Page ID #:7912



  are not relevant and otherwise not admissible, in the case pending before the United States Court
  of Federal Claims. Gov’t Ex Obj. at 1–3. “It is axiomatic that, for a stipulation to bind the parties
  in different litigation, it ‘must explicitly express this intent[.]’” Gov’t Ex. Obj. at 2–3 (citing
  RESTATEMENT (SECOND) OF JUDGMENTS § 27 cmt. (e) (2016)). The parties agreed that the
  CERCLA stipulations were intended solely for summary judgment and trial. Gov’t Ex. Obj. at 2
  (citing PX 11 at JA380, 476, 489). And, because the CERCLA stipulations (PX 11) are
  inadmissible, the CERCLA trial testimony and argument (PX 605, PX 606, PX 607, PX 609, PX
  610, and PX 611), based on the stipulations, are inadmissible as well. Gov’t Ex. Obj. at 1.

                 2.      The Oil Companies’ Response.

           The Oil Companies respond that the Government’s objections that the CERCLA
  stipulations are not binding in this case are belied by Government’s prior representation to the
  court that the stipulations are “binding fact[s] on the parties.” 12/18/2012 TR at 57 (Hearing On
  Cross-Motions For Summary Judgment) ECF No. 111 at 57. Therefore, the doctrine of judicial
  estoppel is applicable. See Data Gen. Corp. v. Johnson, 78 F.3d 1556, 1565 (Fed. Cir. 1996)
  (holding that “where a party successfully urges a particular position in a legal proceeding, it is
  estopped from taking a contrary position in a subsequent proceeding where its interests have
  changed”). In the alternative, the CERCLA stipulations are binding “judicial admissions,” because
  they are formal concessions that “have the effect of withdrawing a fact from issue.” Pl. DBr. at
  152, 164 (citing Christian Legal Soc’y v. Martinez, 561 U.S. 661, 677–78 (2010) (holding that
  facts stipulated at the summary-judgment stage were binding “judicial admissions”)). In addition,
  the parties agreed that the CERCLA stipulations were binding and “true for purposes of this
  litigation.” PX 11 at JA491 (Dec. 11, 1997 CERCLA Stipulation Amendments). And, the breach
  of contract claims are a continuation of the CERCLA litigation. Pl. DBr. at 164. In any event, the
  CERCLA Stipulations are admissible evidence, even if they are not binding, because they are prior




         PX 607 is a February 19, 1998 Transcript of CERCLA trial testimony.
         PX 609 is a February 20, 1998 Transcript of CERCLA trial testimony.
         PX 610 is a February 23, 1998 Transcript of CERCLA trial testimony.
         PX 611 is a February 24, 1998 Transcript of CERCLA trial testimony.

                                                   2
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 82 of 98 Page ID #:7913



  statements of a party-opponent and are public records. Pl. DBr. at 165; see FRE 801(d)(2)3 and
  FRE 803(8)4).

                 3.      The Court’s Resolution.

          Plaintiff argues that the CERCLA stipulations are binding on the parties, because they are
  judicial admissions, i.e., a “formal waiver of proof that relieves an opposing party from having to
  prove the admitted fact and bars the party who made the admission from disputing it.” BLACK’S
  LAW DICTIONARY 49 (7th ed. 1999); see also 32 CORPUS JURIS SECUNDUM, EVIDENCE § 550 (2016)
  (“[A] stipulation constitutes a judicial admission of the fact in issue.”). But, the “duration of [a
  stipulation’s] effect, no less than its scope, depends, after all, on the intent of the parties.” 9
  WIGMORE, EVIDENCE 3d Ed. § 2593 at 594 (1940). In PX 11, the parties specifically stated that
  the stipulations were “for purposes of the summary judgment and other motions [then] currently
  pending before the [district] [c]ourt” and “purposes of this litigation.” PX 11 at JA380, JA491.
  Although the pending case before the court includes the same parties and related facts, it is not the
  same litigation in which the CERCLA stipulations were made. The Oil Companies voluntarily
  dismissed the breach of contract counterclaim filed in the United States District Court of Central
  California and filed a new Complaint in the United States Court of Federal Claims. See Shell Oil
  Co. v. United States, 751 F.3d 1282, 1289 (Fed. Cir. 2014) (“The [Oil Companies] voluntarily

         3
          Rule 801(d)(2) of the Federal Rules of Evidence (“FRE”) provides that:
        [a] statement that meets the following conditions is not hearsay: . . . The statement
        is offered against an opposing party and . . .
        (A) was made by the party in an individual or representative capacity;
        (B) is one the party manifested that it adopted or believed to be true;
        (C) was made by a person whom the party authorized to make a statement on the
             subject;
        (D) was made by the party's agent or employee on a matter within the scope of that
             relationship and while it existed; or
        (E) was made by the party's coconspirator during and in furtherance of the
             conspiracy.
  FRE 801(d)(2).
         4
          FRE 803(8) provides that:
        The following are not excluded by the rule against hearsay, regardless of whether
        the declarant is available as a witness . . .
        (8) Public Records. A record or statement of a public office if:
        (A) it sets out:
        (i) the office's activities;
        (ii) a matter observed while under a legal duty to report, but not including, in a
        criminal case, a matter observed by law-enforcement personnel; or
        (iii) in a civil case or against the government in a criminal case, factual findings
        from a legally authorized investigation; and
        (B) the opponent does not show that the source of information or other
        circumstances indicate a lack of trustworthiness.
  FRE 803(8).

                                                   3
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 83 of 98 Page ID #:7914



  dismissed the transferred Complaint without prejudice, exhausted their administrative remedies
  with the General Services Administration . . . and filed a new Complaint in the Court of Federal
  Claims, seeking reimbursement for the CERCLA costs.”(emphasis added)). Therefore, as a matter
  of law, the CERCLA stipulations are not binding on the parties or the court in this case.

           But, judicial admissions in one case may be evidentiary admissions in another case. See
  Higgins v. Mississippi, 217 F.3d 951, 954–55 (7th Cir. 2000) (“[A] judicial admission binds only
  in the litigation in which it is made. . . . In any other suit . . . it operates merely as an evidentiary
  admission.”). As a matter of law, evidentiary admissions are not binding, but are admissible and
  the factfinder is “free to weigh [them] against the other evidence adduced at trial.” See Paice
  LLC v. Toyota Motor Corp., 504 F.3d 1293, 1312 (Fed. Cir. 2007); see also Tzu Wei Chen Food
  Co., Ltd. v. Chia-Chi Enters., Inc., No. 94-1527, 1995 WL 714589 at *4 (Fed. Cir. 1995)
  (“[E]vidential admissions are not binding; instead, they merely constitute admissible evidence to
  be considered in combination with all other relevant evidence.”).

         For these reasons, the court has determined that the CERCLA stipulations (PX 11) are
  relevant,5 and are admissible evidentiary admissions, and reliable evidence of the underlying
  amount of damages at issue. Likewise, the trial testimony (PX 605, PX 606, PX 607, PX 609, PX
  610, and PX 611) is admissible as a public record. See FRE 803(8).

          B.       Stipulation In CERCLA Litigation As To Pre-October 31, 1998 Costs
                   Incurred And The Declaration Of Edmond F. Burke—PX 12, PX 103.

                   1.     The Government’s Argument.

          PX 12 reflects that parties entered into an agreement in the CERCLA litigation “to allow a
  final appealable judgment . . . in the [United States District Court for the Central District of
  California.]” Gov’t Ex. Obj. at 3 (citing PX 12 at 6). This agreement provided that, “in the event
  that the Orders are not affirmed in full, the Parties shall again negotiate in good faith to attempt to
  reach a stipulated payment for response costs.” PX 12 at 6. The United States Court of Appeals
  for the Ninth Circuit, however, reversed the district court’s judgment, terminating the agreement.
  Gov’t Ex. Obj. at 3. As such, PX 12 and the part of PX 103 (Edmond F. Bourke Decl.) that repeats
  PX 12 is not relevant in this case. Gov’t Ex. Obj. at 3.

         In addition, PX 12 and 103 are not admissible under FRE 408(a),6 that “adopts a rule
  excluding factual admissions made in the course of settlement negotiations.” Gov’t Ex. Obj. at 4
  (quoting Eid v. Saint-Gobain Abrasives, Inc., 377 F. App’x 438, 445 (6th Cir. 2010)).




          5
           FRE 401 provides: “Evidence is relevant if: (a) it has any tendency to make a fact more
  or less probable than it would be without the evidence; and (b) the fact is of consequence in
  determining the action.” FRE 401.
          6
              FRE 408 provides:
                                                     4
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 84 of 98 Page ID #:7915



                  2.      The Oil Companies’ Response.

          PX 12 is “a stipulation, not a settlement offer” that, “the Government . . . adopted . . . during
  the 2008 summary judgment proceedings before this [c]ourt.” Pl. DBr. at 165–66 (citing PX 14
  at ¶ 13). PX 103 is also not a settlement offer, but a declaration of the Oil Companies’ expert
  Edmond Bourke that provides a summary of interest due on costs incurred and stipulated in PX
  12. PX 103 at JA 668.

                  3.      The Court’s Resolution.

           PX 12 is a stipulation that “constitutes a judicial admission of the fact in issue.” 32 CORPUS
  JURIS SECUNDUM, Evidence § 550. But, a judicial admission binds the parties “only in the
  litigation in which it is made. . . . In any other suit . . . it operates merely as an evidentiary
  admission.” Higgins, 217 F.3d at 954–55 (internal citations omitted). Although evidentiary
  admissions are not binding, they are admissible evidence. See Paice LLC, 504 F.3d at 1312
  (attorney’s statement that was an “evidential admission” could be weighed by factfinder against
  other evidence adduced at trial); see also Tzu Wei Chen Food Co., Ltd., No. 94-1527, 1995 WL
  714589 at *4 (“[E]vidential admissions are not binding; instead, they merely constitute admissible
  evidence to be considered in combination with all other relevant evidence.”).

          For these reasons, the court has determined that PX 12 is an evidentiary admission of the
  pre-November 1, 1998 costs incurred and is relevant, admissible, and reliable evidence. PX 103
  is also admissible.




        (a) Prohibited Uses. Evidence of the following is not admissible--on behalf of any
        party--either to prove or disprove the validity or amount of a disputed claim or to
        impeach by a prior inconsistent statement or a contradiction:
        (1) furnishing, promising, or offering--or accepting, promising to accept, or
        offering to accept--a valuable consideration in compromising or attempting to
        compromise the claim; and
        (2) conduct or a statement made during compromise negotiations about the claim-
        -except when offered in a criminal case and when the negotiations related to a claim
        by a public office in the exercise of its regulatory, investigative, or enforcement
        authority.
        (b) Exceptions. The court may admit this evidence for another purpose, such as
        proving a witness's bias or prejudice, negating a contention of undue delay, or
        proving an effort to obstruct a criminal investigation or prosecution.
  FRE 408.


                                                     5
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 85 of 98 Page ID #:7916



         C.      The Government’s Responses To Proposed Findings Of Fact In Support Of
                 Summary Judgment In The United States Court Of Federal Claims—PX 13,
                 PX 14, PX 15.

                 1.      The Government’s Argument.

            PX 13, PX 14, and PX 15 are the Government’s responses to the Oil Companies’ proposed
  findings of fact in support of the June 30, 2006, June 20, 2008, and June 29, 2012 Motions For
  Summary Judgment in the United States Court of Federal Claims, but are inadmissible, because
  the court never issued a Rules of the United States Court of Federal (“RCFC”) 56(g) order.7 Gov’t
  Ex. Obj. at 4–8. RCFC 56 allows the court to consider proposed facts as “undisputed for purposes
  of the motion.” Gov’t Ex. Obj. at 4 (quoting RCFC 56(e)(2) (emphasis added)). If summary
  judgment is denied, however, RCFC 56(g) allows the court to “enter an order stating any material
  fact . . . that is not genuinely in dispute and treating the fact as established in the case.” Gov’t Ex.
  Obj. at 5 (quoting RCFC 56(g) (emphasis added)). The practice of not deeming facts, proposed
  under RCFC 56, as evidence for purposes of trial encourages summary judgment and, thus,
  comports with the RCFC 1 goal of fostering “the just, speedy, and inexpensive determination of .
  . . action[s] and proceeding[s].” Gov’t Ex. Obj. at 7 (quoting RCFC 1). In this case, the court did
  not adopt the Oil Companies’ proposed facts when the motion for summary judgment was denied
  and did not enter a RCFC 56(g) order, “thereby leaving all issues related to damages open.” Gov’t
  Ex. Obj. at 7. Instead, the court observed that the issue of whether all or some of the Plaintiff’s
  CERCLA liability was incurred “by reason of” their avgas production was a “blank slate.” Gov’t
  Ex. Obj. at 7 (quoting Shell Oil Co. v. United States, 108 Fed. Cl. 422, 447 (2013)).

         In addition, the United States Court of Appeals for the Federal Circuit has held that “the
  prior CERCLA litigation does not preclude the Government from challenging the amount of acid
  waste attributable to the avgas contracts.” Gov’t Ex. Obj. at 7 (quoting Shell Oil, 751 F.3d at
  1303). Therefore, in keeping with the mandate, the court set a trial for damages. Gov’t Ex. Obj.
  at 8.

                 2.      The Oil Companies’ Response.

          The Oil Companies respond that the Government’s responses to the proposed findings of
  fact are binding judicial admissions. Pl. DBr. at 152 (citing Reliable Contracting Grp., LLC v.
  Department of Veterans Affairs, 779 F.3d 1329, 1334 (Fed. Cir. 2015) (“[J]udicial admissions . . .
  ‘have the effect of withdrawing a fact from issue and dispensing wholly with the need for proof of
  the fact[.]’”). The test is whether the admission was “clear, deliberate, and unambiguous.”
  Centillion Data Sys., LLC v. Qwest Commc’ns Int’l, Inc., 547 F. App’x 980, 985 (Fed. Cir. 2013).
  The United States Supreme Court has held that joint stipulations submitted by the parties on
  summary judgment are “judicial admission[s]” and added that “[t]he power of the court to act in

         7
          PX 13 is an August 11, 2006 Defendant’s Responses To Plaintiffs’ Proposed Findings Of
  Uncontroverted Fact.
        PX 14 is a July 11, 2008 Defendant’s Responses To Plaintiffs’ Proposed Findings Of
  Uncontroverted Fact.
        PX 15 is a September 7, 2012 Defendant’s Responses To Plaintiffs’ Proposed Findings Of
  Uncontroverted Fact.
                                                     6
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 86 of 98 Page ID #:7917



  the disposition of a trial upon facts conceded by counsel is as plain as its power to act upon the
  evidence produced.” Christian Legal Soc’y, 561 U.S. at 677–78 (holding that a joint stipulation
  withdraws facts from issue). Therefore, judicial admissions “may not be controverted at trial or
  on appeal of the same case,” including “admissions . . . in motions for summary judgment.” 30B
  WRIGHT, MILLER & GRAHAM, FEDERAL PRACTICE & PROCEDURE § 7026 (2014 ed.).

          In this case, the Government had weeks, if not months, to consider its responses to the Oil
  Companies’ proposed findings of uncontroverted facts. Pl. DBr. at 154. Moreover, the
  Government was on notice that when it admitted facts during summary judgment, they may be
  deemed “established in the action.” Pl. DBr. at 156 (citing RCFC 56(d)(1)). In addition, the cases
  cited by the Government are not precedential. Pl. DBr. at 156.8

          RCFC 56(g) and its predecessors provide that admissions made at summary judgment are
  binding throughout the entire litigation. Pl DBr. at 157. RCFC 56(g) clarifies that the court has
  the power to enter an order to that effect, but does not state that, in the absence of such an order, a
  party will not be bound by its formal admissions of fact. Pl. DBr. at 157. Neither Judge Wheeler
  nor the Federal Circuit suggested that the Government’s prior judicial admissions in this case are
  not binding. Pl. DBr. at 157–58. Instead, the United States Court of Appeals for the Federal
  Circuit held that the “prior CERCLA litigation does not preclude the Government from challenging
  the amount of acid waste attributable to the avgas contracts.” Pl. DBr. at 158 (quoting Shell, 751
  F.3d at 1303). And, the Government did so at the evidentiary hearing in this case.

           In the alternative, the Government’s admissions are admissible. Pl. DBr. at 158. Although
  the Government argues that the proposed findings of fact are irrelevant under FRE 401, because
  they were filed in connection with summary judgment, the Government fails to cite any precedent
  in support. Pl. DBr. at 159. The Government’s response to the Oil Company’s proposed findings
  of fact at the summary judgment stage are instead admissible as statements of party-opponents and
  as public records. Pl. DBr. at 159–60 (citing FRE 801(d)(2) and FRE 803(8)).

                 3.      The Court’s Resolution

         PX 13, PX 14, and PX 15 are the Government’s Responses to the Plaintiffs’ Proposed
  Findings of Fact, that were filed in response to three separate RCFC 56 Motions For Summary




         8
            Gov’t Ex. Obj. at 4–5 (citing Brown v. Navarro, 2012 WL 3987427, at *3 (N.D. Ill. Sept.
  11, 2012); Fisher v. Ciba Specialty Chemicals Corp., 2007 WL 2995525, at *9 (S.D. Ala. Oct. 11,
  2007); Chen v. Mayflower Transit, Inc., 2004 WL 2535258, at *3 (N.D. Ill. Sept. 23, 2004)). The
  only case that the Government cites from the United States Court of Federal Claims does not
  provide a categorical rule, and instead determined that a party’s admissions in a proposed findings
  of fact “are not necessarily binding upon the parties or the Court at the trial to follow.” Bell BCI
  Co. v. United States, 72 Fed. Cl. 164, 166 n.2 (2006) (emphasis added).

                                                    7
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 87 of 98 Page ID #:7918



  Judgment: a 2006 Motion For Partial Summary Judgment,9 a 2008 Motion For Summary
  Judgment,10 and a 2012 Motion For Summary Judgment.11

         RCFC 56 provides that the court may consider facts not addressed or supported as
  undisputed, for purposes of a motion, but if the court does not grant summary judgment, the court
  nevertheless may enter an order stating that certain material facts have been established. See RCFC
  56(e)(2), (g). In this case, the court granted summary judgment on these motions, in favor of the
  Oil Companies regarding the 2006 and 2008 Motions For Summary Judgment, and in favor of the
  Government on the 2012 Motion For Summary Judgment. But, all of these orders now are vacated.
  See Shell Oil Co. v. United States, 108 Fed. Cl. 422 (2013) (denying the Oil Companies’ 2012
  Motion For Summary Judgment), rev’d and remanded, 751 F.3d 1282 (Fed. Cir. 2014); see also
  Shell Oil Co. v. United States, 86 Fed. Cl. 470 (2009) (granting the Oil Companies’ 2008 Motion
  For Summary Judgment), vacated by Order of May 27, 2010; Shell Oil Co. v. United States, 80
  Fed. Cl. 411 (2008) (granting the Oil Companies’ 2006 Motion for Partial Summary Judgment),
  vacated by Order of May 27, 2010.

         The United States Supreme Court has held that stipulations jointly submitted at the
  summary judgment stage nevertheless are binding on appeal. See Christian Legal Society, 561
  U.S. at 677. The Court’s reasoning relied upon a “leading legal reference,” the Corpus Juris
  Secundum, that provides:

          Where the parties agree on a statement of facts that will determine the case, and there is
          nothing in agreement expressly limiting its operation to the particular trial at which it is
          made, the stipulation is admissible in a later trial of the same case between the same parties,
          especially where it consists largely of matters of record. However, a stipulation of an agreed
          statement of facts, to be used in the trial of a cause, that “shall constitute the evidence in
          the trial of said cause,” does not prevent the introduction of further evidence at a second
          trial.

  83 CORPUS JURIS SECUNDUM STIPULATIONS § 92 (internal citations omitted).

          The Corpus cites Imhoff v. Whittle, 84 S.W. 243 (Tex. Civ. App. 1904), as the source of
  this rule. In Imhoff, the parties stipulated to certain facts at trial, but the opinion of the trial court
  was reversed, and the case was remanded for another trial. Id. The appellate court determined
  that the previously stipulated facts were admissible, but not binding, in the remand trial, because
  “[t]here is no stipulation in the agreement to the effect that neither party should have the right, in


         See Shell Oil Co. v. United States, 80 Fed. Cl. 411 (2008) (granting the Oil Companies’
          9

  2006 Motion For Partial Summary Judgment), vacated by Order of May 27, 2010, ECF No. 74.

          See Shell Oil Co. v. United States, 86 Fed. Cl. 470 (2009) (granting the Oil Companies’
          10

  2008 Motion For Summary Judgment), vacated by Order of May 27, 2010, ECF No. 74.

          See Shell Oil Co. v. United States, 108 Fed. Cl. 422 (2013) (denying the Oil Companies’
          11

  2012 Motion For Summary Judgment), rev’d and remanded, 751 F.3d 1282 (Fed. Cir. 2014).

                                                      8
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 88 of 98 Page ID #:7919



  the event of a second trial, to introduce testimony to prove additional facts; nor do we believe that
  it was the purpose of the parties to deprive themselves of such right.” Id.

          In this case, the Government’s Responses to Plaintiffs’ Proposed Findings Of Fact were
  not “jointly submitted” nor contain any indication that the parties intended to be bound by the
  Proposed Findings Of Fact beyond the summary judgment stage. Proposed Findings Of
  Uncontroverted Fact (2006), ECF No. 11; Proposed Findings Of Uncontroverted Fact (2008), ECF
  No. 32; Proposed Findings Of Uncontroverted Fact (2012), ECF No. 95.

         For these reasons, the court has determined that PX 13-15 are not binding, but are relevant,
  admissible, and reliable.

         D.        Demonstratives Alleging Total Costs—PX 297 and PX 298.

                   1.     The Government’s Argument.

         The Government argues that PX 297 and PX 298 are inadmissible, because the Oil
  Companies did not lay a proper foundation with respect to these demonstratives showing pre-2002
  costs. Gov’t Ex. Obj. at 8. 12

                   2.     The Oil Companies’ Response.

          The Oil Companies respond that, when a moving party fails to cite authority, “the moving
  party’s poorly developed argument is deemed waived.” Pl. DBr. at 167 (citing Puffer v. Allstate
  Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012) (holding that a conclusory argument that was not
  developed before the district court was waived upon appeal)).

         In any event, PX 297 and PX 298 are admissible charts under FRE 1006,13 “so long as the
  proponents ‘make the originals or duplicates available for examination or copying, or both, by
  other parties at a reasonable time and place.’” Pl. DBr. at 168 (citing FRE 1006).

                   3.     The Court’s Resolution.

         FRE 1006 provides that “[t]he proponent may use a summary, chart, or calculation to prove
  the content of voluminous writings, recordings, or photographs that cannot be conveniently



         12
              The Government did not provide a specific citation to the FRE.
         13
          FRE 1006 provides:
        The proponent may use a summary, chart, or calculation to prove the content of
        voluminous writings, recordings, or photographs that cannot be conveniently
        examined in court. The proponent must make the originals or duplicates available
        for examination or copying, or both, by other parties at a reasonable time and place.
        And the court may order the proponent to produce them in court.
  FRE 1006.
                                                    9
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 89 of 98 Page ID #:7920



  examined in court.” FRE 1006. PX 297 and PX 298 are demonstrative summary charts of the
  total costs incurred prior to 2002, plus interest that the Oil Companies claim as damages.

         For these reasons, the court has determined that PX 297 and PX 298 are relevant and
  admissible.

         E.        Spreadsheet Dated 1998 Tallying “Shell Chemical Receipts Of Sludge”—PX
                   608.

                   1.     The Government’s Argument.

          The Government argues that PX 608 lacks foundation, because it does not identify the
  source of the numbers cited in the spreadsheet. Gov’t Ex. Obj. at 9.14 In addition, “the only
  identifying mark, ‘Peter R. Taft’ refers to [the Oil Companies’] counsel in the district court
  CERCLA case.” Gov’t Ex. Obj. at 9 (citing Shell Oil Co. v. United States, 294 F.3d 1045, 1047
  (9th Cir. 2002) (identifying “Peter R. Taft, Munger, Tulles & Olson LLP”)).

                   2.     The Oil Companies’ Response.

         The Oil Companies did not respond to the Government’s objection.

                   3.     The Court’s Resolution.

         Because the Government’s objection to PX 608 was not opposed, the court has determined
  that PX 608 is not reliable.

         F.        CERCLA Litigation Post-Trial Briefs—PX 612 and PX 613.

                   1.     The Government’s Argument.

          The Government argues that PX 612 and PX 613, post-trial briefs from the CERCLA case,
  are inadmissible. Gov’t Ex. Obj. at 9 (quoting Lockformer Co. v. PPG Indus., Inc., No. CIV.A. 99-
  C-6799, 2003 WL1563703, at *2 (N.D. Ill. Mar. 25, 2003) (“Judicial opinions and parties’ own
  briefs are not evidence.”), aff’d, 138 F. App’x 314 (Fed. Cir. 2005)).

                   2.     The Oil Companies’ Response.

         The Oil Companies respond that the Government’s CERCLA brief, PX 613, is admissible
  either as a judicial or evidentiary admission. Pl. DBr. at 169. 15 In the alternative, the
  Government’s brief is admissible as a statement of party opponent. Pl. DBr. at 169–70 (citing


         14
              The Government did not provide a specific citation to the FRE.
         15
            PX 612 is the Oil Companies’ CERCLA post-trial brief. The Oil Companies did not
  respond to the Government’s objection regarding PX 612.

                                                  10
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 90 of 98 Page ID #:7921



  FRE 801(d)(2)). In addition, PX 613 is admissible as a public record. Pl. DBr. at 169 (citing FRE
  803(8)).

                 3.      The Court’s Resolution.

          The Oil Companies seek to introduce as evidence PX 613, the Government’s Post-Trial
  Brief, in the 1998 CERCLA litigation. It is well established that trial court pleadings in one case
  may be admissible as nonbinding evidentiary admissions of that party in another case. See FRE
  801(d)(2); see also Massing v. Secretary of Dept. of Health and Human Services, 19 Cl. Ct. 511,
  515 (1990) (“[A]dmissions made in pleadings in prior litigation are admissible in evidence in a
  subsequent suit.”). No rule, however, governs whether briefs are admissible as evidence.

           Although evidence is relevant if it has “any tendency to make the existence of any fact that
  is of consequence more or less probable,” the court may exclude relevant evidence, “if its probative
  value is substantially outweighed by a danger of . . . unfair prejudice[.]” FRE 403. Briefs filed in
  another case create a danger of unfair prejudice, because they are advocacy. Cf. Dartez v. Owens-
  Illinois, Inc., 910 F.2d 1291, 1293 (5th Cir. 1990), cert. denied, 504 U.S. 955 (1992) (“Because . .
  . briefs are restricted to the facts in the record, characterizing a brief’s summary of record facts as
  an admission ‘is bound to be uncertain in the best of circumstances and dangerously misleading in
  most others.’”) (citation omitted); see also Kassel v. Gannett Co., Inc., 875 F.2d 935, 952 n. 17
  (“[The United States Court of Appeals for the First Circuit] share[s] the reluctance of the [United
  States Court of Appeals for the] Fifth Circuit routinely to treat . . . briefs submitted by a party in
  one action as evidentiary admissions against that party in another action.”).

         For these reasons, the court has determined that PX 612 and PX 613 are not admitted into
  evidence.

         G.      The Government’s Supplementation Request For The Depositions Of John
                 McColl And James Willacy.

                 1.      The Government’s Argument.

          The Government also designated pages 5, 27, 40, and 57–58 from the deposition transcript
  of John McColl (PX 706) and pages 95–98 from the deposition transcript of James Willacy, PX
  707, as additional deposition page pursuant to RCFC 32(a)(6).16 Gov’t Ex. Obj. at 10.

                 2.      The Oil Companies’ Response.

         The Oil Companies’ did not respond to this request.




         16
            RCFC 32(a)(6) provides: “If a party offers in evidence only part of a deposition, an
  adverse party may require the offeror to introduce other parts that in fairness should be considered
  with the part introduced, and any party may itself introduce any other parts.”
                                                    11
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 91 of 98 Page ID #:7922



                 3.     Court’s Resolution.

        Because the Government’s request was unopposed, the court has determined that PX 706
  and PX 707 are supplemented to include the additional pages designated by the Government.17
  See Court Exhibit B.

         H.      The Court’s Rulings Regarding The Government’s February 10, 2016
                 Objections To Written Testimony.

          Most of the evidentiary objections raised in the Government’s February 10, 2016
  Objections To Written Testimony have been addressed. Stipulations from the prior litigation are
  admissible evidence. Likewise, the Government’s Responses to the Plaintiffs’ Proposed Findings
  of Fact are admissible. Accordingly, the Oil Companies’ experts may rely upon those stipulations
  and Responses to Proposed Findings of Fact in their direct testimony.

                 1.     The Government’s Argument Regarding Mr. Matthew Low’s Report.

          In support of portions of his expert opinion, the Oil Companies’ expert Gregory G. Kipp
  relies on and discusses an expert report prepared by a “may call witness” for the Government,
  Matthew Low. Gov. Test. Obj. at 17. Mr. Low is an expert on allocation of response costs in
  CERCLA matters. Gov. Test. Obj. at 17. Mr. Low’s Report was not proffered by the Government
  or the Oil Companies, and is hearsay. Gov. Test. Obj. at 17. Although an expert may rely on
  inadmissible evidence to support an opinion, he may do so only when “experts in the particular
  field would reasonably rely on those kinds of facts or data in forming an opinion on the subject.”
  FRE 703. Therefore, Mr. Kipp can rely on Mr. Low’s Report only if Mr. Kipp is an expert in a
  field that would reasonably rely on reports prepared by CERCLA experts. Gov. Test. Obj. at 17.
  Mr. Kipp is a geological engineer and geochemist, and does not present himself as an expert who
  would reasonably rely on reports prepared by those with CERCLA response cost expertise. Gov.
  Test. Obj. at 18.

                 2.     The Oil Companies’ Response.

          The Oil Companies respond that “[e]xperts like Mr. Kipp routinely rely upon the analysis
  of other experts in the same or closely connected fields.” Pl. Resp. at 20. Furthermore,

         [I]t is common in technical fields for an expert to base an opinion in part on what a
         different expert believes on the basis of expert knowledge not possessed by the first
         expert; and it is apparent from the wording of Rule 703 that there is no general
         requirement that the other expert testify as well.

  Dura Auto. Sys. Of Indiana, Inc. v. CTS Corp., 285 F.3d 609, 613 (7th Cir. 2002). In short, Mr.
  Kipp may rely upon the otherwise inadmissible report of Mr. Low under FRE 703.



          These pages were attached as exhibits to the Government’s March 23, 2016 Motion as
         17

  ECF No. 201-1 (John McColl) and ECF No. 201-2 (James V. Willacy).

                                                  12
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 92 of 98 Page ID #:7923



                 3.      The Court’s Resolution.

          An expert may rely upon inadmissible evidence, if experts in the same field reasonably rely
  on those kinds of fact or data. See FRE 703.18 The Oil Companies proffered Mr. Kipp as an expert
  in geology; geochemistry; environmental chemistry; industrial process chemistry; engineering;
  and World War II oil refinery operations. TR 110. Mr. Low was described by the Oil Companies
  as an expert in “cost allocation at historical waste sites” (Pl. Resp. at 20), and by the Government
  as an expert “on allocation of response costs in CERCLA matters.” Gov. Test. Obj. at 17. The Oil
  Companies, however, have not demonstrated how an expert in geology; geochemistry;
  environmental chemistry; industrial process chemistry; engineering; and World War II oil refinery
  operations “reasonably rely upon” cost allocation expertise.

  Therefore, the following portions of Mr. Kipp’s Written Direct Testimony are therefore
  inadmissible:

                     “[T]he Government’s allocation expert has conceded that the sludge resulting
                      from these processes is directly attributable to avgas production.” PX 17 at
                      15–16.
                     “As discussed, the Government’s allocation expert has conceded that the
                      sludge from treatment of avgas components is ‘directly attributable’ to avgas
                      production.” PX 17 at 41.
                     “Mr. Low’s analysis assumes that no significant amount of acid waste was
                      dumped at McColl after the war.” PX 17 at 83.

          In addition, certain portions of Mr. Kipp’s Written Direct Testimony titled “Response to
  Matthew Low’s Calculation of Acid Sludge Dumped At the McColl Site Allegedly Generated By
  Non-DSC-Contract Avgas” are inadmissible. PX 17 at 113–115, 119–122. The court considers
  these portions of Mr. Kipp’s expert testimony as not relevant, because the Government elected not
  to call Mr. Low as an expert at trial.




         18
           FRE 703 states that:
        [a]n expert may base an opinion on facts or data in the case that the expert has been
        made aware of or personally observed. If experts in the particular field would
        reasonably rely on those kinds of facts or data in forming an opinion on the subject,
        they need not be admissible for the opinion to be admitted. But if the facts or data
        would otherwise be inadmissible, the proponent of the opinion may disclose them
        to the jury only if their probative value in helping the jury evaluate the opinion
        substantially outweighs their prejudicial effect.
  FRE 703.

                                                  13
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 93 of 98 Page ID #:7924




                     COURT EXHIBIT C
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 94 of 98 Page ID #:7925




                                        1
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 95 of 98 Page ID #:7926




                                        2
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 96 of 98 Page ID #:7927




                                        3
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 97 of 98 Page ID #:7928




                                        4
Case 2:91-cv-00589-CJC Document 689-3 Filed 08/10/20 Page 98 of 98 Page ID #:7929




                                        5
